


Exhibit 10.1

 

LEASE

 

DOLP 1133 PROPERTIES II LLC

 

as Landlord

 

to

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

 

as Tenant

 

Date: as of December 12, 2016

 

Premises

 

1133 Avenue of the Americas and 110 West 44th Street

 

New York, New York 10036

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE

 

PAGE

 

 

 

ARTICLE 1  PREMISES; TERM; DEFINITIONS

 

4

ARTICLE 2  COMMENCEMENT OF TERM

 

14

ARTICLE 3  RENT

 

15

ARTICLE 4  ADJUSTMENT OF RENT, ESCALATION

 

17

ARTICLE 5  USE

 

24

ARTICLE 6  SERVICES AND EQUIPMENT

 

27

ARTICLE 7  ELECTRIC

 

35

ARTICLE 8  ASSIGNMENT, SUBLETTING, MORTGAGING

 

37

ARTICLE 9  SUBORDINATION, NON-DISTURBANCE, ESTOPPEL CERTIFICATE

 

45

ARTICLE 10  ENTRY; RIGHT TO CHANGE PUBLIC PORTIONS OF THE BUILDING

 

48

ARTICLE 11  LAWS, ORDINANCES, REQUIREMENTS OF PUBLIC AUTHORITIES

 

50

ARTICLE 12  REPAIRS

 

51

ARTICLE 13  ALTERATIONS; FIXTURES

 

52

ARTICLE 14  LANDLORD’S AND TENANT’S RIGHT TO PERFORM THE OTHER’S OBLIGATIONS

 

58

ARTICLE 15  NO LIABILITY OF LANDLORD

 

58

ARTICLE 16  INSURANCE

 

60

ARTICLE 17  DAMAGE BY FIRE OR OTHER CAUSE

 

63

ARTICLE 18  CONDEMNATION

 

65

ARTICLE 19  BANKRUPTCY

 

66

ARTICLE 20  DEFAULTS AND REMEDIES; WAIVER OF REDEMPTION

 

68

ARTICLE 21  COVENANT OF QUIET ENJOYMENT

 

69

ARTICLE 22  SURRENDER OF PREMISES

 

69

ARTICLE 23  DEFINITION OF LANDLORD

 

70

ARTICLE 24  NOTICES

 

70

ARTICLE 25  ARBITRATION

 

71

ARTICLE 26  RULES AND REGULATIONS

 

73

ARTICLE 27  BROKER

 

73

ARTICLE 28  ZONING RIGHTS

 

73

ARTICLE 29  SECURITY DEPOSIT

 

74

ARTICLE 30  WINDOW CLEANING

 

74

 

1

--------------------------------------------------------------------------------


 

ARTICLE 31  CONSENTS

 

74

ARTICLE 32  MISCELLANEOUS

 

75

ARTICLE 33  SUCCESSORS AND ASSIGNS

 

80

ARTICLE 34  HAZARDOUS MATERIALS

 

80

ARTICLE 35  INTENTIONALLY OMITTED

 

81

ARTICLE 36  SUBMISSION TO JURISDICTION

 

81

ARTICLE 37  LANDLORD’S WORK AND TENANT’S WORK

 

81

ARTICLE 38  RENEWAL OPTION

 

88

ARTICLE 39  EXPANSION OPTION

 

91

ARTICLE 40  AMENITY PREMISES

 

91

ARTICLE 41  EXTERIOR SIGNAGE

 

96

ARTICLE 42  PRIVATE ENTRANCE

 

97

ARTICLE 43  BUILDING EMERGENCY GENERATOR

 

103

ARTICLE 44  SETBACKS

 

103

ARTICLE 45  TENANT’S CONTRACTION OPTION

 

110

 

 

 

EXHIBIT A-1

FLOOR PLANS - THE OFFICE SPACE

EXHIBIT A-2

FLOOR PLAN - THE PRIVATE ENTRANCE

EXHIBIT A-3

FLOOR PLAN - THE AMENITY PREMISES

EXHIBIT A-4

FLOOR PLANS - SETBACKS

EXHIBIT B

CLEANING SPECIFICATIONS

EXHIBIT C

RULES AND REGULATIONS

EXHIBIT D

BUILDING STANDARDS

EXHIBIT D-1

LIST OF APPROVED CONTRACTORS

EXHIBIT E

LANDLORD’S WORK

EXHIBIT F

LETTER OF CREDIT

EXHIBIT G

SAMPLE INSURANCE CERTIFICATE

EXHIBIT H

EXTERIOR SIGNAGE

EXHIBIT I

FORM OF NON-DISTURBANCE AGREEMENT FOR EXISTING MORTGAGE

EXHIBIT I-1

FORM OF NON-DISTURBANCE AGREEMENT FOR FUTURE MORTGAGE

EXHIBIT J

RETURNED SPACE

EXHIBIT K

LIMITATIONS ON BUILDING NAMING RIGHTS

EXHIBIT L

TENANT’S CONTRACTORS

EXHIBIT M-1

SECURITY DEPOSIT

EXHIBIT M-2

PAYMENT INSTRUCTIONS AND RENT COMMENCEMENT DATE

EXHIBIT M-3

TENANT’S PERCENTAGES

EXHIBIT M-4

EXPENSE STATEMENT DISPUTE COSTS

EXHIBIT M-5

SERVICE CHARGES

EXHIBIT M-6

INITIAL AFTER-HOURS FREIGHT ELEVATOR SERVICE

EXHIBIT M-7

TENANT’S REMEDIES FOR UTILITY, SERVICE OR ACCESS INTERRUPTIONS

 

2

--------------------------------------------------------------------------------


 

EXHIBIT M-8

ELECTRICAL CAPACITY

EXHIBIT M-9

ADDITIONAL LANDLORD OBLIGATIONS IN CONNECTION WITH NON-DISTURBANCE AGREEMENTS

EXHIBIT M-10

TENANT’S OFFSET RIGHTS

EXHIBIT M-11

NOTICE

EXHIBIT M-12

CURRENT BUILDING SECURITY SYSTEM

EXHIBIT M-13

ADDITIONAL LIMITED REMEDY IN CONNECTION WITH CONSENTS

EXHIBIT M-14

TENANT’S WORK AMOUNTS

EXHIBIT M-15

LIMITATIONS ON THE RENEWAL OPTION

EXHIBIT M-16

EXPANSION OPTION

EXHIBIT M-17

AMENITY PREMISES CLEANING ALLOWANCE

EXHIBIT M-18

SETBACK RULES

 

3

--------------------------------------------------------------------------------


 

INDENTURE OF LEASE, dated as of this 12th day of December, 2016 between DOLP
1133 PROPERTIES II LLC, having an office at One Bryant Park, New York, New York
10036 (“Landlord”) and TAKE-TWO INTERACTIVE SOFTWARE, INC., having an office at
622 Broadway, 6th floor, New York, New York 10012 (“Tenant”).

 

W I T N E S S E T H:

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and adequacy of which are
hereby mutually acknowledged, Landlord and Tenant hereby agree as follows:

 

ARTICLE 1

 

PREMISES; TERM; DEFINITIONS

 

1.1                               Landlord hereby leases to Tenant, and Tenant
hereby hires from Landlord, the entire leasable area of the second (2nd) and
third (3rd) floors as shown on the floor plans annexed hereto as Exhibit A-1
(collectively the “Office Space”) and the portions of the leasable area of the
ground floor as shown on the floor plans annexed hereto as Exhibit A-2 (the
“Private Entrance”) and Exhibit A-3 (the “Amenity Premises;” the Private
Entrance and the Amenity Premises, collectively, the “Ground Floor Space;” the
Ground Floor Space, together with the Office Space and any additional space
leased by Tenant pursuant to the provisions of this Lease, including
Exhibit M-16 attached hereto, taking into account any reduction in the space
comprising the Demised Premises pursuant to Article 45 of this Lease or
otherwise, collectively, the “Premises” or the “Demised Premises”), in the
building known as 1133 Avenue of the Americas and 110 West 44th Street,
hereinafter called the “Building,” in the Borough of Manhattan, City, County and
State of New York. Floor references are designated rental floor numbers, there
being no rental floor designated as the thirteenth (13th) floor. Notwithstanding
anything herein to the contrary but subject to the terms of the final three
(3) sentences of Section 11.1 hereof, all core toilet rooms located on any
floor(s) of the Building on which Tenant shall lease all of the leasable area
(including pursuant to the terms of Exhibit M-16 attached hereto) shall be
deemed to be part of the Premises for all purposes of this Lease, including for
the purposes of Articles 11, 12, 16 and 17 hereof.

 

1.2                               The Demised Premises are leased, together with
the appurtenances, including the right to use in common with others, the
lobbies, elevators and other public portions of the Building.

 

TO HAVE AND TO HOLD unto Tenant, its successors and permitted assigns, for the
term (the “Initial Term”) of approximately sixteen (16) years, to commence on
the date hereof (the “Commencement Date”) and to end (subject to the terms of
Article 38 hereof) on the final day of the month during which the fifteenth
(15th) anniversary of the Rent Commencement Date shall occur (the “Expiration
Date”) unless the term shall terminate sooner pursuant to any of the terms of
this Lease or pursuant to law, YIELDING AND PAYING the Rent hereinafter set
forth, all on the covenants, conditions and agreements hereinbefore and
hereinafter stated. Landlord shall deliver to Tenant vacant, broom-clean
possession of the Premises and the North Second Floor Setback on the
Commencement Date.

 

1.3                               Definitions:

 

As used in this Lease, the following terms shall have the following meanings,
such meanings to be equally applicable to both the singular and plural forms of
the terms defined:

 

4

--------------------------------------------------------------------------------


 

(i)                                                        “Actual Delivery
Date” shall mean the date on which vacant possession of the entire applicable
Expansion Space is actually delivered by Landlord to Tenant in accordance with
the applicable terms hereof.

 

(ii)                                                     “Actual Returned Space
Surrender Date” shall have the meaning set forth in Section 45.1 of this Lease.

 

(i)                                                        “ADA” shall have the
meaning set forth in Section 11.1 of this Lease.

 

(ii)                                                     “Additional Rent” or
“additional rent” shall mean all rent other than Fixed Rent, and all costs,
charges, sums and expenses which Tenant assumes, agrees or is obligated to pay
to Landlord pursuant to this Lease.

 

(iii)                                                  “Affiliate” shall have
the meaning set forth in Section 8.6(4) of this Lease.

 

(iv)                                                 “after-hours
air-conditioning service” shall have the meaning set forth in Section 6.5 of
this Lease.

 

(v)                                                    “Amenity Premises” shall
have the meaning set forth in Section 1.1 of this Lease.

 

(vi)                                                 “Amenity Premises
Storefront” shall mean the storefront of the Amenity Premises (including (if
any) the upper sign band(s), horizontal and vertical mullions and the base
wainscot).

 

(vii)                                              “Ancillary Uses” shall have
the meaning set forth in Section 5.1 of this Lease.

 

(viii)                                           “Arbitration Notices” shall
mean any notice by Landlord or Tenant to the other pursuant to the terms of
Article 38 hereof or Exhibit M-16 attached hereto setting forth (a) the Fixed
Rent of the Premises (or the Expansion Space, as the case may be) on a “gross
basis” (i.e., with Taxes and Expenses (to the extent applicable) being paid on
an escalated basis above a base number, which base number for Taxes and Expenses
(to the extent applicable) is included in the gross rent) for which the party in
question believes that Landlord could lease the Premises (or the Expansion
Space, as the case may be) to an unrelated third party in an arm’s length
transaction in the then Manhattan real estate marketplace for a term equal to
ten (10) or fifteen (15) years, as the case may be (which Fixed Rent may include
periodic increases and which amounts may differ from any terms previously
proposed by the parties), and (b) an arbitrator designated by such party meeting
the standards therefor set forth herein.

 

(ix)                                                 “Article 25 Arbitration
Notice” shall have the meaning set forth in Section 25.1 of this Lease.

 

(x)                                                    “Availability Notice”
shall mean any notice by Landlord to Tenant setting forth (i) the Estimated
Delivery Date of the applicable Expansion Space and (ii) the applicable
Expansion Space

 

(xi)                                                 “Bankruptcy Event” shall
mean any of the following: (i) a general assignment by Tenant for the benefit of
its creditors; (ii) the admission in writing by

 

5

--------------------------------------------------------------------------------


 

Tenant, or the final determination by a court of competent jurisdiction, of the
insolvency of Tenant or its inability to pay its debts as they become due;
(iii) the voluntary commencement of any case or proceeding with respect to
Tenant under any Bankruptcy Law or the filing by Tenant of a petition,
application, motion or complaint seeking the appointment of or the taking of
possession by a receiver, custodian, trustee, liquidator or similar official of
or for itself or of or for a material part of its assets; (iv) the involuntary
commencement of any case or proceeding with respect to Tenant under any
Bankruptcy Law or the filing of a petition, application, motion or complaint
seeking the appointment of or the taking of possession by a receiver, custodian,
trustee, liquidator or similar official of or for Tenant or of or for a material
part of its assets which case, proceeding, petition, application, motion or
complaint is not both timely and diligently controverted and dismissed within
ninety (90) days of its commencement or filing; (v) the appointment of or taking
of possession by a receiver, custodian, trustee, liquidator or similar official
of or for Tenant or of or for a substantial part of its assets which is not both
timely and diligently controverted and stayed or dismissed within ninety (90)
days of its commencement; or (vi) the making of any levy on or judicial seizure
or attachment of a substantial part of Tenant’s assets which is not both timely
and diligently controverted and stayed or dismissed within ninety (90) days of
its commencement.

 

(xii)                                              “Bankruptcy Law” shall mean,
collectively, Title 11 of the U.S. Code or any other present or future law of
any jurisdiction which is applicable to Tenant for the relief, liquidation or
rehabilitation of debtors, as amended.

 

(xiii)                                           “Base Tax” shall have the
meaning set forth in Section 4.1A(1) of this Lease.

 

(xiv)                                          “Broker” shall mean Cushman &
Wakefield, Inc.

 

(xv)                                             “Broker’s Commission
Amortization Amount” shall have the meaning set forth in Section 45.2 of this
Lease.

 

(xvi)                                          “BTU Water Notice” shall have the
meaning set forth in Section 40.11 of this Lease.

 

(xvii)                                       “Building” shall mean the building
located at 1133 Avenue of the Americas and 110 West 44th Street in the Borough
of Manhattan, City, County and State of New York.

 

(xviii)                                    “Building Emergency Generator” shall
have the meaning set forth in Section 43.1 of this Lease.

 

(xix)                                          “Building Emergency Generator
Date” shall have the meaning set forth in Section 43.3 of this Lease.

 

(xx)                                             “Building Standards” shall have
the meaning set forth in Section 13.4J of this Lease.

 

(xxi)                                          “business days” shall mean Monday
through Friday, exclusive of holidays.

 

(xxii)                                       “business hours” shall mean 8:00
A.M. to 6:00 P.M. on business days.

 

6

--------------------------------------------------------------------------------


 

(xxiii)                                    “Commencement Date” shall have the
meaning set forth in Section 1.2 of this Lease.

 

(xxiv)                                   “Commencement Date Agreement” shall
have the meaning set forth in Section 2.2 of this Lease.

 

(xxv)                                      “Condenser Water Notice” shall have
the meaning set forth in Section 6.6B of this Lease.

 

(xxvi)                                   “Consequential Damages” shall mean any
incidental, consequential, indirect, punitive, speculative, special or exemplary
damages, or damages on account of lost profits, unrealized expectations or other
similar claims.

 

(xxvii)                                “Contraction Date” shall have the meaning
set forth in Section 45.1 of this Lease.

 

(xxviii)                             “Contraction Notice” shall have the meaning
set forth in Section 45.1 of this Lease.

 

(xxix)                                   “Contraction Option” shall have the
meaning set forth in Section 45.1 of this Lease.

 

(xxx)                                      “Contraction Payment” shall have the
meaning set forth in Section 45.2 of this Lease.

 

(xxxi)                                   “Conversion” shall have the meaning set
forth in Section 9.11A of this Lease.

 

(xxxii)                                “CPI” shall have the meaning set forth in
Section 4.1A(5) of this Lease.

 

(xxxiii)                             “Delivering Party” shall have the meaning
set forth in Section 25.1 of this Lease.

 

(xxxiv)                            “Demised Premises” or “Premises” shall have
the meaning set forth in Section 1.1 of this Lease.

 

(xxxv)                               “Desired Capacity” shall have the meaning
set forth in Section 43.2 of this Lease.

 

(xxxvi)                            “Durst Entity” shall mean The Durst
Organization and/or any entity owned or controlled by, or trust(s) set up
primarily for the benefit of, one or more of the members of the immediate family
of Joseph Durst. For purposes of the foregoing definition, (a) the term
“control” shall mean the ownership, directly or indirectly, of at least 50% of
the outstanding stock if a corporation, or other equity interest if not a
corporation, and the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through the ownership of voting securities or by contract or otherwise and
(b) the phrase “members of the immediate family” shall mean a spouse, a sibling,
a lineal ancestor or descendant (including a legally adopted child) and a spouse
of any lineal ancestor or lineal descendant.

 

7

--------------------------------------------------------------------------------


 

(xxxvii)                         “Election Notice” shall have the meaning set
forth in Section 38.1 of this Lease.

 

(xxxviii)                      “Electric Rates” shall have the meaning set forth
in Section 7.4 of this Lease.

 

(xxxix)                            “Electrical Work” shall have the meaning set
forth in Section 7.3B of this Lease.

 

(xl)                                                 “Escalator” shall mean the
two (2) new escalators (i.e., one (1) escalator conveying people from the
Private Entrance to the second (2nd) floor and one (1) escalator conveying
people from the second (2nd) floor to the Private Entrance) connecting the
Private Entrance and the second (2nd) floor of the Building to be installed by
Landlord as part of Landlord’s Post-Delivery Work.

 

(xli)                                              “Estimated Delivery Date”
shall mean the date on which Landlord anticipates that vacant possession of the
entire applicable Expansion Space shall be delivered to Tenant in accordance
with the applicable terms hereof.

 

(xlii)                                           “Estimated Expense Payment”
shall have the meaning set forth in Section 4.1C(2) of this Lease.

 

(xliii)                                        “Estimated Tax Statement” shall
have the meaning set forth in Section 4.1B(1) of this Lease.

 

(xliv)                                       “Expansion Space” shall have the
meaning set forth in Exhibit M-16 attached to this Lease.

 

(xlv)                                          “Expense Base” shall have the
meaning set forth in Section 4.1A(8) of this Lease.

 

(xlvi)                                       “Expense Payment” shall have the
meaning set forth in Section 4.1C(1) of this Lease.

 

(xlvii)                                    “Expense Statement” shall have the
meaning set forth in Section 4.1C(4) of this Lease.

 

(xlviii)                                 “Expense Year” shall have the meaning
set forth in Section 4.1A(7) of this Lease.

 

(xlix)                                       “Expenses” shall have the meaning
set forth in Section 4.1A(9) of this Lease.

 

(l)                                                        “Expiration Date”
shall have the meaning set forth in Section 1.2 of this Lease.

 

(li)                                                     “Exterior Signage”
shall have the meaning set forth in Section 41.1 of this Lease.

 

(lii)                                                  “Final Tax Statement”
shall have the meaning set forth in Section 4.1B(1) of this Lease.

 

8

--------------------------------------------------------------------------------


 

(liii)                                               “First Rent Period” shall
have the meaning set forth in Section 3.1A of this Lease.

 

(liv)                                              “Fixed Rent” shall have the
meaning set forth in Section 3.1 of this Lease.

 

(lv)                                                 “Free Rent Amortization
Amount” shall have the meaning set forth in Section 45.2 of this Lease.

 

(lvi)                                              “GAAP” shall mean generally
accepted accounting principles (consistently applied).

 

(lvii)                                           “Ground Floor Space” shall have
the meaning set forth in Section 1.1 of this Lease.

 

(lviii)                                        “Hazardous Material(s)” shall
have the meaning set forth in Section 34.1 of this Lease.

 

(lix)                                              “Heat Meter” shall have the
meaning set forth in Section 40.11 of this Lease.

 

(lx)                                                 “Heating Rate” shall have
the meaning set forth in Section 40.11 of this Lease.

 

(lxi)                                              “holidays” shall mean all
federal holidays, state holidays and Building Service Employees Union contract
holidays.

 

(lxii)                                           “Initial Desired Capacity”
shall have the meaning set forth in Section 43.2 of this Lease.

 

(lxiii)                                        “Initial Term” shall have the
meaning set forth in Section 1.2 of this Lease.

 

(lxiv)                                       “Interest Rate” shall mean the
Prime Rate plus 2% per annum.

 

(lxv)                                          “JAMS” shall have the meaning set
forth in Section 25.1 of this Lease.

 

(lxvi)                                       “JAMS Rules” shall have the meaning
set forth in Section 25.1 of this Lease.

 

(lxvii)                                    “Land” shall mean the land on which
the Building is located, except as otherwise provided in Article 28 below.

 

(lxviii)                                 “Landlord” shall mean DOLP 1133
Properties II LLC or its successors and assigns, subject to Article 23 below.

 

(lxix)                                       “Landlord Entities” shall have the
meaning set forth in Section 4.1A(9) of this Lease.

 

(lxx)                                          “Landlord’s Construction
Representative” shall mean any person(s) designated by Landlord in writing from
time to time to serve as its representative during the performance of Landlord’s
Work and Tenant’s Work. As of the date hereof,

 

9

--------------------------------------------------------------------------------

 

Landlord’s Construction Representative shall be Ms. Leila Colbert, whose email
address is lcolbert@durst.org.

 

(lxxi)                                       “Landlord’s Delay” shall have the
meaning set forth in Section 37.2B of this Lease.

 

(lxxii)                                    “Landlord’s Indemnified Parties”
shall have the meaning set forth in Section 16.4 of this Lease.

 

(lxxiii)                                 “Landlord’s North Setback Work” shall
have the meaning set forth in Section 44.9E of this Lease.

 

(lxxiv)                                “Landlord’s Post-Possession Work” shall
have the meaning set forth in Section 37.1A of this Lease.

 

(lxxv)                                   “Landlord’s Pre-Possession Work” shall
have the meaning set forth in Section 37.1A of this Lease.

 

(lxxvi)                                “Landlord’s Setback Work” shall have the
meaning set forth in Section 44.9F of this Lease.

 

(lxxvii)                             “Landlord’s South Setback Work” shall have
the meaning set forth in Section 44.9F of this Lease.

 

(lxxviii)                          “Landlord’s Work” shall have the meaning set
forth in Section 37.1A of this Lease.

 

(lxxix)                                “Legal Requirements” shall have the
meaning set forth in Section 11.1 of this Lease.

 

(lxxx)                                   “Letter of Credit” shall have the
meaning set forth in Exhibit M-1 attached to this Lease.

 

(lxxxi)                                “Low Rise Bank” shall mean the passenger
elevator bank currently serving the second (2nd) through eleventh (11th) floors
of the Building.

 

(lxxxii)                             “NAM” shall have the meaning set forth in
Section 25.1 of this Lease.

 

(lxxxiii)                          “Network” shall have the meaning set forth in
Section 13.4K of this Lease.

 

(lxxxiv)                         “Non-Disturbance Agreement” shall have the
meaning set forth in Section 9.8 of this Lease.

 

(lxxxv)                            “North Second Floor Setback” shall mean the
entire northern Setback located on the second (2nd) floor of the Building
adjacent to the Office Space.

 

(lxxxvi)                         “notice” shall mean any demand, notice,
request, consent, approval, authorization, advice, submission or other
communication permitted or required to be given by the terms and provisions of
this Lease, or by any law or governmental regulation, either by Landlord to
Tenant or by Tenant to Landlord.

 

10

--------------------------------------------------------------------------------


 

(lxxxvii)                        “OFAC” shall have the meaning set forth in
Section 32.16 of this Lease.

 

(lxxxviii)                       “Office Space” shall have the meaning set forth
in Section 1.1 of this Lease.

 

(lxxxix)                         “Order” shall have the meaning set forth in
Section 32.16 of this Lease.

 

(xc)                                              “Orders” shall have the
meaning set forth in Section 32.16 of this Lease.

 

(xci)                                           “Other Name” shall mean another
name requested by Tenant with which an entity comprising the named Tenant herein
or its Affiliate, Parent Company, Subsidiary or Successor is then widely and
publicly known or identified, provided that such name (a) is not detrimental to
the reputation or image of the Building as a first-class multi-tenanted office
building and (b) can reasonably be accommodated in the space allocated for the
applicable signage, in each instance as determined by Landlord in its reasonable
judgment.

 

(xcii)                                        “Parent Company” shall have the
meaning set forth in Section 8.6(4) of this Lease.

 

(xciii)                                     “Permitted Licensees” shall have the
meaning set forth in Section 8.10 of this Lease.

 

(xciv)                                    “Permitted Uses” shall have the
meaning set forth in Section 5.1 of this Lease.

 

(xcv)                                       “Prime Rate” shall mean the then
prime rate as most recently published in The Wall Street Journal Eastern Edition
(or, in the event that The Wall Street Journal fails to publish such rate, such
other comparable publication as Landlord shall designate in its sole and
absolute discretion).

 

(xcvi)                                    “Private Entrance” shall have the
meaning set forth in Section 1.1 of this Lease.

 

(xcvii)                                 “Private Entrance Reception Desk” shall
have the meaning set forth in Section 42.6 of this Lease.

 

(xcviii)                              “Private Entrance Storefront” shall mean
the storefront of the Private Entrance (including (if any) the upper sign
band(s), horizontal and vertical mullions and the base wainscot).

 

(xcix)                                    “Prohibited Work” shall mean any
alterations creating excessive noise or fumes (including any
alteration(s) involving (a) demolition; (b) cutting, trenching, chopping and
drilling of floor slabs; (c) shooting fasteners into slab, floor or overhead;
(d) spraying of paint or other coatings; (e) disconnects or shutdowns affecting
other tenants or other parts of the Building; (f) burning or welding of steel
which causes fumes to be transmitted to other parts of the Building; or (g) the
use of air hammers or concrete saws).

 

11

--------------------------------------------------------------------------------


 

(c)                                                     “Pro Rata Installment”
shall have the meaning set forth in Section 37.4B of this Lease.

 

(ci)                                                  “Renewal Option” shall
have the meaning set forth in Section 38.1 of this Lease.

 

(cii)                                               “Renewal Term” shall have
the meaning set forth in Section 38.1 of this Lease.

 

(ciii)                                            “Rent” or “rent” shall mean
the Fixed Rent and additional rent, collectively.

 

(civ)                                           “Rent Commencement Date” shall
have the meaning set forth in Exhibit M-2 attached to this Lease.

 

(cv)                                              “Restoration Termination
Notice” shall have the meaning set forth in Section 17.4 of this Lease.

 

(cvi)                                           “Retained Space” shall have the
meaning set forth in Section 45.1 of this Lease.

 

(cvii)                                        “Returned Space” shall have the
meaning set forth in Section 45.1 of this Lease.

 

(cviii)                                     “Rules and Regulations” shall have
the meaning set forth in Section 26.1 of this Lease.

 

(cix)                                           “Second Rent Period” shall have
the meaning set forth in Section 3.1A of this Lease.

 

(cx)                                              “Security Deposit” shall have
the meaning set forth in Exhibit M-1 attached to this Lease.

 

(cxi)                                           “Setback Permits” shall have the
meaning set forth in Section 44.2 of this Lease.

 

(cxii)                                        “Setback Requirements” shall have
the meaning set forth in Section 44.2 of this Lease.

 

(cxiii)                                     “Setbacks” shall mean, collectively,
the entire northern and southern setbacks located on the second (2nd) floor of
the Building adjacent to the Office Space, as more particularly shown on the
floor plans attached hereto as Exhibit A-4. The Setbacks are not part of the
Office Space or the Premises but shall be licensed by Tenant upon and subject to
the terms of Article 44 of this Lease.

 

(cxiv)                                    “South Second Floor Setback” shall
mean the entire southern Setback located on the second (2nd) floor of the
Building adjacent to the Office Space.

 

(cxv)                                       “South Second Floor Setback
Possession Date” shall mean the date that Landlord’s South Setback Work has been
substantially completed. The delivery, non-delivery and/or late delivery by
Landlord to Tenant of the South Second Floor Setback

 

12

--------------------------------------------------------------------------------


 

shall in no event delay or otherwise affect the Commencement Date or the Rent
Commencement Date.

 

(cxvi)                                    “Specialty Alterations” shall mean
those alterations, installations, additions and improvements installed by or on
behalf of Tenant (including those portions of Tenant’s Work) which, in
Landlord’s reasonable discretion, are of a specialized nature (e.g., not typical
of a customary office installation), including any Supplemental Air-Conditioning
System, reinforced flooring, internal staircases, any gym or health club
facility, vaults, kitchen facilities (including flues, as opposed to a pantry),
additional toilet rooms installed by Tenant, auditoriums, private elevators, a
canopy on the exterior of the Private Entrance, any alterations with respect to
an open-air café on the plaza, escalators, any alteration by Tenant to the
Setbacks, any louvers (including those installed pursuant to the terms of
Section 37.2A hereof), any slab cuts and any other improvements not usable
generally by office tenants.

 

(cxvii)                                 “Subsidiary” shall have the meaning set
forth in Section 8.6(4) of this Lease.

 

(cxviii)                              “Successor” shall have the meaning set
forth in Section 8.6(4) of this Lease.

 

(cxix)                                    “Superior Holder” shall have the
meaning set forth in Section 9.8 of this Lease.

 

(cxx)                                       “superior leases” shall have the
meaning set forth in Section 9.1 of this Lease.

 

(cxxi)                                    “superior mortgages” shall have the
meaning set forth in Section 9.1 of this Lease.

 

(cxxii)                                 “Supplemental Air-Conditioning System”
shall have the meaning set forth in Section 6.6A of this Lease.

 

(cxxiii)                              “Tax Year” shall have the meaning set
forth in Section 4.1A(2) of this Lease.

 

(cxxiv)                             “Taxes” shall have the meaning set forth in
Section 4.1A(3) of this Lease.

 

(cxxv)                                “Tenant” shall mean Take-Two Interactive
Software, Inc., a Delaware corporation, and to the extent permitted in this
Lease, its successors and assigns.

 

(cxxvi)                             “Tenant Alteration Guidelines” shall have
the meaning set forth in Section 13.4J of this Lease.

 

(cxxvii)                          “Tenant’s Communications Equipment” shall have
the meaning set forth in Section 13.4K of this Lease.

 

(cxxviii)                       “Tenant’s Construction Representative” shall
mean any person(s) designated by Tenant in writing from time to time to serve as
its representative during the performance of Landlord’s Work and Tenant’s Work.
As of the date hereof,

 

13

--------------------------------------------------------------------------------


 

Tenant’s Construction Representative shall be Mr. Brian Flaherty of SPK Lewis
Inc., whose email address is b.flaherty@spklewis.com.

 

(cxxix)                             “Tenant’s Expense Percentage” shall have the
meaning set forth in Exhibit M-3 attached to this Lease.

 

(cxxx)                                “Tenant’s Final Plans” shall have the
meaning set forth in Section 37.3A of this Lease.

 

(cxxxi)                             “Tenant’s Indemnified Parties” shall have
the meaning set forth in Section 16.5 of this Lease.

 

(cxxxii)                          “Tenant’s Insurable Property” shall have the
meaning set forth in Section 16.3(b) of this Lease.

 

(cxxxiii)                       “Tenant’s Post-Possession Work Delay” shall have
the meaning set forth in Section 37.1D of this Lease.

 

(cxxxiv)                      “Tenant’s Specialty Passenger Elevator” shall have
the meaning set forth in Section 6.12A of this Lease.

 

(cxxxv)                         “Tenant’s Tax Payment” shall have the meaning
set forth in Section 4.1B(1) of this Lease.

 

(cxxxvi)                      “Tenant’s Tax Percentage” shall have the meaning
set forth in Exhibit M-3 attached to this Lease.

 

(cxxxvii)                   “Tenant’s Work” shall have the meaning set forth in
Section 37.2A of this Lease.

 

(cxxxviii)                “Termination Date” shall have the meaning set forth in
Section 17.4 of this Lease.

 

(cxxxix)                      “Third Rent Period” shall have the meaning set
forth in Section 3.1A of this Lease.

 

(cxl)                                           “Waiver” shall have the meaning
set forth in Section 28.2 of this Lease.

 

(cxli)                                        “Wi-Fi” shall have the meaning set
forth in Section 13.4K of this Lease.

 

(cxlii)                                     “Work Allowance” shall have the
meaning set forth in Section 37.4A of this Lease.

 

(cxliii)                                  “Work Allowance Amortization Amount”
shall have the meaning set forth in Section 45.2 of this Lease.

 

(cxliv)                                 “Zoning Resolution” shall have the
meaning set forth in Section 28.1 of this Lease.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 2

 

COMMENCEMENT OF TERM

 

2.1                               The Initial Term of this Lease (and, except as
otherwise expressly provided herein, the payment of rent hereunder) shall
commence on the Commencement Date.

 

2.2                               Promptly after such dates shall have been
determined, Landlord and Tenant will execute an agreement(s) in a form prepared
by Landlord and reasonably acceptable to Tenant, hereafter referred to as the
“Commencement Date Agreement,” stating among other things, the Rent Commencement
Date, the South Second Floor Setback Possession Date, the Expiration Date and
the final days of the First Rent Period, the Second Rent Period and the Third
Rent Period. Any disputes with respect to the determination of the foregoing
dates and periods shall be determined by arbitration in accordance with the
provisions of Article 25 hereof. Tenant’s failure or refusal to sign the same
shall in no event affect Landlord’s designation of the foregoing, provided that
such designation has been determined in accordance with the terms of this Lease.

 

2.3                               Tenant expressly waives any right to rescind
this Lease under Section 223 a of the New York Real Property Law or under any
present or future statute of similar import then in force and further expressly
waives the right to recover any damages, direct or indirect, which may result
from Landlord’s failure to timely deliver possession of the Demised Premises or
the Setbacks. Tenant agrees that the provisions of this Article 2 are intended
to constitute “an express provision to the contrary” within the meaning of said
Section 223-a.

 

ARTICLE 3

 

RENT

 

3.1                               During the Initial Term of this Lease, Tenant
covenants and agrees to pay to Landlord a fixed minimum rent (the “Fixed Rent”)
in lawful money of the United States, as follows:

 

A.                                    With respect to the Office Space:

 

(i)                                     $3,981,040.00 per annum during the
period (the “First Rent Period”) commencing upon the Commencement Date and
ending upon the final day of the month preceding the month in which occurs the
fifth (5th) anniversary of the Rent Commencement Date, payable in advance in
equal monthly installments of $331,753.33;

 

(ii)                                  $4,265,400.00 per annum during the period
(the “Second Rent Period”) commencing upon the first day immediately following
the end of the First Rent Period and ending upon the final day of the month
preceding the month in which occurs the tenth (10th) anniversary of the Rent
Commencement Date, payable in advance in equal monthly installments of
$355,450.00; and

 

(iii)                               $4,549,760.00 per annum during the period
(the “Third Rent Period”) commencing upon the first day immediately following
the end of the Second Rent Period and ending upon the Expiration Date, payable
in advance in equal monthly installments of $379,146.67.

 

B.                                    With respect to the Private Entrance:

 

(i)                                     $127,750.00 per annum during First Rent
Period, payable in advance in equal monthly installments of $10,645.83;

 

(ii)                                  $136,875.00 per annum during the Second
Rent Period, payable in advance in equal monthly installments of $11,406.25; and

 

15

--------------------------------------------------------------------------------


 

(iii)                               $146,000.00 per annum during the Third Rent
Period, payable in advance in equal monthly installments of $12,166.67.

 

C.                                    With respect to the Amenity Premises:

 

(i)                                     $327,692.00 per annum during First Rent
Period, payable in advance in equal monthly installments of $27,307.67;

 

(ii)                                  $351,866.00 per annum during the Second
Rent Period, payable in advance in equal monthly installments of $29,322.17; and

 

(iii)                               $373,354.00 per annum during the Third Rent
Period, payable in advance in equal monthly installments of $31,112.83.

 

Fixed Rent shall be payable in equal monthly installments in advance on the
first day of each month during the term of this Lease to Landlord without any
setoff or deduction whatsoever, except (a) as otherwise expressly provided in
this Lease and (b) that the first full monthly installment thereof shall be paid
on the execution and delivery of this Lease. In the event that the Rent
Commencement Date or the Expiration Date shall occur on a day other than the
first day of a month, the Fixed Rent for such month shall be prorated on a per
diem basis.

 

3.2                               The terms and provisions set forth in
Exhibit M-2 attached hereto are incorporated by reference herein as if set out
in full in this Article 3.

 

3.3                               Tenant covenants to pay all additional rent
when due. In the event of nonpayment of any additional rent, Landlord shall have
all the rights and remedies with respect thereto as is herein provided for in
case of nonpayment of Fixed Rent. All rent shall be payable by Tenant to
Landlord without offset, reduction, counterclaim and/or deduction, except as
otherwise expressly set forth in this Lease.

 

3.4                               If any of the rent payable under the terms of
this Lease shall be or become uncollectible, reduced or required to be refunded
because of any rent control, federal, state or local law, regulation,
proclamation or other Legal Requirement, Tenant shall enter into such
agreement(s) and take such other steps (without additional expense to Tenant) as
Landlord may request and as may be legally permissible to permit Landlord to
collect the maximum rent which, from time to time, during the continuance of
such legal rent restriction may be legally permissible (and not in excess of the
amounts then reserved therefor under this Lease). Upon the termination of such
legal rent restriction, (a) the Fixed Rent and additional rent shall become and
shall thereafter be payable in accordance with the amounts reserved herein for
the periods following such termination and (b) Tenant shall promptly pay in full
to Landlord, unless expressly prohibited by law, an amount equal to (i) rentals
which would have been paid pursuant to this Lease but for such legal rent
restriction less (ii) the rent actually paid by Tenant during the period such
legal rent restriction was in effect.

 

3.5                               If any installment of Fixed Rent or additional
rent is not paid within five (5) business days following the date due, Tenant
shall also pay Landlord interest thereon from the due date until paid at the
Interest Rate (provided however, Tenant shall not be obligated to pay such
interest the first time in any calendar year that Tenant shall fail to so timely
pay any installment of Fixed Rent or additional rent, unless Tenant shall fail
to pay such amount in full within five (5) business days following Tenant’s
receipt of notice from Landlord that such amount is past due). If Tenant shall
be more than ten (10) business days late in making any payment of Fixed Rent
and/or monthly recurring payments of additional rent pursuant to the terms of
Article 4 of this Lease more than three (3) times in any twelve

 

16

--------------------------------------------------------------------------------


 

(12) month period, then in addition to the remedies provided for in this
Section 3.5, Tenant, within thirty (30) days thereafter, shall deliver to
Landlord a Letter of Credit in the amount of one (1) month’s then annual Fixed
Rent to be held and applied in accordance with the terms of Exhibit M-1 attached
hereto, it being agreed that such security shall be returned to Tenant if Tenant
timely makes payments of Fixed Rent and monthly recurring payments of additional
rent pursuant to the terms of Article 4 of this Lease for a period of twelve
(12) consecutive months thereafter.

 

ARTICLE 4

 

 ADJUSTMENT OF RENT, ESCALATION

 

4.1                               Tenant shall pay additional rent as in this
Article provided to reflect the increase in Landlord’s expenses incurred in
operating the Building. Landlord shall have all of the rights and remedies for
Tenant’s failure to pay additional rent under this Article as Landlord has for
Tenant’s failure to pay Fixed Rent.

 

A.                                    For the purposes of this Article:

 

(1)                           “Base Tax” shall mean one-half (1/2) of the sum of
(a) the Taxes, as finally determined, for the fiscal year July 1, 2016 to
June 30, 2017 and (b) the Taxes, as finally determined, for the fiscal year
July 1, 2017 to June 30, 2018.

 

(2)                           “Tax Year” shall mean each successive New York
City real estate fiscal year commencing on July 1st and expiring on June 30th.
If the present use of July 1 to June 30 real estate tax year shall change, then
such changed tax year shall be used with appropriate adjustment for the
transition.

 

(3)                           “Taxes” shall mean (a) the amount finally
determined to be legally payable, by legal proceedings or otherwise, of all real
estate taxes which shall be levied, assessed or imposed, or become due and
payable or become liens upon, or arise in connection with the use, occupancy or
possession of, the Land and the Building or any part thereof or interest therein
during the term of this Lease (without taking into consideration any abatement,
exemption and/or deferral applicable to the Land and the Building), (b) any
assessments, special and extraordinary assessments, and government levies
imposed upon or with respect to the Land and the Building, including business
improvement district charges, exclusive of any abatements, exemptions and/or
deferrals (it being agreed that if pursuant to applicable Legal Requirements,
any such assessment or levy that is included in Taxes may be divided and paid in
installments, then for the purposes of this Article 4, such assessment shall be
deemed to have been so divided and to be payable in the maximum number of
installments permitted by applicable Legal Requirements, together with any
interest charged by the applicable government authority) and (c) any franchise,
income, profit, value added, use, or other tax expressly imposed in whole or
partial substitution for, or in lieu of an increase (in whole or part) in such
real estate taxes (provided that the foregoing shall be computed as if
Landlord’s sole asset were the Land and the Building), whether due to a change
in the method of taxation or otherwise, exclusive of any abatements, exemptions
and/or deferrals, it being understood and agreed that the portion of the Taxes
so computed hereunder may be a different amount than the real estate taxes
actually payable by Landlord in any Tax Year because of any such abatements,
exemptions and/or deferrals. Taxes also shall include the reasonable expenses,
including payments to attorneys, experts and appraisers, incurred by Landlord in
connection with any application, proceeding or settlement wherein Landlord
obtains or seeks to obtain a reduction in the assessed valuation and/or a
reduction in, or refund of, Taxes (which expenses shall not exceed the amount of
any such reduction or refund of Taxes so obtained). The benefit of any discount
for any early payment or prepayment of Taxes shall accrue solely to the benefit
of Landlord and such

 

17

--------------------------------------------------------------------------------


 

discount shall not be subtracted from Taxes, it being agreed that there shall be
no acceleration of Tenant’s obligation to pay Tenant’s Tax Payment as a result
of such early payment or prepayment. Taxes shall not include any franchise,
income, profit, value added or use tax, except as otherwise expressly provided
above. Notwithstanding anything herein to the contrary but subject to the terms
of clause (b) above, any interest charges, administrative fees, penalties or
surcharges due on account of Landlord’s failure to timely pay Taxes shall be
borne by Landlord and shall not be included in computing the amount of Tenant’s
Tax Payment.

 

(4)                           Intentionally omitted.

 

(5)                           “CPI” shall mean the Consumer Price Index for All
Urban Consumers (CPI-U) U.S. City Average, all items (1982-84=100) as published
by the Bureau of Labor Statistics of the United States Department of Labor or if
the same is discontinued, a replacement index published by the Department of
Labor or other applicable governmental authority. In the event that the Consumer
Price Index is converted to a different standard reference base or otherwise
revised, the determination of the management fee provided for hereinbelow shall
be made with the use of such conversion factor, formula or table for converting
the Consumer Price Index as may be published by the Bureau of Labor Statistics
or, if said Bureau shall not publish the same, then with the use of such
conversion factor, formula or table as may be published by Prentice Hall, Inc.,
or any other nationally recognized publisher of similar statistical information.
If the Consumer Price Index ceases to be published, and there is no successor
thereto, such other index as Landlord and Tenant shall reasonably agree upon
shall be substituted for the Consumer Price Index.

 

(6)                           Intentionally omitted.

 

(7)                           “Expense Year” shall mean the 2017 calendar year
and each subsequent calendar year.

 

(8)                           “Expense Base” shall mean the Expenses for the
2017 Expense Year.

 

(9)                           “Expenses” shall mean the total of all costs and
expenses incurred or borne by Landlord with respect to (and attributable to) the
operation and maintenance of the Land and Building and all appurtenances
thereto, and the services provided to the tenants thereof, including the costs
and expenses incurred for and with respect to: electricity (other than
electricity purchased by or for individual tenants for consumption in such
tenants’ space); steam and any other fuel, water and sewer charges; air
conditioning, ventilation and heating; metal, elevator and elevator cab
maintenance; messenger service; lobby, sidewalk and plaza maintenance;
equipment, services and personnel for protection and security; lobby decoration
and interior and exterior landscape maintenance; sprinkler maintenance and alarm
service; maintenance, repairs, replacements, and improvements which are
appropriate for the continued operation of the Building as a first-class
building in Manhattan; rental (or depreciation) of vacuums, window washing rigs
and other equipment used in cleaning and maintenance; painting and decoration of
non-tenant areas; cleaning and window washing (interior and exterior) of the
Building by contract or otherwise; garbage and trash removal; premiums for fire
insurance, owner’s protective insurance, and other casualty insurance coverage,
boiler and machinery insurance, sprinkler, apparatus insurance, public liability
and umbrella liability insurance, property damage insurance, rent, or rental
value insurance, plate glass insurance, environmental peril insurance, terrorism
insurance and any other insurance which Landlord may reasonably deem necessary
or which is required by the lessor under any superior lease and/or the holder of
any superior mortgage; supplies, wages, salaries, disability benefits, pensions,
hospitalization, retirement plans, and group insurance and other direct or
indirect expenses respecting employees of Landlord and Landlord’s contractors up
to and including the grade of Building manager; uniforms and working clothes for
such employees and the cleaning thereof; expenses

 

18

--------------------------------------------------------------------------------


 

imposed on Landlord pursuant to laws, orders, rules, regulations, and other
Legal Requirements or pursuant to any collective bargaining agreement with
respect to such employees, worker’s compensation insurance, payroll, social
security, unemployment, and other similar taxes with respect to such employees;
a bookkeeper and an accountant for the Building; telephone and other Building
office expenses; professional and consulting fees, including legal and auditing
fees; dues to real estate related professional and lobbying organizations (e.g.,
REBNY); computer services, by contract or by otherwise; and an annual fee for
management of the Building in the sum of $1,775,786.00. The management fee shall
be increased for each Expense Year after the 2015 calendar year as follows: the
management fee for any Expense Year subsequent to the 2015 calendar year shall
be equal to the sum of (x) the management fee for the immediately preceding
Expense Year, plus (y) the product of (i) the management fee for the immediately
preceding Expense Year and (ii) 100% of any percentage increase in the CPI as of
the first day of such Expense Year above the CPI as of the first day of the
immediately preceding Expense Year.

 

Expenses shall exclude or have deducted from them, as the case may be and as
shall be appropriate:

 

(i)                                     leasing commissions;

 

(ii)                                  salaries, fringe benefits, payroll taxes
and other compensation of personnel above the grade of Building manager (except
for any personnel regardless of grade employed by Landlord or by any parent,
affiliate, subsidiary or successor of Landlord (collectively, “Landlord
Entities”) which provides services typically performed by a third party in
first-class office buildings such as cleaning, security and messenger services
to the Building and/or other buildings owned by Landlord or other Landlord
Entities (provided that the cost of such services, including the salaries,
fringe benefits, payroll taxes, and other compensation for such personnel, does
not exceed competitive market rates charged by independent third parties for
services comparable to such services being provided at the Building) in which
case such salaries, fringe benefits, payroll taxes and compensation shall be
equitably apportioned among all such buildings);

 

(iii)                               expenditures for capital improvements except
(a) capital expenditures or expenses for equipment designed to result in a
savings or reduction of Expenses (e.g., energy saving devices) that is greater
than  the amortized amount of such capital expenditure or expense to be included
in Expenses and (b) capital expenditures required by Legal Requirements enacted
after the Commencement Date (or by amendments enacted after the Commencement
Date to any Legal Requirements enacted prior to the Commencement Date solely to
the extent required by such amendments); in each case the cost thereof shall be
included in Expenses for the Expense Year in which the costs are incurred and
subsequent Expense Years, calculated to reflect depreciation over the useful
life thereof as determined in accordance with GAAP, on a straight line basis
inclusive of an annual interest factor equal to the Prime Rate at the time of
Landlord’s having incurred said expenditure. Notwithstanding the foregoing,
solely if the actual savings realized during any Expense Year as a result of any
such expenditure by Landlord pursuant to clause (a) above may be determined by
Landlord with reasonable certainty, the amortized amount of such capital
expenditure relating to such Expense Year that may be included in Expenses shall
not exceed the amount of such actual savings. If Landlord shall lease any such
item of capital equipment designed to result in savings or reductions in
Expenses, then the

 

19

--------------------------------------------------------------------------------

 

rentals and other costs paid pursuant to such leasing shall be included in
Expenses for the Expense Year in which they are incurred;

 

(iv)                              cost of repairs or replacements incurred by
reason of fire or other casualty or by the exercise of the right of eminent
domain;

 

(v)                                 advertising and promotional expenditures;

 

(vi)                              legal fees incurred in disputes with tenants
and other legal and auditing fees, other than legal and auditing fees reasonably
incurred (a) in connection with the maintenance and operation of the Land and
Building or (b) in connection with the preparation of statements required
pursuant to additional rent or rental escalation provisions comparable to such
provisions hereunder;

 

(vii)                           costs incurred in performing work or furnishing
services to or for individual tenants (including Tenant) other than work or
services of a kind and scope which Landlord would be obligated to furnish Tenant
without charge if such work were required in the Demised Premises;

 

(viii)                        costs incurred by Landlord in performing work or
furnishing services to or for individual tenants (including Tenant) for which a
separate charge is made or would be made if provided to Tenant hereunder,
including the supply of overtime air-conditioning, ventilation and heating at
Landlord’s cost and expense, regardless of the amount billed or received by
Landlord for performing such work or furnishing such service;

 

(ix)                              mortgage interest and amortization payments
under any mortgage or other financing securing the Land or the Building, and
rent payable under any ground lease;

 

(x)                                 Taxes and any franchise, income, estate, or
transfer taxes imposed upon Landlord;

 

(xi)                              political and charitable contributions;

 

(xii)                           dues to professional and lobbying organizations,
to the extent that such dues are in excess of customary memberships in
professional and lobbying organizations;

 

(xiii)                        the cost of removing, remediating and/or wrapping
asbestos and asbestos containing materials and other materials which, as of the
date hereof, are Hazardous Materials pursuant to any applicable Legal
Requirements;

 

(xiv)                       all costs incurred in connection with leasing or
subleasing or licensing space, canceling leases, assignments of leases, and/or
preparing or renovating space in the Building for leasing or occupancy,
including brokerage commissions, attorneys’ fees, finders’ fees, construction
allowances, and alteration costs;

 

(xv)                          any charges taken by Landlord for capital reserves
for future capital improvements to the Building;

 

20

--------------------------------------------------------------------------------


 

(xvi)                       amounts paid to Landlord Entities in excess of
commercially reasonable amounts payable to unrelated third parties for labor,
service, materials, supplies and/or equipment furnished by such Landlord
Entities, other than management fees as described in this Section 4.1A;

 

(xvii)                    costs resulting from the negligence or willful acts of
Landlord or its agents, contractors, employees or representatives;

 

(xviii)                 expenses fairly allocable to the retail space of the
Building (including plate glass insurance) and to any garage in the Building;

 

(xix)                       depreciation and amortization and capital
expenditures, except as expressly provided above;

 

(xx)                          costs of acquiring, leasing, insuring, restoring,
removing or replacing works of art of the quality and nature of “fine art”; and

 

(xxi)                       to the extent any costs that are otherwise
includable in Expenses are incurred with respect to both the Building and other
properties, there shall be excluded from Expenses a percentage thereof that is
equitably apportioned to such other properties.

 

If, during all or part of any Expense Year, Landlord shall not furnish any
cleaning service to more than five (5%) percent of the rentable square footage
of the office space of the Building, due to the fact that such portions are not
occupied or leased, or because such cleaning service is not required or desired
by the tenant of such portion, or such tenant is itself obtaining and providing
such cleaning service, or for other reasons, then, for the purposes of computing
the additional rent payable hereunder, the amount of such cleaning service cost
included in Expenses for such period shall be increased by an amount equal to
the additional expenses which would reasonably have been incurred during such
period by Landlord if it had at its own expense furnished such cleaning service
to ninety five (95%) percent of the rentable square footage of the office space
of the Building.

 

B.

 

(1)                           Commencing on the Rent Commencement Date, Tenant
shall pay to Landlord as additional rent for each Tax Year during the term of
this Lease an amount equal to Tenant’s Tax Percentage of the amount by which the
Taxes in each such Tax Year exceed the Base Tax (“Tenant’s Tax Payment”).
Landlord shall make reasonable estimates of Tenant’s Tax Payment with respect to
any current or forthcoming Tax Year and Tenant shall be required to pay such
estimated amounts in such installments and amounts as Landlord may require upon
not less than thirty (30) days’ prior notice, in advance, on the first day of
each month, based upon delivery of an “Estimated Tax Statement.” If there shall
be any increase in Taxes for any Tax Year, prior to or during such Tax Year,
Landlord may deliver to Tenant a revised Estimated Tax Statement, and Tenant’s
Tax Payment for such Tax Year shall be appropriately adjusted. In the event of
any increase in Taxes, Tenant shall, within thirty (30) days of rendition of
such revised Estimated Tax Statement, pay to Landlord the amount of any
underpayment of Tenant’s Tax Payment with respect to such Tax Year. In the event
of any decrease in Taxes for any Tax Year for which Tenant has made a Tenant’s
Tax Payment, Landlord shall either promptly pay to Tenant, or at Landlord’s
election (to the extent there are any remaining payments by Tenant of Rent
hereunder), credit against the next payments of Rent, the amount of any
overpayment. At any time after, during or prior to the end of each Tax Year,
Landlord shall cause the actual amount of Tenant’s Tax Payment to be computed
and a “Final Tax Statement” to be given to Tenant. Landlord shall endeavor to
deliver a Final

 

21

--------------------------------------------------------------------------------


 

Tax Statement to Tenant within one hundred twenty (120) days after the
expiration of each Tax Year. If such Final Tax Statement shall show a
deficiency, Tenant shall pay such amount to Landlord within thirty (30) days; if
it shall show that Tenant has made an overpayment, Landlord shall either
promptly pay to Tenant, or at Landlord’s election (to the extent there are any
remaining payments by Tenant of Rent hereunder), credit against the next
payments of Rent, the amount of such overpayment.

 

(2)                           The Final Tax Statements furnished to Tenant shall
constitute a final determination as between Landlord and Tenant of the Taxes for
the periods represented thereby, unless (a) the Taxes for any such period are
subsequently adjusted by tax certiorari proceedings or otherwise (in which event
the Final Tax Statement for such adjusted Taxes shall be conclusive and binding,
subject to subsection (b) of this Section), or (b) Tenant, within ninety (90)
days after they are furnished, shall give a notice to Landlord that it disputes
the accuracy or appropriateness of any of same, which notice shall set forth
Tenant’s reasons for desiring to challenge the accuracy or appropriateness
thereof (without waiving other grounds on which to object to such Final Tax
Statement); it being agreed that Landlord shall have no right to challenge the
validity of such notice based on the ground(s) specified therein. Pending the
resolution of such dispute, Tenant shall pay Tenant’s Tax Percentage of any
increase in Taxes over the Base Tax to Landlord in accordance with the Estimated
Tax Statements and/or Final Tax Statements furnished by Landlord. Tenant shall
have the right to receive a copy of any tax bill or statement from the
applicable taxing authority upon which the disputed Final Tax Statement is based
within twenty (20) days after demand therefor. Upon Tenant’s request with
respect to any disputed Final Tax Statement, Landlord shall provide Tenant,
within twenty (20) days after demand, with reasonably detailed documentation
setting forth the expenses incurred by Landlord during such Tax Year in
connection with obtaining or seeking to obtain a reduction in the assessed
valuation and/or a reduction in, or refund of, Taxes. Tenant may not dispute
Estimated Tax Statements so long as a Durst Entity owns or controls Landlord.

 

(3)                           If the Rent Commencement Date is not the first day
of a Tax Year or if the date of expiration or termination of this Lease, whether
or not same is the Expiration Date or another date prior or subsequent thereto,
is not the last day of a Tax Year, then Tenant’s Tax Payment for such applicable
period shall be equitably adjusted. With respect to the year in which the term
of this Lease expires or terminates, such pro rata portion shall be payable by
Tenant to Landlord within thirty (30) days following demand therefor if it has
not theretofore already been paid, and Landlord, as soon as reasonably
practicable, shall cause the annual statements of the Taxes for that Tax Year to
be prepared and furnished to Tenant. Landlord and Tenant thereupon shall make
appropriate adjustments of all amounts then owing.

 

C.                                    (1) Commencing on the Rent Commencement
Date, if the Expenses for any Expense Year shall be greater than the Expense
Base, Tenant shall pay to Landlord, as additional rent for such Expense Year, in
the manner hereinafter provided, an amount equal to Tenant’s Expense Percentage
of the excess of the Expenses for such Expense Year over the Expense Base (such
amount being hereinafter called the “Expense Payment”).

 

(2)                           Landlord shall, prior to or following the
commencement of each Expense Year, deliver to Tenant a statement of the
reasonably projected Expenses for such Expense Year and Tenant shall pay on the
first day of each month as additional rent, together with the payment of Fixed
Rent (but in no event prior to thirty (30) days following Tenant’s receipt of
such statement), an “Estimated Expense Payment” which shall be equal to
one-twelfth (1/12th) of Tenant’s Expense Percentage of the amount by which such
reasonably projected Expenses exceed the Expense Base. At any time during any
Expense Year, Landlord may deliver a revised statement of reasonably projected
Expenses and Tenant’s monthly Estimated Expense Payment shall be adjusted
accordingly.

 

22

--------------------------------------------------------------------------------


 

(3)                           To the extent that at the time of furnishing of
any statement of projected Expenses the aggregate monthly payments made during
the preceding months of the Expense Year in question are less than the amount
which would have been paid if the installment required pursuant to such
statement had been made for such preceding months, the deficiency shall be due
and payable in full as additional rent upon the later to occur of (a) the date
upon which the next monthly installment of Fixed Rent is due or (b) thirty (30)
days after the receipt of such statement.

 

(4)                           Following the expiration of each Expense Year,
Landlord shall submit to Tenant an unaudited “Expense Statement” prepared by
Landlord, setting forth the Expenses for the preceding Expense Year and the
Expense Payment, if any, due to Landlord from Tenant for such Expense Year.
Landlord shall endeavor to deliver an Expense Statement to Tenant within two
hundred seventy (270) days after the expiration of each Expense Year. In the
event Tenant’s Expense Payment shall be greater than or less than, respectively,
the aggregate of Tenant’s Estimated Expense Payments for such Expense Year, then
within thirty (30) days after receipt of such Expense Statement Tenant shall
make payment of any unpaid portion of its Expense Payment as additional rent, or
any excess paid by Tenant shall be, at Landlord’s option, either promptly
refunded to Tenant or (to the extent there are any remaining payments by Tenant
of Rent hereunder) credited against the payment(s) of Rent next coming due.

 

(5)                           Until a new statement of projected Expenses is
rendered, Tenant’s Estimated Expense Payment for any Expense Year shall be
deemed to be equal to the Estimated Expense Payment for December of the
preceding Expense Year.

 

(6)                           The Expense Statements furnished to Tenant shall
constitute a final determination as between Landlord and Tenant of the Expenses
for the periods represented thereby, unless Tenant, within one hundred eighty
(180) days after they are furnished, shall give a notice to Landlord that it
disputes the accuracy or appropriateness of any of same, which notice shall set
forth Tenant’s reasons for desiring to challenge the accuracy or appropriateness
thereof (without waiving other grounds on which to object to such Expense
Statement); it being agreed that Landlord shall have no right to challenge the
validity of such notice based on the ground(s) specified therein.
Notwithstanding the foregoing, solely with respect to the Expense Statement
furnished to Tenant with respect to the 2017 Expense Year, Tenant may issue the
foregoing dispute notice with respect thereto at any time prior to the date that
is one hundred eighty (180) days following Landlord’s delivery to Tenant of the
Expense Statement with respect to the 2018 Expense Year. Pending the resolution
of such dispute, Tenant shall pay the Estimated Expense Payments, as well as the
Expense Payment in dispute, to Landlord in accordance with the statements of
projected and actual Expenses furnished by Landlord. Tenant shall have the
right, during reasonable business hours and upon not less than ten (10) business
days’ prior notice to Landlord, to examine Landlord’s books and records with
respect to any disputed Expense Statement, provided (a) such examination is
commenced within sixty (60) days and concluded (i.e., Tenant shall submit its
final audit findings to Landlord) within one hundred twenty (120) days following
the end of such one hundred eighty (180) day period, (b) such examination may
only be conducted by full-time, regular employees of Tenant or of an independent
and reputable, certified public accounting firm, and such employee(s) or firm is
not being compensated by Tenant for such services on a contingency or success
fee basis and (c) Tenant delivers a confidentiality agreement to Landlord with
respect to such dispute and such examination in form and substance reasonably
satisfactory to Landlord and Tenant. If following such examination, the parties
shall agree in writing, or it shall be ultimately determined by a final
non-appealable judgment of a court of competent jurisdiction, that (i) Tenant
overpaid the Expense Payment for any Expense Year, then such excess with
interest at the Interest Rate shall be, at Landlord’s option, either promptly
refunded to Tenant or (to the extent there are any remaining payments by Tenant
of Rent hereunder) credited against the payment(s) of Rent next coming due or
(ii) Tenant underpaid the Expense Payment for any Expense Year, then such
shortfall with interest at the Interest Rate shall be paid by Tenant within
thirty (30) days thereafter. The terms and

 

23

--------------------------------------------------------------------------------


 

provisions set forth in Exhibit M-4 attached hereto are incorporated by
reference herein as if set out in full in this Section 4.1C(6).

 

(7)                           If the Rent Commencement Date is not the first day
of an Expense Year or if the date of expiration or termination of this Lease,
whether or not same is the Expiration Date or another date prior or subsequent
thereto, is not the last day of an Expense Year, then the Expense Payment for
such applicable period shall be equitably adjusted. With respect to the year in
which the term of this Lease expires or terminates, such pro rata portion shall
be payable by Tenant to Landlord within thirty (30) days following demand
therefor if it has not theretofore already been paid, and Landlord, as soon as
reasonably practicable, shall cause the annual statements of the Expenses for
that Expense Year to be prepared and furnished to Tenant. Landlord and Tenant
thereupon shall make appropriate adjustments of all amounts then owing.

 

(8)                           If the first Expense Year is not a full calendar
year, then the Expenses for such first Expense Year shall be annualized, giving
effect to seasonal variations, to obtain the amounts thereof which would have
been incurred had said first Expense Year been a full calendar year, and the
Expense Payment shall be computed by Landlord based upon such annualized
amounts.

 

D.                                    Landlord’s failure to render a statement
with respect to any additional rent due pursuant to this Article 4 shall not
prejudice Landlord’s right to render such a statement retroactively respecting
such additional rent and/or with respect to any subsequent payment of additional
rent. The obligations of Tenant under the provisions of this Article with
respect to any additional rent due shall survive the expiration or sooner
termination of the term. Notwithstanding the foregoing or anything herein to the
contrary, if Landlord fails to deliver to Tenant any Final Tax Statement or
Expense Statement (as the case may be) within two (2) years after the end of
such Tax Year or Expense Year (as the case may be), Landlord shall be deemed to
have irrevocably waived its right to demand and receive any additional payment
from Tenant on account of increases in Taxes or Expenses (as the case may be)
for such Tax Year or Expense Year (as the case may be).

 

E.                                     The computations of additional rent under
this Article 4 are intended to constitute a formula for an agreed rental
adjustment and may or may not constitute an actual reimbursement to Landlord for
costs and expenses paid by Landlord with respect to the Building. In no event
shall the Fixed Rent under this Lease be reduced by virtue of this Article 4.

 

ARTICLE 5

 

USE

 

5.1                               Tenant shall use and occupy the Office Space
(as opposed to the Private Entrance or the Amenity Premises, which are covered
by the terms of Articles 40 and 42 hereof, respectively) for general,
administrative and executive offices (collectively, the “Permitted Uses”) and
other legally permitted related uses ancillary or incidental to the Permitted
Uses (collectively, the “Ancillary Uses”) and for no other purpose, it being
agreed that (a) Tenant’s use of any portion of the Office Space for any
Ancillary Use shall be upon and subject to the applicable terms of Section 5.4
hereof and (b) Landlord’s provision of cleaning services shall not be expanded
beyond that provided for herein by reason of Tenant’s use of such space for any
such Ancillary Uses. Tenant will not at any time use or occupy the Demised
Premises, or permit same to be used or occupied in violation of the certificate
of occupancy of the Building. Landlord shall not amend the certificate of
occupancy of the Building during the term of this Lease so as to adversely
affect Tenant’s use of (i) the Office Space for the Permitted Uses or (ii) the
Private Entrance or the Amenity Premises for the permitted uses thereof
hereunder.

 

24

--------------------------------------------------------------------------------


 

5.2                               The use of the Office Space for the purposes
specified in Section 5.1 shall not include:

 

(1)                           the sale to the general public of any products
kept in the Demised Premises, or any demonstrations to the general public, or
the sale (whether by persons or by vending machines) of alcoholic beverages,
cigarettes, cigars, tobacco, narcotics or other controlled or prohibited
substances, newspapers, magazines, beverages, or similar items;

 

(2)                           the rendition of medical, psychological, or
therapeutic services;

 

(3)                           the conduct of an auction;

 

(4)                           the conduct of any gambling activities, or any
political activities, or of an employment agency;

 

(5)                           offices of a governmental agency, or government
(including an autonomous governmental corporation or any entity having
governmental immunity), or a diplomatic or trade mission;

 

(6)                           the operation of any school or college;

 

(7)                           the conduct of a bank, trust company, savings
bank, safe deposit, savings and loan association or a branch of any of the
foregoing, except for corporate, executive or legal staff offices of businesses
not open to the general public;

 

(8)                           the issuance and sale of traveler’s checks,
foreign drafts, letters of credit, foreign exchange or domestic money orders or
the receipt of money for transmission on an “off-the-street” basis;

 

(9)                           an executive search firm (other than solely for
the purpose of the hiring by Tenant of employees);

 

(10)                    offices of any general public or private utility
company, other than corporate, executive or legal staff offices not open to the
general public;

 

(11)                    a brokerage house open to the general public on an
“off-the-street” basis;

 

(12)                    an executive suite business;

 

(13)                    reservation centers for airlines or for travel agencies
on an “off-the-street” basis; or

 

(14)                    any use prohibited by the Rules and Regulations attached
hereto and made a part hereof as Exhibit C.

 

5.3                               Tenant shall not use, occupy, suffer or permit
the Demised Premises (or any part thereof) to be used in any manner, or suffer
or permit anything to be brought into or kept therein, which would, in
Landlord’s reasonable judgment, (a) make unobtainable at standard rates from any
reputable insurance company authorized to do business in New York State any fire
insurance or liability, elevator, boiler, umbrella, terrorism, environmental, or
other insurance, (b) cause, or be likely to cause, injury or damage to the
Building or to any Building equipment or to the Demised Premises, (c) constitute
a public or private nuisance, (d) violate the certificate of occupancy of the
Building, (e) emit objectionable noise,

 

25

--------------------------------------------------------------------------------


 

fumes, vibrations, heat, chilled air, vapors or odors into or from the Building
or the Building equipment, or (f) impair or interfere with any of the Building
services, including the furnishing of electrical energy, or the cleaning,
heating, ventilating, air conditioning or other servicing of the Building,
Building equipment, or the Demised Premises; provided, however, the foregoing
shall not restrict the use of the Premises for the Permitted Use (as opposed to
the manner of use thereof). In addition, Tenant shall conduct its business in
the Premises throughout the term in such a manner that does not create any noise
or vibration which, in Landlord’s reasonable judgment, impairs or interferes
with the use or enjoyment by any other tenant of any other space in the
Building. Landlord represents that all current leases with respect to the fourth
(4th) through sixth (6th) floors of the Building include (and Landlord shall use
commercially reasonable efforts to cause all future leases with respect thereto
to include) a provision substantially similar to the immediately preceding
sentence; Landlord shall enforce such provisions in a non-discriminatory manner.

 

5.4                               Subject to the terms of Articles 11 and 37
hereof, Tenant shall be solely responsible at its expense for the obtaining of
all permits, approvals and certificates required by any governmental or
quasi-governmental bodies in connection with its use of all or any portion of
the Premises, including any necessary amendment to the Building’s current
certificate of occupancy, Tenant hereby acknowledging that (w) the foregoing
shall not be deemed in any manner to constitute the approval of, or consent by,
Landlord to the performance by or on behalf of Tenant of any alterations,
(x) Landlord has made no representation or warranty, oral or otherwise, with
respect to whether the current certificate of occupancy allows the Premises to
be lawfully used for the uses set forth above, (y) Tenant shall submit any such
permits, approvals and certificates to Landlord for inspection upon Landlord’s
request and (z) Tenant shall comply with the terms and conditions of each such
permit, approval and certificate. If Tenant fails, for any reason whatsoever, to
obtain all permits, approvals and certificates necessary for the operation of
Tenant’s business, such failure shall not affect Tenant’s obligations under this
Lease or postpone the Commencement Date or the Rent Commencement Date. Landlord
and Tenant agree that if the Building’s certificate of occupancy must be
modified or amended to allow the Premises to be lawfully used for the uses set
forth above (including any use by Tenant of the Private Entrance and the Amenity
Premises), Tenant shall, in its sole and absolute discretion, either (i) procure
such modification or amendment at its sole cost and expense in accordance with
all of the terms and conditions of this Lease or (ii) not use all or any portion
of the Premises for such use. If Tenant elects to procure such modification or
amendment, (a) Tenant shall deliver to Landlord copies of all documents
furnished or received by Tenant in connection therewith and shall regularly
advise Landlord as to the status thereof and (b) Landlord shall reasonably
cooperate with Tenant in connection therewith upon Tenant’s request, although
any reasonable out-of-pocket expenses or costs incurred by Landlord in
connection therewith shall be paid by Tenant to Landlord within thirty (30) days
after demand therefor as additional rent. Landlord shall have no liability to
Tenant for any loss, damage, cost or expense which Tenant may sustain in
connection with any such modification or amendment (or any failure by Tenant to
obtain same), nor shall this Lease or any of the obligations of Tenant hereunder
be affected by reason thereof.

 

5.5                               Notwithstanding anything herein to the
contrary, in connection with, and only incidental to, Tenant’s use of the
Premises as expressly permitted hereunder, Tenant, at its sole cost and expense
and upon and subject to all applicable Legal Requirements and all of the terms
of this Lease, may use portion(s) of the Office Space for one (1) or more
pantries for the use of its officers, employees, and business guests (but not
for use as a public restaurant), provided that (i) no cooking or food
preparation shall be permitted in such pantry(ies) (except that the heating,
reheating and microwaving of food and the service of beverages shall be
permitted) and no vents or exhausts shall be required in accordance with
applicable Legal Requirements; and (ii) Tenant shall, at its expense, cause any
food and beverage refuse or rubbish to be removed from the Building daily
pursuant to the terms of Section 6.4 hereof.

 

26

--------------------------------------------------------------------------------


 

5.6                               Without limiting the terms of Section 13.4H of
this Lease, the conduct of Tenant’s business in the Demised Premises (including
all maintenance, operation and repair obligations and other services performed
by Tenant on its own behalf pursuant to the terms of this Lease, including the
terms of Article 6 hereof, and the use of any materials in connection therewith)
shall not be done in a manner which would, in Landlord’s reasonable opinion,
create any difficulty, work slowdown, sabotage, wild-cat strike, strike or
jurisdictional dispute with other contractors, subcontractors, construction
managers, mechanics and/or laborers engaged by Tenant or Landlord or others, or
would in any way disturb the peaceful and harmonious construction, maintenance,
cleaning, repair, management, security or operation of the Building or any part
thereof. In the event of any such interference or conflict, Tenant, upon demand
of Landlord, shall immediately stop the performance of such aspect of Tenant’s
business in the Premises.

 

5.7                               Except as otherwise expressly provided in
Section 8.10 hereof, no licensing of desk space shall be permitted.

 

ARTICLE 6

 

SERVICES AND EQUIPMENT

 

6.1                               So long as this Lease shall be in full force
and effect, Landlord shall, at its cost and expense commencing upon the date
that Tenant commences the conduct of its business in the Office Space (other
than those services required for the performance of Tenant’s Work, which shall
commence upon the Commencement Date) furnish the following services to the
Office Space:

 

A.                                    Provide passenger elevator service to and
from the Building lobby and the second (2nd) and third (3rd) floors of the
Office Space during business hours, it being agreed that Landlord at its expense
shall program the passenger elevators in the Low Rise Bank so that the foregoing
elevator service shall be provided to the extent feasible in the following
manner: (i) from the second (2nd) and/or third (3rd) floors of the Building, the
elevator cab may be directed to travel solely to the Building lobby and the
second (2nd) and/or third (3rd) floors of the Building and (ii) from the
Building lobby, if an elevator car is directed to the second (2nd) and/or third
(3rd) floors of the Building, such elevator cab shall travel solely to the
second (2nd) and/or third (3rd) floors of the Building. At all times other than
during business hours, not fewer than one (1) passenger elevator car shall be on
call to the Office Space to provide the foregoing passenger elevator service.
Upon the written request of Tenant at any time (or upon the written request of
Landlord if Landlord in its reasonable discretion determines after a reasonable
period that the foregoing passenger elevator service to the Office Space
adversely affects beyond a de minimis extent the furnishing by Landlord of
passenger elevator service to the balance of the floors served by the Low Rise
Bank), (a) Landlord shall provide non-exclusive passenger elevator service to
the Office Space during business hours and (b) at all times other than during
business hours, not fewer than one (1) passenger elevator shall be on call to
the Office Space.

 

B.                                    Maintain and keep in good order and repair
the central heating, ventilating and air-conditioning system serving the Office
Space installed by Landlord and provide heating, ventilating and
air-conditioning through such system to the Office Space in accordance with the
specifications set forth on Exhibit D attached hereto. The aforesaid system
shall be operated by Landlord during business hours. Landlord shall not be
liable to Tenant if the aforesaid system fails to comply with the foregoing
specifications if such failure is the result of any act or negligence by Tenant
or to the extent that such failure is the result of Landlord’s compliance with
any Legal Requirement enacted after the date of this Lease.

 

27

--------------------------------------------------------------------------------


 

C.                                    Provide Building Standard cleaning
services solely to the Office Space and public portions of the Building on
business days. The cleaning specifications are annexed hereto and made a part
hereof as Exhibit B. Notwithstanding the foregoing, (i) Landlord shall not be
obligated to perform any cleaning with respect to any pantry located in the
Office Space other than the dust mopping of all composition tile flooring in any
pantry nightly on business days, (ii) Landlord shall clean any additional toilet
room(s) installed by Tenant in the Office Space at Tenant’s expense equal to
Landlord’s then commercially reasonable charge therefor and (iii) Landlord shall
remove all wet garbage (i.e. all garbage other than paper products) generated in
the Office Space at Tenant’s expense pursuant to the terms of Section 6.4
hereof. Tenant agrees that all wet garbage generated in the Office Space shall
be disposed of solely in a limited number of designated receptacles kept in any
pantry located in the Office Space. Tenant shall have such pantry(ies)
periodically exterminated in accordance with the applicable terms hereof.
Subject to the terms of Articles 40 and 42 hereof, Tenant at its expense shall
be responsible for all other cleaning with respect to the Premises not performed
by Landlord, which cleaning shall be performed to the reasonable satisfaction of
Landlord.

 

D.                                    Furnish water to the Office Space for
ordinary pantry (including no more than one (1) non-commercial Energy Star
dishwasher on each floor of the Office Space), lavatory (including any
additional toilet rooms installed by Tenant in the Office Space), drinking and
office cleaning purposes, twenty-four (24) hours per day, seven (7) days per
week. Tenant shall be responsible for creating its own hot water wherever
required, provided, however, that Landlord shall maintain hot water heaters for
the core toilet rooms and janitors closets only. If Tenant requires, uses or
consumes water for any other purposes (including for any other dishwasher),
Landlord, at Tenant’s reasonable expense, may install and maintain a meter or
meters to measure Tenant’s water consumption. Tenant shall reimburse Landlord
for the actual out-of-pocket cost of all water consumed for such other purposes
as measured by said meter or meters, including sewer rents. Prior to any
installation of a dishwasher in the Office Space for which a meter hereunder
shall be required, Tenant shall deliver notice to Landlord thereof, which notice
shall expressly refer to the applicable terms set forth above.

 

E.                                     Provide emergency power sufficient for
0.25 watts per usable square foot demand load for up to 3,000 square feet per
full floor of the Office Space (prorated with respect to any partial floor of
the Office Space) for Tenant’s emergency lighting of the egress paths
immediately adjacent to the core areas on such floors, provided that Tenant at
its expense upon and subject to the terms hereof shall bring such power from
such core areas to such egress paths.

 

6.2                               Landlord shall afford Tenant the opportunity
to use the freight elevator and loading dock, for the delivery and removal of
construction material and personnel, on the same terms and conditions as other
tenants in the Building. All deliveries and removals shall first be scheduled
with the Property Management Office in writing on company letterhead (either via
facsimile or via electronic mail) or entered in the web-based Aware program (or
as may be subsequently designated by Landlord from time to time). The freight
elevator may be used by Tenant on call solely with respect to workmen (as
opposed to construction material) and small deliveries on a “first come, first
served” (i.e., non-discriminatory) basis (but not more than two (2) elevator
loads for each contractor or vendor on any one day) without additional charge
from 8:00 A.M. to 5:00 P.M. on business days. The freight elevator may not be
used for the delivery or removal of construction material or other large
deliveries during such hours. The charge for the overtime use of the freight
elevator and operator as of the date hereof is equal to the rate set forth in
clause (a) of Exhibit M-5 attached hereto, subject to any applicable union
rules regarding the minimum number of hours of operation thereof (Landlord
hereby advises Tenant that such rules as of the date hereof require a minimum of
four (4) hours use on any non-business day). The charge for the posting of the
security guard at the loading dock as of the date hereof is equal to the rate
set forth in clause (b) of Exhibit M-5 attached hereto, subject to any
applicable union rules. The above charges are subject to increase after the date
of this Lease if Landlord’s then standard charges for furnishing such

 

28

--------------------------------------------------------------------------------


 

services shall be increased (but not to exceed the rate charged by Landlord to
tenants of comparable sized office space in the Building). Notwithstanding the
foregoing, the terms and provisions set forth in Exhibit M-6 attached hereto
shall apply to Tenant’s use of after-hours freight elevator service. Tenant
shall cooperate and coordinate with Landlord in scheduling Tenant’s use of the
freight elevator during Tenant’s move in and any construction performed by
Tenant. Tenant shall take all measures necessary to protect the freight elevator
from injury and damage during such construction and move in and shall promptly
notify Landlord of any injury or damage to the freight elevator. Tenant shall
reimburse Landlord for all actual out-of-pocket costs and expenses incurred by
Landlord in repairing any injury or damage to the freight elevator caused by
Tenant during such construction and/or move-in, or at Landlord’s option and at
Tenant’s sole cost and expense, Tenant shall promptly repair such injury or
damage. Supplementing the foregoing, Landlord hereby advises Tenant that as of
the date hereof, (a) food or other small deliveries (by hand delivery only, no
carts) may be made by use of the Building’s messenger center from 8:00 A.M. to
7:00 P.M. on business days, (b) in connection with any large food or other
deliveries requiring use of the freight elevator from 8:00 A.M. to 5:00 P.M. on
business days, the name of the applicable vendor must be entered in advance in
the visitor list and (c) large food or other deliveries during hours other than
8:00 A.M. to 5:00 P.M. on business days requiring use of the freight elevator
must be made by reservation of the freight elevator in accordance with the
foregoing terms hereof and submission of vendor insurance for review by Landlord
no less than forty-eight (48) hours in advance of such reservation.

 

6.3                               Landlord reserves the right to interrupt,
curtail or suspend the services required to be furnished by Landlord under this
Article 6 or elsewhere under this Lease or otherwise to interrupt, curtail or
suspend any services provided to the Demised Premises when the necessity
therefor arises by reason of (i) required maintenance or repairs,
(ii) alterations or improvements reasonably deemed necessary or desirable by
Landlord for the benefit of the Building or any portion(s) thereof or if
required by any law, order or regulation of any federal, state, county or
municipal authority or (iii) accident, labor dispute, riot, war, insurrection,
terrorism, bioterrorism, emergency, casualty, shortages of labor or materials,
mechanical breakdown, Acts of God or for any other cause beyond the reasonable
control of Landlord. Landlord shall use commercially reasonable efforts (subject
to delays by Tenant and/or its agents and/or delays on account of force majeure)
to complete all such maintenance, repairs, alterations or improvements or other
work so that Tenant’s inconvenience resulting therefrom may be for as short a
period of time as circumstances will permit. Except as otherwise expressly
provided in this Lease, no diminution or abatement of rent or other compensation
shall or will be claimed by Tenant as a result thereof, nor shall this Lease or
any of the obligations of Tenant be affected or reduced by reason of such
interruption, curtailment or suspension, nor shall Tenant be entitled to
terminate this Lease or to claim an actual or constructive eviction in whole or
in part.

 

6.4                               Tenant shall pay Landlord within thirty (30)
days after demand as additional rent its then reasonable charge for the removal
from the Office Space and the Building of any refuse and rubbish of Tenant other
than normal office trash.

 

6.5

 

A.                                    If Tenant shall require HVAC service in
the Office Space (“after-hours air-conditioning service”) at any time other than
during business hours, Landlord shall furnish such service upon advance notice
from Tenant as specified below and Tenant shall pay Landlord’s then established
charges therefor (as provided for below) within thirty (30) days after
Landlord’s demand therefor as additional rent. Requests for after-hours
air-conditioning service shall be submitted in writing on company letterhead
(either via facsimile or via electronic mail) to the Building manager or entered
in the web-based Aware program (or as may be subsequently designated by Landlord
from time to time), by a person designated by Tenant as authorized to make such
requests, before 1:00 P.M. on Thursday for the

 

29

--------------------------------------------------------------------------------

 

following weekend and at least twenty-four (24) hours in advance for service on
any weekday. Notwithstanding the aforesaid, if Tenant’s request for after-hours
air-conditioning service is not in compliance with the preceding requirements,
Landlord shall furnish such service if reasonably possible in Landlord’s
reasonable judgment. Subject to union requirements, there shall be no minimum
number of hours for which after-hours air-conditioning service is required.

 

B.                                    Landlord’s current charges for after-hours
air-conditioning service are set forth in clause (c) of Exhibit M-5 attached
hereto, in each case, subject to adjustment to reflect increases in Landlord’s
then standard rate to the Building after calendar year 2016, it being understood
that if the Office Space includes parts of any of such zones, Tenant shall be
entitled to order service for any of such zones.

 

C.                                    If more than one (1) tenant in the same
zone of the Building requests after-hours air-conditioning service for the same
period, Landlord shall divide Landlord’s standard labor charge thereof equally
among such tenants.

 

6.6

 

A.                                    Landlord agrees that in the event that
Tenant requires additional heating, ventilation and air-conditioning in the
Office Space, and Landlord, upon Tenant’s request therefor, consents to the
installation of a system in the Office Space to provide such additional heating,
ventilating and air-conditioning (which consent shall not be unreasonably
withheld or delayed), then and in such event, Tenant may install, and Landlord
consents to the installation of, at Tenant’s own cost and expense in accordance
with, and subject to, the applicable provisions of this Lease (including
Article 13 hereof) an additional heating, ventilating and air-conditioning
system (hereinafter referred to as the “Supplemental Air-Conditioning System”).
The costs of installation (including connection to any condenser water source),
maintenance and operation of the Supplemental Air-Conditioning System shall be
borne by Tenant, and Tenant shall be responsible for the design and installation
of its own condenser water pumps, capable of delivering the required flow to
Tenant’s equipment. Any Supplemental Air-Conditioning System shall be located
wholly within the Office Space. Tenant shall install, at Tenant’s sole cost and
expense, valved outlets into the condenser water riser, the cost of which valves
are to be paid for by Tenant. Whenever Tenant shall make a connection to any
condenser water source, Tenant shall also leave additional valved outlets of a
size, and in such locations, to be determined by Landlord upon its review and
approval of Tenant’s plans with respect thereto.  All facilities, equipment,
machinery and ducts installed by Tenant in connection with the Supplemental
Air-Conditioning System shall (a) be subject to Landlord’s prior written
approval, which shall not be unreasonably withheld or delayed, (b) comply with
Landlord’s reasonable requirements as to installation, maintenance and
operation, and (c) comply with all other terms, covenants and conditions of this
Lease applicable thereto. Landlord shall have no liability or responsibility
whatsoever for any interruption in service of the Supplemental Air-Conditioning
System (if any) for any cause whatsoever (except to the extent caused by
Landlord’s negligence or willful misconduct), nor shall any such interruption be
construed as an actual or constructive eviction of Tenant, or entitle Tenant to
any abatement of Fixed Rent or additional rent (except as otherwise expressly
provided in this Lease), or relieve or release Tenant from any of its
obligations under this Lease. Tenant agrees to reasonably cooperate with
Landlord and to abide by all reasonable regulations and requirements which
Landlord may prescribe for the proper connection, functioning and protection of
the Supplemental Air-Conditioning System. Landlord shall not impose any tap-in
fees in connection with the installation by Tenant of Tenant’s Supplemental
Air-Conditioning System. The Building’s condenser water system has the capacity
to support a water-side economizer when outdoor wet bulb temperature permits.

 

B.                                    Landlord shall furnish, if required by
Tenant, up to seventy-five (75) tons of condenser water for Tenant’s
Supplemental Air-Conditioning System with respect to the Office Space on

 

30

--------------------------------------------------------------------------------


 

a twenty-four (24) hours per day, three hundred sixty-five (365) days per year
basis, at a charge equal to the rate set forth in clause (d) of Exhibit M-5
attached hereto.  Tenant shall give notice (the “Condenser Water Notice”) to
Landlord (which Notice may be included within Tenant’s plans for Tenant’s Work,
provided that such tonnage is clearly indicated thereon) within three hundred
sixty-five (365) days following the date hereof setting forth how many of such
tons Tenant desires to have reserved for its use in the Office Space. Tenant
acknowledges that it shall pay Landlord’s charges for all such reserved tons of
condenser water, whether or not any or all of such tons are used by Tenant.
Tenant further acknowledges that if Tenant fails to timely deliver the Condenser
Water Notice to Landlord, Tenant shall be deemed to have elected to reserve no
(0) tons of condenser water and Landlord shall have no obligation to furnish any
condenser water to Tenant or to reserve any condenser water for Tenant’s use in
the Office Space. Commencing on the later of the Rent Commencement Date or the
delivery of the Condenser Water Notice, Tenant shall pay to Landlord, as
additional rent, one twelfth (1/12th) of the annual charge hereunder for any
condenser water reserved by Tenant as set forth above. Such charge shall be paid
by Tenant to Landlord in equal monthly installments in advance on the first day
of each month of the term of this Lease together with Tenant’s installment of
Fixed Rent. If Tenant elects to reserve condenser water for its use as set forth
above and Tenant thereafter requires more tons therefor than the number of tons
it elected to reserve for its use pursuant to the Condenser Water Notice
(including on account of the leasing by Tenant of the Expansion
Space(s) pursuant to the terms of Exhibit M-16 attached hereto, subject to the
applicable terms of Exhibit M-16 attached hereto) and provided such additional
tonnage is then available in Landlord’s reasonable discretion, taking into
account the future needs of existing and future occupants of space in the
Building (whether or not such space is then vacant) as well as Landlord’s
existing and future needs in the operation of the Building, Landlord agrees that
it will make such additional tonnage available to Tenant at an additional charge
equal to the rate set forth in clause (d) of Exhibit M-5 attached hereto, which
charge shall be payable by Tenant to Landlord in the manner set forth above. The
above charge is subject to increase after the date of this Lease to the extent
that Landlord’s then standard charge for furnishing condenser water shall be
increased. If Tenant elects to reserve condenser water for its use as set forth
above with respect to the Office Space and Tenant thereafter requires fewer tons
therefor than the number of tons it elected to reserve for its use pursuant to
the Condenser Water Notice, Tenant has a one-time right to reduce the amount of
condenser water so reserved by the delivery of notice to Landlord with respect
thereto, and the charges due and payable by Tenant for condenser water under
this Section 6.6B shall be adjusted based upon such reduction in the amount of
the condenser water reserved by Tenant.

 

6.7                               Following the Commencement Date, Tenant at its
expense may install one (1) sign containing Tenant’s name and/or logo reasonably
approved by Landlord on or adjacent to the exterior doors of the Office Space on
each of the second (2nd) and third (3rd) floors of the Building. If Tenant
subsequently ceases to lease all of the leasable area of either of such floors
of the Building, Tenant at its expense upon the request of Landlord shall remove
the foregoing signage on such floor and Landlord at Tenant’s expense shall
install one (1) Building Standard sign identifying Tenant in the elevator lobby
(and on or adjacent to the exterior doors of the Office Space) on such floor.
Tenant at its expense shall maintain such signs during the term and Tenant shall
remove such signs (and repair any damage caused by the removal thereof) prior to
the expiration or sooner termination of this Lease.

 

6.8

 

A.                                    Subject to Landlord’s reasonable
maintenance and security requirements, force majeure and Legal Requirements,
Tenant shall have access to the Premises twenty-four (24) hours per day, seven
(7) days per week.

 

B.                                    Landlord currently provides security for
the Building twenty-four (24) hours a day, seven (7) days a week utilizing
personnel, equipment, systems and procedures, including the posting

 

31

--------------------------------------------------------------------------------


 

of a concierge or lobby attendant twenty-four (24) hours a day, seven (7) days a
week, and to the extent applicable, the screening of all employees, guests and
visitors before being admitted access to the elevator banks in the Building
lobby located on the Sixth Avenue side of the Building. Any failure of such
security shall be without liability to Landlord. At any time and from time to
time during the term of this Lease, Landlord may modify its security procedures
without notice to (or the consent of) Tenant, provided that its security
procedures shall be consistent with the security procedures of other comparable
first-class office buildings in midtown Manhattan. Tenant at its expense may
install its own security system within the Office Space upon and subject to the
other terms of this Lease, provided that any such system (a) is capable of being
read by (and is compatible with) Landlord’s then existing Building-wide security
system, (b) will not decrease the then existing security standards of the
Building below the levels maintained by Landlord with respect thereto and
(c) shall be tied into the then existing Building’s security and fire alarm
systems by Landlord at Tenant’s expense. In connection therewith Tenant at its
expense shall be obligated to employ the security system vendor designated by
Landlord in connection with Tenant’s installation and programming of (and any
modifications by Tenant to) such security system, provided that Tenant shall not
be obligated to pay amounts in excess of competitive market rates for such
services. Tenant is solely responsible for all ongoing expenses in connection
with Tenant’s security system, including charges for any ongoing monitoring
services provided by the applicable vendor.

 

6.9                               Tenant at its expense, upon and subject to all
of the applicable terms of this Lease, may utilize conduit space equivalent to
two (2) two (2) inch pathways from the second (2nd) or third (3rd) floor
telephone closet to the cellar POE room (as determined by Landlord) within
existing conduits for Tenant’s telecommunications requirements, provided that
the foregoing and use thereof shall not adversely affect (a) the occupancy of
other tenants, (b) Landlord’s use or operation of the Building, the common areas
of the Building or premises leased to, or available for lease to, other tenants
or (c) the proper functioning of the mechanical, electrical, plumbing, fire
safety, and heating, ventilating and air conditioning systems of the Building
(in each case (a) through (c) as determined by Landlord in its sole but
reasonable discretion). In accordance with the terms of Section 13.3 hereof,
Tenant at its expense shall remove all of such wiring installed by Tenant
outside of the Premises on or before the expiration or sooner termination of the
term hereof and Tenant at its expense shall repair any damage to the Building or
the Premises by reason of such removal.

 

6.10                        Tenant shall have a non-exclusive right to use the
southern fire stairs serving the Office Space for the purpose of access between
the contiguous full floors of the Office Space at no additional charge to Tenant
(except as otherwise expressly provided herein), provided that (a) such use
shall be permitted by, and at all times in accordance with, all applicable Legal
Requirements, (b) Tenant obtains all necessary governmental and regulatory
approvals for the use of such fire stairs, (c) Tenant shall comply with all of
Landlord’s reasonable, non-discriminatory rules and regulations adopted from
time to time with respect thereto, (d) Tenant shall not prop or block open
access doors to such fire stairs, (e) Tenant shall not store anything in such
fire stairs or otherwise impede ingress thereto or egress therefrom, (f) subject
to applicable Legal Requirements, Tenant at its expense may install a key card
locking system reasonably satisfactory to Landlord on all doors between such
fire stairs and the floors of the Office Space (provided that the card key
system has a key override so that the Fire Department and the Building
management can gain access to the Office Space in any emergency or when
otherwise required by applicable Legal Requirements or for Building
maintenance), and (g) Tenant shall tie Tenant’s security system into the
Building’s fire alarm system (it being agreed that such fire stairs shall be
locked from the stairwell side and released only by the Building’s fire alarm
system, to the extent then required by applicable Legal Requirements). Tenant
shall be solely responsible for the operation of the locking system on the doors
from such fire stairs to the Office Space and hereby waives any and all claims
against Landlord arising out of or in connection with parties gaining access to
and from the Office Space through such fire stairs, except to the extent any
such claims arise as a direct result of Landlord’s gross negligence or willful
misconduct. Tenant’s indemnity in Section 16.4 hereof shall apply to such fire

 

32

--------------------------------------------------------------------------------


 

stairs as if the same were part of the Office Space, if and to the extent any
such indemnification obligation arises from the use or misuse of such fire
stairs by Tenant or any employee, contractor or invitee thereof or anyone
claiming by, through or under Tenant. Subject to applicable Legal Requirements,
Tenant may install light fixtures therein and make such other alterations as
Landlord shall approve, which approval shall be granted or withheld in
accordance with the applicable terms of this Lease. Tenant shall pay, or
reimburse Landlord for, all incremental insurance costs incurred by Landlord in
connection with or arising out of Tenant’s use of such fire stairs. Landlord
shall provide Building Standard cleaning services to such fire stairs in
accordance with the terms of Exhibit B attached hereto, provided that Tenant
shall be responsible for all additional cleaning with respect to such fire
stairs that is necessitated by Tenant’s use of, or installations in, such fire
stairs, which cleaning shall be performed by Landlord at Tenant’s expense equal
to Landlord’s then charge therefor.

 

6.11                        The terms and provisions set forth in Exhibit M-7
attached hereto are incorporated by reference herein as if set out in full in
this Article 6.

 

6.12

 

A.                                    As of the date hereof, there is installed
in the Premises one (1) passenger elevator which exclusively serves the second
(2nd) floor of the Building and the Private Entrance (“Tenant’s Specialty
Passenger Elevator”). So long as Tenant shall lease the entire Private Entrance
and the entire second (2nd) floor of the Building pursuant to the terms of this
Lease, Tenant shall have the exclusive use of Tenant’s Specialty Passenger
Elevator twenty-four (24) hours per day, seven (7) days per week (subject to
force majeure and the performance by Tenant of repairs with respect thereto)
upon and subject to the terms hereof.

 

B.                                    Except as otherwise expressly provided
herein, (a) Tenant shall take possession of Tenant’s Specialty Passenger
Elevator in its then as is condition on the Commencement Date, (b) Landlord
shall have no obligation to perform any work or provide any work allowance or
services in or to Tenant’s Specialty Passenger Elevator in order to prepare
Tenant’s Specialty Passenger Elevator for use by Tenant and (c) Landlord has not
made and does not make any representations or warranties with respect thereto.
Landlord shall have no liability or responsibility whatsoever for any
interruption in service thereof for any cause whatsoever, nor shall any of the
foregoing be construed as an actual or constructive eviction of Tenant, or
entitle Tenant to any abatement of Fixed Rent or additional rent, or relieve or
release Tenant from any of its obligations under this Lease.

 

C.                                    If any of Tenant’s employees or invitees
wish to bring a bicycle(s) to the Office Space, all of such bicycles shall be
transported to and from the second (2nd) floor of the Building solely by the use
of the Private Entrance, the Escalator and/or Tenant’s Specialty Passenger
Elevator and transported between the second (2nd) and third (3rd) floors of the
Building by the use of any internal staircase installed by Tenant (but not the
passenger elevators or the fire stairs). Subject to the terms of the immediately
preceding sentence, Tenant’s Specialty Passenger Elevator shall be solely used
for (a) the transportation of people to and from the second (2nd) floor of the
Building and (b) the transportation of workmen (as opposed to construction
material) and small deliveries to and from the second (2nd) floor of the
Building.

 

D.                                    Subject to applicable Legal Requirements
and supplementing the foregoing, the following terms shall be applicable to any
service dogs: (a) any access by service dogs shall be subject to all applicable
Legal Requirements, (b) all service dogs must be accompanied by an employee or
invitee of Tenant at all times and, to the extent permitted by applicable Legal
Requirements, Tenant shall encourage such individual(s) with service dogs to
enter and leave the Building through the Private Entrance, (c) at all times when
any service dog is located in the Private Entrance or on the sidewalks adjacent
to the

 

33

--------------------------------------------------------------------------------


 

Building, such service dog shall be on a leash that is not more than four
(4) feet long, (d) any additional cleaning or repair in the Premises or the
Building on account of the access and presence of such service dogs shall be the
sole responsibility of Tenant, (e) Tenant’s indemnification obligations under
Article 16 of this Lease shall be applicable to all loss, cost or expense
incurred by Landlord in connection with any such access, including any claims by
third parties, (f) Tenant at its expense shall immediately remove any waste and
excrement of any service dogs from the Premises or in front of the Private
Entrance and properly clean the affected area (it being agreed that Tenant shall
use commercially reasonable efforts to prevent such service dogs from
discharging waste or excrement in the Building or on the Land) and (g) no
service dog shall be boarded in the Premises overnight.

 

E.                                     During the term Tenant at its expense
shall maintain, operate and repair Tenant’s Specialty Passenger Elevator (and
may make alterations with respect thereto) upon and subject to the terms of this
Lease. In connection therewith, Tenant shall execute and deliver a maintenance
contract with respect thereto in a form reasonably acceptable to Landlord with a
company reasonably acceptable to Landlord. All electricity used by Tenant’s
Specialty Passenger Elevator shall be paid for by Tenant pursuant to the terms
of Article 7 of this Lease. Tenant’s Specialty Passenger Elevator shall be
surrendered to Landlord upon the expiration or sooner termination of the term of
this Lease in working order and otherwise in its then as is condition. Except to
the extent caused by any act, omission, negligence or willful misconduct of
Tenant or its agents, employees and/or contractors (and subject to the terms of
Article 17 hereof), Landlord at its expense shall be responsible for any major
repair (i.e., the total cost thereof exceeds the sum of $25,000.00) and/or
replacement of the hydraulic system and/or controls of Tenant’s Specialty
Passenger Elevator (as opposed to the elevator cab thereof, which shall be the
sole responsibility of Tenant), which work shall be promptly performed by
Landlord in a good and workmanlike manner upon and subject to the applicable
terms of this Lease. Notwithstanding the foregoing, if Landlord replaces the
hydraulic system and controls of Tenant’s Specialty Passenger Elevator pursuant
to the foregoing terms in a first-class manner using first-class materials (and
shall, to the extent the same are assignable, assign to Tenant all written
warranties and/or guaranties which Landlord receives with respect thereto),
Landlord shall have no further repair and/or replacement obligations with
respect to Tenant’s Specialty Passenger Elevator and Tenant at its expense upon
and subject to the applicable foregoing terms shall be solely responsible
therefor (including in connection with any major repair and/or replacement
thereof).  Landlord shall use commercially reasonable efforts to cause all of
such written warranties and/or guaranties to be assignable.

 

6.13

 

A.                                    So long as Tenant shall lease the entire
Private Entrance and the entire second (2nd) floor of the Building pursuant to
the terms of this Lease, Tenant shall have the exclusive use of the Escalator
twenty-four (24) hours per day, seven (7) days per week (subject to force
majeure and the performance by Tenant of repairs with respect thereto) upon and
subject to the terms hereof.

 

B.                                    Except as otherwise expressly provided
herein, (a) Landlord shall have no obligation to perform any work or provide any
work allowance or services in or to the Escalator in order to prepare the
Escalator for use by Tenant and (b) Landlord has not made and does not make any
representations or warranties with respect thereto. Landlord shall have no
liability or responsibility whatsoever for any interruption in service thereof
for any cause whatsoever, nor shall any of the foregoing be construed as an
actual or constructive eviction of Tenant, or entitle Tenant to any abatement of
Fixed Rent or additional rent, or relieve or release Tenant from any of its
obligations under this Lease.

 

C.                                    During the term Tenant at its expense
shall maintain, operate, repair and (if necessary) replace the Escalator (and
may make alterations with respect thereto) upon and subject to the terms of this
Lease. In connection therewith, Tenant shall execute and deliver a maintenance
contract with

 

34

--------------------------------------------------------------------------------


 

respect thereto in a form reasonably acceptable to Landlord with a company
reasonably acceptable to Landlord. Landlord shall, to the extent the same are
assignable, assign to Tenant all written warranties and/or guaranties received
by Landlord with respect to the Escalator. All electricity used by the Escalator
shall be paid for by Tenant pursuant to the terms of Article 7 of this Lease.
The Escalator shall be surrendered to Landlord upon the expiration or sooner
termination of the term of this Lease in working order and otherwise in its then
as is condition.

 

6.14                        All services provided by Landlord to the Private
Entrance and the Amenity Premises shall be set forth in Articles 7, 40 and 42
hereof.

 

ARTICLE 7

 

ELECTRIC

 

7.1                               Commencing upon the Commencement Date,
Landlord shall furnish to the Premises (including the use by Tenant of Tenant’s
Specialty Passenger Elevator and the Escalator from and after the initial date
of operation thereof), twenty-four (24) hours per day, seven (7) days per week
(subject to the other terms of this Lease, including Section 6.3 hereof),
through the existing transmission facilities installed by Landlord in the
Building, alternating electric current in the amounts set forth in Exhibit M-8
attached hereto (subject to the terms of Section 7.2 hereof) for the purposes
herein specified (including all electricity required in connection with the
operation of any Supplemental Air-Conditioning System but not any base building
systems). Such electric current shall be measured by one (1) or more accurate
submeter(s) theretofore installed and maintained by Landlord at its expense, and
Tenant shall pay monthly to Landlord (commencing upon the Commencement Date)
such amounts (which shall be computed by using the Electric Rates) paid by
Landlord plus (as an administrative fee) an additional five percent (5%) of such
computed amount as may be billed by Landlord to Tenant therefor on the basis of
Tenant’s consumption of alternating current in the Premises. If Tenant shall
fail to pay any such amount within thirty (30) days after billing, Tenant shall
pay Landlord interest thereon at the then Interest Rate until such bill shall be
fully paid. Landlord and its agents shall be permitted access to the electric
closets and the meters at reasonable times after reasonable prior notice to
Tenant, which may be oral (except in the event of an emergency, when no such
notice shall be required). Tenant shall supply, at Tenant’s cost, adequate
electric lighting and electric power to Landlord or Landlord’s contractors to
clean or make repairs required to be made by Landlord in the Premises.

 

7.2                               Tenant’s use of electrical energy shall never
exceed the capacity of the then existing feeders to the Building or the then
existing risers or wiring installation serving the Demised Premises. Tenant
understands that if the demand load exceeds four (4) watts (average) per usable
square foot in any area of the Office Space, the base building HVAC system will
not be able to perform within the limits specified therefor on Exhibit D
attached hereto and made a part hereof, and Landlord shall have no
responsibility or liability on account thereof to the extent that the demand
load exceeds four (4) watts (average) per usable square foot. Any additional
risers or risers required by Tenant to supply Tenant’s electrical requirements
in excess of the capacity set forth in Exhibit M-8 attached hereto and all other
equipment proper and necessary in connection therewith, upon request of Tenant,
will be installed by Landlord, at Tenant’s reasonable out-of-pocket expense, if
in Landlord’s reasonable judgment, the same are necessary and will not cause or
create a hazardous condition or entail excessive or unreasonable alterations,
repairs or expense or interfere with or disturb other tenants. Electro-metallic
tubing only shall be used, at Tenant’s expense, in connection with any
penetration by Tenant of any floor slab; otherwise, flexible conduit shall be
permitted. Notwithstanding anything in this Lease to the contrary, in order that
personal safety and property of Landlord and the tenants and occupants of the
Demised Premises and the Building may not be imperiled by the overtaxing of the
capacity of the electrical distribution system of the Demised Premises or the
Building, and to avert possible adverse effect upon the Building’s electrical

 

35

--------------------------------------------------------------------------------


 

system, Tenant shall not, without prior consent of Landlord (which consent shall
be granted or denied upon and subject to the applicable terms of this Lease),
make or perform or permit any changes in or alterations to the wiring
installations or other electrical facilities in or serving the Demised Premises
(as such installations or facilities shall be as of the Commencement Date). Any
such alterations or changes performed by Tenant shall be in compliance with all
Legal Requirements. Should Landlord grant such consent, all additional risers,
wiring or other equipment required therefor shall be provided by Landlord and
the reasonable out-of-pocket cost thereof shall be paid by Tenant as additional
rent within thirty (30) days after being billed therefor. Landlord’s approval of
any electrical alterations or changes shall not be deemed a representation that
the same comply with applicable Legal Requirements. Upon reasonable prior notice
to Tenant and subject to Tenant’s reasonable security requirements, Landlord,
its agents and engineers and consultants may survey the electrical fixtures,
appliances and equipment in the Demised Premises and Tenant’s use of electrical
energy therein from time to time to determine whether Tenant is complying with
its obligations under this Article. During the term of this Lease Tenant may
distribute the electric capacity within the Premises (including between floors)
as Tenant deems necessary or desirable upon and subject to the terms of
Article 13 hereof. At such time during the term of this Lease as Tenant shall
surrender any portion of the Premises to Landlord, including pursuant to the
terms of Articles 8 and 45 hereof, Tenant at its expense shall redistribute any
electricity to the extent necessary so that such portion has an electrical
capacity in compliance with the terms of this Section 7.2 and Exhibit M-8
attached hereto.

 

7.3                               A.                                    Landlord
shall have no liability to Tenant for any loss, damage or expense which Tenant
may sustain or incur by reason of any change, failure, inadequacy or defect in
the supply or character of the electrical energy furnished to the Demised
Premises or if the quantity or character of the electrical energy is no longer
available or suitable for Tenant’s requirements, except (i) as otherwise
expressly provided herein and (ii) for any actual damage suffered by Tenant by
reason of any such failure, inadequacy or defect to the extent caused by
Landlord’s negligence or willful misconduct, and then only after prior actual
notice has been given to Landlord as provided in Exhibit M-11 attached hereto.

 

B.                                    In addition to the foregoing, Landlord
shall have the right on five (5) business days’ prior notice to Tenant (except
in the event of an emergency, in which event no such prior notice shall be
required) to “shut down” electrical energy to the Demised Premises when
necessitated by the need for repairs, alterations, connections or reconnections,
with respect to the Building electrical system (singularly or collectively,
“Electrical Work”), regardless of whether the need for such Electrical Work
arises in respect of the Demised Premises, any other tenant space, or any
Building common areas. Landlord may not, however, shut down Tenant’s electrical
energy for such Electrical Work during business hours unless such Electrical
Work shall be required because of an emergency or required by the electric
energy provider servicing the Building. Landlord shall use commercially
reasonable efforts (subject to delays by Tenant and/or its agents and/or delays
on account of force majeure) to complete such Electrical Work so that Tenant’s
inconvenience resulting therefrom may be for as short a period of time as
circumstances will permit. Landlord shall have no liability to Tenant for any
loss, damage, or expense which Tenant may sustain due to such “shut down” or
Electrical Work.

 

7.4                               The term “Electric Rates” shall be deemed to
mean the actual rates paid by Landlord for the purchase of electrical energy
from the utility company or other provider supplying electrical service to the
Building (currently Con Edison SC9-Rate II Rider M), including any surcharges or
charges incurred, or utility taxes or sale taxes or other taxes payable by or
imposed upon Landlord in connection therewith, or increase thereof by reason of
fuel adjustment or any substitutions for such Electric Rates or additions
thereto. Landlord and Tenant acknowledge that they understand that the electric
rates, charges, taxes and other costs may be changed by virtue of peak demand,
time-of-day rates, or other methods of billing, and that the foregoing reference
to changes in methods or rules of billing is

 

36

--------------------------------------------------------------------------------


 

intended to include any such change.  Landlord agrees that the
submeter(s) measuring Tenant’s use of electricity shall have the ability to
record time-of-day use in a manner that allows the electrical rates to be
applied thereto.

 

7.5                               Landlord reserves the right to terminate the
furnishing of electrical energy to Tenant at any time upon at least one hundred
twenty (120) days’ notice to Tenant (unless such notice is not feasible under
the circumstances, in which event Landlord will give Tenant such reasonable
notice as is possible), provided that Landlord also simultaneously terminates
the furnishing thereof to all other office tenants in the Building. If Landlord
shall so discontinue the furnishing of electrical energy, (a) Tenant shall
arrange to obtain electrical energy directly from the utility company or other
provider furnishing electrical energy to the Building, (b) Landlord shall permit
the existing feeders, risers, wiring and other electrical facilities serving the
Demised Premises to be used by Tenant for such purpose to the extent that they
are available, suitable and safe, (c) from and after the effective date of such
discontinuance Landlord shall not be obligated to furnish electric energy to
Tenant, (d) such discontinuance shall be without liability of Landlord to
Tenant, and (e) Landlord shall, at Tenant’s expense, install and maintain at
locations in the Building selected by Landlord any necessary electrical meter
equipment, panel boards, feeders, risers, wiring and other conductors and
equipment which may be required to obtain electrical energy directly from the
utility company or other provider supplying the same. Landlord shall be promptly
given by Tenant, upon request, a copy of each electric utility bill of Tenant if
Tenant should become a direct customer of the utility company or other provider
servicing the Building. If Landlord shall discontinue furnishing electrical
energy to Tenant pursuant to this Section, then provided that Tenant is using
diligent efforts to obtain electrical energy directly from the utility supplying
the same to the Building, Landlord agrees not to terminate the furnishing of
electrical energy to Tenant until Tenant succeeds in procuring same directly
from the utility, unless Landlord is prohibited from doing so by any applicable
legal or insurance requirements.

 

7.6                               Any fans serving Tenant’s Supplemental
Air-Conditioning Systems shall be wired into Tenant’s electric meter(s) and
Tenant shall pay the electrical charges for operating such fans upon and subject
to the terms of this Article 7.

 

7.7                               In the event that any tax (other than income
tax) shall be imposed upon Landlord’s receipts from the sale, use or resale of
electrical energy to Tenant, the pro rata share allocable to the electrical
energy service received by Tenant shall be passed onto, included in the bill of,
and paid by Tenant if and to the extent not prohibited by law.

 

7.8                               Landlord shall, at Tenant’s option, furnish
and install all replacement lighting, tubes, lamps, starters, bulbs and ballasts
required in the Demised Premises and Tenant shall pay to Landlord (or its
designated contractor) within thirty (30) days after demand the then established
charges therefor as additional rent.

 

ARTICLE 8

 

ASSIGNMENT, SUBLETTING, MORTGAGING

 

8.1

 

A.                                    Except as otherwise expressly provided
herein, Tenant or its legal representatives will not by operation of law or
otherwise, assign (in whole or in part), mortgage or encumber this Lease, or
sublet or permit the Demised Premises or any part thereof to be used or occupied
by others, without Landlord’s prior written consent in each instance. The
consent by Landlord to any assignment or subletting, whether by Tenant or any
other tenant in the Building, shall not be a waiver of or constitute a

 

37

--------------------------------------------------------------------------------


 

diminution of Landlord’s right to withhold its consent to any other assignment
or subletting and shall not be construed to relieve Tenant from obtaining
Landlord’s express written consent to any other or further assignment or
subletting (to the extent such consent shall be expressly required hereunder).
Such reasonable out-of-pocket attorneys’ fees as may be incurred by Landlord in
connection with any proposed or actual assignment or subletting (whether or not
Landlord’s consent thereto shall be required) shall be paid by Tenant, provided
that such amount paid by Tenant shall not exceed $2,500.00 in each instance
where Landlord’s consent with respect thereto is not required.

 

B.                                    If Tenant or its legal representatives
desires to assign this Lease or sublet all or any portion of the Demised
Premises, Tenant shall promptly notify the then managing agent of the Building
in writing of its desire to assign or sublet prior to any marketing of such
space. Upon obtaining a proposed assignee or subtenant upon acceptable terms,
Tenant shall submit to Landlord in writing:

 

(i)                                     the name and address of the proposed
assignee or sublessee;

 

(ii)                                  the terms of the proposed assignment or
sublease;

 

(iii)                               the nature and character of the business
which the proposed assignee or sublessee will conduct in the Demised Premises;

 

(iv)                              either (a) a complete financial statement (not
more than 12 months old), for the proposed assignee or sublessee, certified by
certified public accountants regularly retained by the proposed assignee or
sublessee (if certified financial statements are regularly prepared for the
proposed assignee or sublessee by a certified public accountant) or (b) a
reasonably detailed uncertified financial statement (not more than 12 months
old) for the proposed assignee or sublessee (if certified financial statements
are not regularly prepared for the proposed assignee or sublessee by a certified
public accountant), together with (in either event) a more current interim
financial statement for the proposed assignee or sublessee, if available;

 

(v)                                 an executed copy of the proposed assignment
or sublease or a copy of the final agreed upon term sheet setting forth all of
the material financial terms and conditions of the proposed transaction (which
in either event is conditioned upon Landlord’s rights and consent as provided in
this Article 8); and

 

(vi)                              any other information concerning the
assignment or sublease which Landlord may reasonably request.

 

Landlord shall have the option to be exercised within thirty (30) days from the
submission of the aforesaid information: (i) to cancel this Lease with respect
to the space to be sublet for the duration of the proposed sublease; or (ii) to
require Tenant to execute and deliver an assignment or sublease to Landlord (or
its designee) upon the same financial terms (and the same effective date) as
submitted by Tenant to Landlord (except such as are irrelevant or inapplicable
and except as otherwise expressly set forth to the contrary herein) pursuant to
a form prepared by Landlord’s counsel and reasonably acceptable to Tenant upon
substantially the same terms contained herein, except that (a) Landlord shall
have the unrestricted right to assign or sublet and/or alter the space, it being
agreed that (1) Tenant shall have no obligation to restore any alterations
thereto performed during the term thereof by or on behalf of Landlord and/or any
assignee or sub-sublessee thereof of any tier and (2) Tenant shall not be
entitled to any portion of any profit, rent or other sums received by Landlord
or its designee in connection with the leasing thereof, (b) Landlord shall have
no obligation to furnish any security deposit to Tenant, (c) any assignment or
subletting by Landlord or its designee may be for any purpose or purposes that
Landlord shall deem suitable or appropriate

 

38

--------------------------------------------------------------------------------


 

(provided that it is consistent with a first-class office building), (d) if, as
determined by Landlord, the fixed rental, tax and expense payments, electricity
payment and other additional rent payments under the proposed sublease are
greater than the fixed rental, tax and expense payments, electricity payment and
other additional rent payments under this Lease for the term of the proposed
sublease with respect to the sublet space (prorated on a rentable square foot
basis if the sublease is for less than all of the Demised Premises), then the
fixed rental, tax and expense payments, electricity payment and other additional
rent payments under the sublease to Landlord (or its designee) pursuant to
option (ii) shall be at the rates set forth in this Lease for the term of the
proposed sublease with respect to the sublet space (prorated on a rentable
square foot basis if the sublease is for less than all of the Demised Premises),
(e) during the term of such sublease Landlord shall issue a monthly credit to
Tenant hereunder equal to the monthly fixed rent and recurring additional rent
payable to Tenant by Landlord or its designee pursuant to the terms of such
sublease, although Tenant shall continue to be responsible for the balance of
the Fixed Rent and additional rent due hereunder during the term of such
sublease, (f) performance by Landlord and/or any assignee or sub-sublessee
thereof of any tier during such recapture shall be deemed performance by Tenant
of a similar obligation under this Lease and (g) the acts and/or omissions of
any assignee or sub-sublessee thereof (including any holding over thereby) shall
not constitute a default (or holding over) by Tenant hereunder (and,
accordingly, Tenant shall not have any liability to Landlord in connection
therewith, including pursuant to the terms of Section 16.4 hereof). In the event
of a proposed assignment, Landlord shall also have the option, to be exercised
within the said thirty (30) day period, to cancel and terminate this Lease
effective on the date of Tenant’s proposed assignment, in which event this Lease
and the term hereof shall expire and terminate on that date as if it were the
date herein fixed for the termination and expiration of the term of this Lease.
Tenant may not assign this Lease, nor sublet all or any part of the Demised
Premises, if Tenant is then in default under this Lease beyond applicable notice
and cure periods. In the event that Tenant proposes to sublet a portion of the
Demised Premises, such portion must be configured in such a way that it may be
legally separated from the balance of the Demised Premises with direct access to
the elevators, stairs and toilet rooms on the floor on which the space is
located, and if Landlord exercises either of its options set forth above in this
Section as to such space, then at Landlord’s option except to the extent that
the sublease or term sheet submitted to Landlord shall expressly impose the same
upon Tenant’s proposed subtenant (in which event Landlord or any sub-sublessee
thereof shall perform the same at its expense), either (x) Landlord, at Tenant’s
expense, shall perform such alterations as shall be required in order to so
separate such space from the balance of the Demised Premises and to provide such
access to such portions of the floor in question or (y) prior to the date on
which Tenant’s proposed sublease would have commenced, Tenant, at its expense,
shall perform such alterations (it being understood that such alterations shall
be subject to all of the terms and conditions of this Lease, including
Article 13). Landlord shall have no obligation to restore any such alterations.

 

C.                                    If Tenant has complied with the provisions
of Section 8.1B and Landlord has not exercised any of its foregoing options
within the time set forth above, Landlord’s consent to the proposed assignment
or subletting shall not be unreasonably withheld or delayed and shall be granted
or denied by Landlord within thirty (30) days after Landlord receives all of the
items with respect thereto set forth in clauses (i) through (vi) of Section 8.1B
above (it being agreed that (a) the aforementioned thirty (30) day period and
the thirty (30) day period set forth in Section 8.1B hereof for Landlord to
exercise its recapture right with respect to such proposed transaction shall
each run simultaneously and (b) if Landlord denies its consent to a proposed
assignment or sublease, Landlord shall set forth the reason(s) therefor in
writing); provided, however, that it may withhold consent thereto if in the
reasonable exercise of its judgment it determines that:

 

(1)                           The financial condition and general reputation for
good character of the proposed assignee or sublessee are insufficient or not
consistent with the obligation and responsibility undertaken by the proposed
assignment or sublease; or

 

39

--------------------------------------------------------------------------------

 

(2)                                 The proposed business to be conducted in the
Demised Premises is not appropriate for the Building or in the keeping with the
character of the existing tenancies or permitted by this Lease, or the use is
not expressly permitted by this Lease; or

 

(3)                                 The nature of the occupancy of the proposed
assignee or sublessee will cause a materially greater density of employees or
traffic or make materially greater demands on the Building’s services or
facilities than that made generally by office tenants of the Building; or

 

(4)                                 Tenant proposes to assign or sublet to
(x) one who at the time is a tenant (or subsidiary or affiliate of a tenant) or
to a party in possession of premises in the Building or (y) one with whom
Landlord is negotiating a lease of space in the Building, but only if (solely
with respect to clause (y) above) Landlord shall then have available comparably
sized space for a comparable term in the Building (or Landlord reasonably
anticipates that it will have such space available within the next nine
(9) months). Promptly following Tenant’s written request therefor from time to
time, Landlord shall advise Tenant whether a particular entity designated by
Tenant shall be covered by the terms of this clause; or

 

(5)                                 The assignee or sublessee shall have or
enjoy diplomatic immunity; or

 

(6)                                 Tenant is seeking to sublease all or any
portion of the Private Entrance and/or the Amenity Premises except solely in
connection with an assignment of this Lease or a sublease of at least one
(1) full floor of the Office Space; or

 

(7)                                 Such proposed subletting would result in any
floor of the Office Space being divided into more than three (3) rental units in
the aggregate (including Tenant); or

 

(8)                                 Any combination of the foregoing conditions
exist.

 

8.2                               If this Lease shall be assigned or sublet in
accordance with this Article, (a) any assignee of Tenant and any permitted
subtenant and sub-subtenant hereunder shall be permitted to further assign this
Lease or its sublease, respectively, without limitation upon and subject to the
applicable terms of this Article 8 (including the terms of
Section 8.6(4) hereof) and (b) any direct subtenant of Tenant and any direct
sub-subtenant of such subtenant may further sublease its subleased premises in
accordance with the terms of this Article 8 (including the terms of
Section 8.6(4) and clause (7) of Section 8.1C hereof), it being agreed that
(i) Landlord shall grant or deny any such proposed further assignment or
subletting using the same criteria as are applicable hereunder to a proposed
assignment or subletting by Tenant (if consent thereto is required hereunder
with respect thereto), (ii) such proposed further assignment or subletting shall
be subject to all of the applicable terms and conditions set forth in this
Article 8 and (iii) it is the intent of Landlord and Tenant that at no time
during the term of this Lease shall there be more than two (2) tiers of
subtenants (i.e., two (2) levels beneath Tenant) without Landlord’s approval in
its sole and absolute discretion. In the event of any such further assignment or
subletting in accordance with the foregoing terms of this Section 8.2 other than
pursuant to the terms of Section 8.6(4) hereof, fifty (50%) percent of any
rentals and/or consideration paid or payable by the assignee or sublessee in
excess of the rentals reserved and/or payable under this Lease or its sublease,
as the case may be (but net of any reasonable expenses incurred thereby) shall
be calculated in accordance with the applicable terms of Section 8.5 hereof and
paid to Landlord as additional rent hereunder.

 

8.3                               If this Lease shall be assigned, or if the
Demised Premises or any part thereof be sublet or occupied by any person or
persons other than Tenant, Landlord may, after any default by Tenant beyond
applicable notice and cure periods that remains uncured, collect rent from the
assignee, sublessee or occupant and apply the net amount collected to the rent
herein reserved, but no such assignment,

 

40

--------------------------------------------------------------------------------


 

subletting, occupancy or collection of rent shall be deemed a waiver of the
covenants in this Article, nor shall it be deemed acceptance of the assignee,
sublessee or occupant as a tenant, or a release of Tenant from the full
performance by Tenant of all the terms of this Lease.

 

8.4                               Each permitted assignee shall assume and be
deemed to have assumed this Lease and shall be and remain liable jointly and
severally with Tenant for the payment of the Fixed Rent and additional rent and
for the due performance of all the terms herein contained on Tenant’s part to be
performed for the term of this Lease. Except as otherwise expressly provided in
Section 8.6(4) hereof, no actual assignment (as distinct from a deemed
assignment as described in Section 8.6(4) hereof) shall be effective unless
Tenant shall promptly deliver to Landlord a duplicate original of the instrument
of assignment, in form reasonably satisfactory to Landlord, containing a
covenant of assumption by the assignee of all of the obligations aforesaid and
shall obtain from Landlord the aforesaid written consent, prior thereto.

 

8.5                               Notwithstanding any provision of this Lease to
the contrary, fifty percent (50%) of any rentals and/or consideration paid or
payable by the assignee or sublessee in excess of the rentals (prorated on a
rentable square foot basis if the sublease is for less than all of the Demised
Premises) reserved and/or payable under this Lease shall be paid by Tenant as
and when received by Tenant to Landlord as additional rent, first deducting on a
cash basis from such excess, the reasonable expenses incurred by Tenant in
effecting the assignment or sublease. Said reasonable expenses shall include,
but not be limited to, brokerage fees, attorneys’ fees and disbursements,
advertising costs, reasonable concessions to the assignee or sublessee,
including free rent or work contributions to the assignee or subtenant and the
costs incurred in connection with alterations, decorations and installations
made by Tenant pursuant to its subject assignment or sublease to prepare the
space for occupancy by the assignee or sublessee. For purposes of this
Section 8.5, consideration paid to Tenant shall include any consideration paid
for or on account of any leasehold improvements, fixtures, furnishings,
equipment and/or other tangible personal property in the Demised Premises which
are in excess of the then unamortized costs thereof as shown on Tenant’s books
and records. Such unamortized cost shall be determined in accordance with GAAP
and consistent with Tenant’s customary accounting practices. If part of the
consideration for such sublease or assignment shall be payable in other than in
cash, Landlord’s share of such non-cash consideration shall be in such form as
is reasonably satisfactory to Landlord.

 

8.6                               Anything herein contained to the contrary
notwithstanding:

 

(1)                                 Tenant shall not (a) market the Premises (or
any portion thereof) for assignment or subletting setting forth a rental rate
lower than the then Building rental rate for such space or (b) list with brokers
(including a broker flyer distributed by electronic mail or otherwise) or a
listing company such as Costar, the Premises (or any portion thereof) for
assignment or subletting setting forth a rental rate lower than the then
Building rental rate for such space. For the purposes of this Article 8, the
phrase “marketing the Premises (or any portion thereof)” or words of similar
import shall mean the circulating of information with respect to the Premises
(or any portion thereof) and the terms of its availability to any third party
(including listing the Premises (or any portion thereof) with brokers or a
listing company such as Costar or distributing a broker flyer by electronic mail
or otherwise). Landlord shall advise Tenant of the Building rental rate for the
Premises (or any portion thereof) promptly following Tenant’s request therefor.

 

(2)                                 Except as otherwise expressly provided in
Section 8.6(4) hereof, a transfer of fifty percent (50%) or greater interest
(whether stock, partnership or otherwise) of Tenant, or any permitted sublessee
or assignee of this Lease shall be deemed to be an assignment of this Lease or
such sublease, however accomplished, and whether in a single transaction or in
any series of related transactions, to which the provisions this Article shall
apply.  The transfer of outstanding capital stock of

 

41

--------------------------------------------------------------------------------


 

any corporate tenant, for purposes of this Article, shall not include any sale
of such stock effected through “over-the-counter market” or through any
recognized stock exchange.

 

(3)                                 A so-called “take-over” agreement (i.e., an
agreement where another entity agrees to become responsible for all or a portion
of Tenant’s obligations under this Lease without actually entering into an
assignment or sublease) shall be deemed an assignment of this Lease and shall be
subject to all of the provisions of this Article 8, including the requirement
that Tenant obtain Landlord’s prior consent thereto in each instance.

 

(4)                                 Tenant may, without the consent of Landlord
or the delivery of notice in accordance with the terms of Section 8.1B hereof,
(A) sublet the Demised Premises or any part thereof or assign this Lease to (or
otherwise permit the use and occupancy of the Demised Premises by) any
Subsidiary, Parent Company or Affiliate of Tenant or (B) assign this Lease (it
being agreed that any assignment of this Lease by the consummation of any
merger, consolidation or purchase pursuant to the terms of this clause (B) shall
be pursuant to a deemed assignment of this Lease by operation of applicable law)
to any successor by merger or consolidation or to a purchaser of all or
substantially all of Tenant’s stock (or other equity interests) or assets (such
successor or purchaser being herein called a “Successor”), but only if (x) in
the case of an assignment to a Successor, such Successor has a net worth
(including goodwill and other intangibles) computed in accordance with GAAP on
the date immediately following the effective date of such assignment equal to or
greater than $250,000,000, which shall be evidenced by certified financial
statements prepared by the Successor’s independent certified public accountants
(subject to the terms of the final sentence of Section 9.7 hereof) and (y) in
the case of a merger, consolidation or transfer of assets, such merger,
consolidation or transfer of assets is not effected for the primary purpose of
transferring this Lease. For purposes of this Section, a “Subsidiary,” “Parent
Company” and “Affiliate” of Tenant shall mean the following: (a) “Subsidiary”
shall mean a corporation or other entity not less than fifty-one percent (51%)
of whose outstanding capital and voting stock (or other equity interest therein,
as the case may be) shall, at the time, be owned directly or indirectly, by
Tenant; (b) “Parent Company” shall mean any corporation or other entity which
shall own, directly or indirectly, at least fifty-one percent (51%) of the
outstanding capital and voting stock (or other equity interest therein, as the
case may be) of Tenant at the time; and (c) “Affiliate” shall mean any
corporation or other entity which, directly or indirectly, controls or is
controlled by or is under common control with Tenant. For this purpose,
“control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such corporation
or other entity, whether through the ownership of voting securities or by
contract or otherwise. No such assignment, sublease or use and occupancy shall
be permitted or effective if Tenant is then in default under this Lease beyond
the expiration of any applicable notice and cure periods and unless (i) Tenant
gives Landlord (I) in the case of an assignment or subletting to a Subsidiary,
Parent Company or Affiliate, at least ten (10) days’ prior notice thereof or
(II) in the case of an assignment to a Successor, notice thereof promptly
following the effective date of such assignment accompanied by reasonable proof
that the net worth of such assignee is in compliance with the terms of this
Section 8.6(4), (ii) in the case of an assignment or subletting to (or use and
occupancy by) a Subsidiary, Parent Company or Affiliate, (X) reasonable proof
that such assignee, sublessee or occupant (as the case may be) is then a
Subsidiary, Parent Company or Affiliate of Tenant and (Y) such transaction is
being consummated for a valid business purpose and not for the principal purpose
of evading the restrictions, or circumventing the rights, of Landlord set forth
in this Article 8, (iii) such assignee assumes all of Tenant’s obligations
hereunder (other than in connection with any deemed assignment of this Lease
pursuant to the terms set forth above), and (iv) Tenant gives Landlord a signed
copy of the final assignment, sublease or license (if any) within ten (10) days
after it is executed (other than in connection with any deemed assignment of
this Lease pursuant to the terms set forth above). No such assignment, sublease
or use and occupancy shall be deemed to release Tenant from any of its
obligations and liabilities hereunder, and such assignee (other than in
connection with any deemed assignment of this Lease pursuant to the terms set
forth above) shall execute an agreement,

 

42

--------------------------------------------------------------------------------


 

in form and substance reasonably satisfactory to Landlord, assuming all of
Tenant’s obligations and liabilities hereunder. The termination and recapture
rights of Landlord set forth in Section 8.1B hereof (including the obligation to
deliver notice and the other items and information set forth therein) and the
profit-share rights of Landlord set forth in Section 8.5 hereof shall not be
applicable with respect to any assignment, sublease or use and occupancy
effected pursuant to the terms of this Section 8.6(4).

 

8.7                               With respect to each and every sublease or
subletting pursuant to the provisions of this Lease, it is further agreed as
follows:

 

(a)                                 no subletting shall be for a term ending
later than one day prior to the Expiration Date of this Lease;

 

(b)                                 no sublease shall be valid, and no sublessee
shall take possession of the Demised Premises (or any portion thereof), until
Landlord has received both (i) an executed counterpart of such sublease and
(ii) a certificate of insurance evidencing that (x) Landlord is an additional
insured under the insurance policies required to be maintained by subtenants of
the Premises pursuant to Section 16.3 hereof and (y) such insurance is in full
force and effect;

 

(c)                                  each sublease shall provide that it is
subject and subordinate to this Lease and to the matters to which this Lease is
or shall be subordinate, and that, in the event of termination, re-entry or
dispossess by Landlord under this Lease, Landlord may, at its option, either
terminate such sublease or take over all of the right, title and interest of
Tenant, as sublessor, under such sublease, and such sublessee shall, at
Landlord’s option, attorn to Landlord pursuant to the then executory provisions
of such sublease, except that Landlord shall not (i) be liable for any previous
act or omission of Tenant under such sublease, (ii) be subject to any offset,
not expressly provided in such sublease, which theretofore accrued to such
subtenant against Tenant, or (iii) be bound by any previous modification of such
sublease not consented to by Landlord in writing (where such consent is required
hereunder) or by any previous prepayment of more than one month’s rent; and

 

(d)                                 except for the termination of a sublease, a
decrease in the length of the term thereof or a de minimis modification or
amendment not altering any of the material financial terms of such sublease, any
modification of a sublease previously consented to by Landlord (i.e., not
consummated pursuant to the terms of Section 8.6(4) hereof) shall be subject to
Landlord’s prior consent, which consent shall not be unreasonably withheld or
delayed, provided that such modification is being consummated for a valid
business purpose and not for the principal purpose of evading the restrictions,
or circumventing the rights, of Landlord set forth in this Article 8 (it being
agreed that in the event of a violation of the foregoing proviso, such
modification shall be deemed to be a new sublease subject to all of the terms of
this Article 8).

 

8.8                               As a condition to the effectiveness of any
proposed sublease or assignment (as the case may be) with respect to which
(i) Landlord has agreed to grant its consent in accordance with the terms of
Section 8.1C hereof and (ii) Tenant delivered to Landlord a term sheet (as
opposed to an executed copy of the proposed assignment or sublease, as the case
may be), the parties agree that (a) none of the material financial terms in the
fully executed copy of the sublease or assignment (as the case may be) delivered
to Landlord may vary from the corresponding term set forth in the term sheet
theretofore delivered by Tenant to Landlord with respect thereto by more than a
de minimis extent, (b) Landlord shall not be obligated to execute its written
form of consent with respect to any such assignment or sublease (as the case may
be) prior to Landlord’s receipt of a true and correct copy of the fully executed
copy of the sublease or assignment (as the case may be), (c) Tenant shall
deliver to Landlord a true and correct copy of the fully executed copy of the
sublease or assignment (as the case may be) within ten (10) days after

 

43

--------------------------------------------------------------------------------


 

such agreement has been executed, but no later than five (5) days prior to the
commencement date of the term of such sublease or the effective date of such
assignment (as the case may be) and (d) Tenant and the proposed assignee or
subtenant (as the case may be) must unconditionally (subject to compliance with
the terms of this Section 8.8) execute and deliver such assignment or sublease,
as the case may be (and deliver to Landlord a true and complete copy thereof),
within one hundred fifty (150) days following the date upon which Landlord
agreed to grant its consent in accordance with the terms of Section 8.1C hereof,
it being agreed that if Tenant fails to so timely deliver to Landlord such fully
executed assignment or sublease (as the case may be), Tenant shall be obligated
to again fully comply with all of the terms of this Article 8 with respect to
such proposed transaction.

 

8.9                               Subject to the applicable terms of
Section 16.4 hereof, Tenant hereby indemnifies Landlord’s Indemnified Parties
from and against any liability asserted against Landlord’s Indemnified Parties
(a) for any brokerage commission with respect to any assignment or sublease (or
proposed assignment or sublease) by Tenant or any party claiming through Tenant
and (b) following the exercise by Landlord of its recapture rights hereunder
with respect to any proposed assignment or sublease by Tenant or any party
claiming through Tenant. This Section shall survive the expiration or sooner
termination of this Lease.

 

8.10                        Notwithstanding anything herein to the contrary,
upon not less than twenty (20) days’ prior notice to Landlord and provided that
Tenant is not then in default hereunder beyond any applicable notice and cure
periods, Tenant may license up to fifteen (15%) percent of the rentable area of
the Office Space in the aggregate at any one time to any entity(ies) with which
Tenant maintains a business relationship (including accountants and consultants
of Tenant) other than through the occupancy contemplated in this Section 8.10
(any such person or entity occupying space in the Office Space pursuant to the
terms of this Section 8.10 shall be referred to herein collectively as the
“Permitted Licensees”) without Landlord’s consent and without being subject to
the recapture and termination rights of Landlord set forth in Section 8.1B
hereof or the profit-share rights of Landlord set forth in Section 8.5 hereof,
provided that (i) such party shall not then be a tenant or occupant of any
portion of the Building; (ii) Tenant’s notice shall set forth the names of such
party(ies); (iii) any such license agreement (whether or not in writing) shall
be subject and subordinate to the terms of this Lease; (iv) such arrangement
will terminate automatically upon a termination of this Lease for any reason;
(v) any such Permitted Licensee shall use the Office Space in accordance with
all of the applicable provisions of this Lease; (vi) in no event shall the use
of any portion of the Office Space by any Permitted Licensee create or be deemed
to create any right, title or interest in or to the Office Space for such
Permitted Licensee; (vii) there shall be no separate identification of any
Permitted Licensee in the elevator landing or on the entrance door to the Office
Space or elsewhere in the Building other than within the Office Space;
(viii) the named Tenant herein or its Successor, Subsidiary, Parent Company or
Affiliate shall then be the tenant under this Lease and shall occupy the Office
Space simultaneously with such Permitted Licensee for the conduct of its
business; (ix) no such license shall be deemed to release Tenant from any of its
obligations hereunder or to release any guarantor from any of its obligations
under or liabilities under any guaranty given with respect to this Lease;
(x) Tenant shall deliver to Landlord a certification by an authorized
representative of Tenant, prior to such entity’s occupancy of any portion of the
Office Space, that such entity satisfies the requirements set forth in this
Section 8.10; (xi) the portion(s) of the Office Space occupied by any Permitted
Licensee and the portion of the Office Space occupied by Tenant shall not be,
and shall not be required by applicable Legal Requirements to be, separated by
demising walls so as to create separate entrances from the elevator landing or
public corridors; and (xii) Tenant shall receive no rent, payment or other
consideration in connection with such occupancy in excess of the pro rata
portion of the rent payable by Tenant hereunder with respect to such space. In
no event shall Tenant engage in the marketing of such space (as such term is
defined in Section 8.6(1) hereof) to be licensed pursuant to this Section 8.10
to the public or to any entity or individual that is not a Permitted Licensee.
Tenant shall be fully and

 

44

--------------------------------------------------------------------------------


 

solely responsible for all of the acts and omissions of any Permitted Licensee
and the indemnity by Tenant set forth in Section 16.4 hereof shall be fully
applicable with respect thereto.

 

ARTICLE 9

 

SUBORDINATION, NON-DISTURBANCE, ESTOPPEL CERTIFICATE

 

9.1                               Subject to the terms of this Article 9, this
Lease is and shall be subject and subordinate in all respects to any ground
leases, overriding leases and underlying leases of the Land and/or the Building
now or hereafter existing and to all mortgages which may now or hereafter affect
the Land and/or the Building and/or such leases, to each and every advance made
or hereafter to be made under such mortgages and to all renewals, modifications,
consolidations, replacements and extensions of such leases or mortgages. This
Section shall be self-operative and, subject to the terms of this Article 9, no
further instrument of subordination shall be required. In confirmation of such
subordination, Tenant agrees to promptly execute and deliver any reasonable
instrument that Landlord, the lessor of any such lease or the holder of any such
mortgage or any of their respective successors in interest may request to
evidence such subordination. The leases to which this Lease is, at the time
referred to, subject and subordinate pursuant to this Article are hereinafter
sometimes called “superior leases,” and references to the lessors of superior
leases are intended to include the successors in interest of the lessors of
superior leases and their successors in interest as may be appropriate. The
mortgages to which this Lease is, at the time referred to, subject and
subordinate are hereinafter sometimes collectively called “superior mortgages,”
and references to the mortgagees of superior mortgages are intended to include
the successors in interest of the mortgagees of superior mortgages and their
successors in interest as may be appropriate. Landlord represents and warrants
to Tenant that as of the date hereof, the sole superior mortgage is held by
Teachers Insurance and Annuity Association of America and there are no superior
leases affecting the Land or the Building.

 

9.2                               Subject to the terms of any applicable
Non-Disturbance Agreement, if the interests of Landlord under this Lease are
transferred by reason of or assigned in lieu of foreclosure or other proceedings
for enforcement of any superior mortgage, or if the holder of any superior
mortgage acquires a lease in substitution therefor, then Tenant under this Lease
will, at the option to be exercised in writing by such purchaser, assignee or
lessee, as the case may be, (i) attorn to it and will perform for its benefit
all the terms, covenants and conditions of this Lease on Tenant’s part to be
performed with the same force and effect as if such purchaser, assignee or
lessee, were Landlord originally named in this Lease, or (ii) enter into a new
lease with such purchaser, assignee or lessee, as landlord, for the remaining
term of this Lease and otherwise on the same terms and conditions and with the
same options then remaining.

 

9.3                               Subject to the terms of any applicable
Non-Disturbance Agreement, in the event of any act or omission of Landlord which
would give Tenant the right, immediately or after lapse of a period of time, to
cancel or terminate this Lease in its entirety (other than in connection with a
casualty or condemnation), or to claim a partial or total eviction, Tenant shall
not exercise such right (i) until it has given written notice of such act or
omission to the holder of each superior mortgage and the lessor of each superior
lease whose name and address shall previously have been furnished to Tenant in
writing, and (ii) unless such act or omission shall be one which is not capable
of being remedied by Landlord or such mortgage holder or lessor within a
reasonable period of time, until a reasonable period for remedying such act or
omission shall have elapsed following the giving of such notice and following
the time when such holder or lessor shall have become entitled under such
superior mortgage or superior lease, as the case may be, to remedy the same
(which reasonable period shall in no event be less than the period to which
Landlord would be entitled under this Lease or otherwise, after similar notice,
to effect such

 

45

--------------------------------------------------------------------------------


 

remedy), provided such holder or lessor shall with due diligence give Tenant
written notice of intention to, and commence and continue to, remedy such act or
omission.

 

9.4                               Subject to the terms of any applicable
Non-Disturbance Agreement, in the event of the enforcement by the holder of any
superior mortgage of the remedies provided for by law or by any security
instrument, Tenant will, upon request of any person succeeding to the interest
of Landlord as a result of such enforcement, automatically become Tenant of said
successor in interest, without change in the terms or other provisions of this
Lease.  Upon request by said successor in interest, Tenant shall execute and
deliver an instrument or instruments confirming such attornment. Anything to the
contrary in the foregoing notwithstanding, any cancellation, abridgment,
surrender, modification or amendment of this Lease, without the prior written
consent of the holder of any superior mortgage, except as may be permitted by
the provisions of this Lease, any applicable Non-Disturbance Agreement or any
such superior mortgage or assignment of leases and rents granted in connection
with such superior mortgage shall be voidable as against the holder of the
superior mortgage, at its option.

 

9.5                               If, in connection with obtaining financing (or
condominiumizing) for the Land and/or Building, or of any ground or underlying
lease, a banking, insurance or other recognized institutional lender shall
request reasonable modifications in this Lease as a condition to such financing
(or condominiumizing), Tenant will not unreasonably withhold, delay or defer its
consent thereto, provided that such modifications do not increase the
obligations or decrease the rights of Tenant hereunder beyond a de minimis
extent or adversely affect beyond a de minimis extent the leasehold interest
hereby created or Tenant’s use and enjoyment of the Demised Premises.

 

9.6

 

A.                                    Tenant agrees, at any time and from time
to time, upon not less than ten (10) business days’ prior notice by Landlord
(which shall be delivered for good faith business purposes), to execute,
acknowledge and deliver to Landlord, a statement in writing addressed to
Landlord certifying that this Lease is unmodified and in full force and effect
(or, if there have been modifications, that the same is in full force and effect
as modified and stating the modifications), stating the dates to which the Fixed
Rent, additional rental and other charges have been paid, stating whether or not
to the best knowledge of the signer of such certificate, there exists any
default in the performance of any covenant, agreement, term, provision or
condition contained in this Lease, and, if so, specifying each such default of
which the signer may have knowledge, and certifying as to such other matters
regarding this Lease as Landlord, any mortgagee or any ground lessor may
reasonably request, it being intended that any such statement delivered pursuant
hereto may be relied upon by Landlord and by any mortgagee or prospective
mortgagee of any mortgage affecting the Building or the Building and the Land,
and by any landlord under a ground or underlying lease affecting the Land or
Building, or both.

 

B.                                    Landlord agrees, at any time and from time
to time (but not more than two (2) times in any twelve (12) month period), upon
not less than ten (10) business days’ prior notice by Tenant (which shall be
delivered for good faith business purposes), to execute, acknowledge and deliver
to Tenant, a statement in writing addressed to Tenant certifying that this Lease
is unmodified and in full force and effect (or, if there have been any
modifications, that the same is in full force and effect as modified and stating
the modifications), stating the dates to which the Fixed Rent, additional rental
and other charges have been paid, and stating whether or not, to the best
knowledge of the signer of such certificate, there exists any default in the
performance of any covenant, agreement, term, provision or condition contained
in this Lease and, if so, specifying each such default of which the signer may
have knowledge, and certifying as to such other matters as Tenant or any
permitted assignee or subtenant of Tenant may reasonably request, it being
intended that any such statement delivered pursuant hereto may be relied upon by
Tenant and by any permitted assignee or subtenant of Tenant.

 

46

--------------------------------------------------------------------------------


 

9.7                               Tenant agrees to submit to Landlord upon
request a copy of the latest annual financial statements of Tenant (and any
guarantor of Tenant’s obligations under this Lease), audited by an independent
certified public accountant reasonably satisfactory to Landlord. At Tenant’s
request, Landlord shall deliver a confidentiality agreement to Tenant with
respect thereto in form and substance reasonably satisfactory to Landlord and
Tenant. Notwithstanding the foregoing, for so long as Tenant or its Parent
Company shall be a publicly traded entity whose financial statements are
available online, Tenant shall have no obligation to submit financial statements
to Landlord.

 

9.8                               Landlord shall use commercially reasonable
efforts to obtain from any current and future superior mortgagee and future
superior lessor (collectively, a “Superior Holder”) on behalf of Tenant a
Non-Disturbance Agreement in the form which is customarily used by such party
(it being agreed that except as otherwise expressly provided herein, no Superior
Holder shall (x) be responsible for the payment of the Work Allowance or the
performance of Landlord’s Work or (y) provide any offset rights to Tenant).
Subject to the other terms of this Section 9.8 and Exhibit M-9 attached hereto,
in no event shall Landlord be (i) required to make any payment to any Superior
Holder, except as otherwise expressly provided in such superior mortgage or
superior lease (as the case may be), (ii) required to alter any of the terms of
its financing with any superior mortgagee, (iii) required to commence an action
or proceeding of any nature against a Superior Holder in order to obtain such
agreement or (iv) subject to liability by reason of Landlord’s failure to obtain
a Non-Disturbance Agreement from a Superior Holder. Landlord shall be solely
responsible for the payment of any costs imposed by the current Superior Holder,
including reasonable attorneys’ fees and disbursements, in connection with the
review of this Lease and the preparation and negotiation of such party’s form of
Non-Disturbance Agreement. Landlord shall be solely responsible for the payment
of any costs imposed by a future Superior Holder, including reasonable
attorneys’ fees and disbursements, in connection with the review of this Lease
and the preparation and negotiation of such party’s standard form of
Non-Disturbance Agreement, although Tenant shall be responsible for any
reasonable attorneys’ fees and disbursements incurred by a future Superior
Holder in connection with the negotiation (if any) of such party’s
Non-Disturbance Agreement solely to the extent that the protections requested by
Tenant are in excess of those afforded to Tenant in the form of Non-Disturbance
Agreement attached hereto as Exhibit I (it being agreed that the foregoing shall
not apply to any changes requested by Tenant that are necessary to cause such
party’s form of Non-Disturbance Agreement to contain protections that are
equivalent to the form of Non-Disturbance Agreement attached hereto as
Exhibit I). Tenant at its expense shall reasonably cooperate in connection
therewith and shall comply with any reasonable request by a Superior Holder. The
term “Non-Disturbance Agreement” shall mean an agreement in recordable form
between Tenant and a Superior Holder, which shall provide in substance that
(among other things), as long as Tenant is not then in default under this Lease
beyond applicable notice and cure periods, such Superior Holder will not name or
join Tenant as a party defendant or otherwise (unless Tenant is deemed a
necessary party under any then applicable law, but not for the purpose of
adversely affecting Tenant’s rights under this Lease) in any suit, action or
proceeding to enforce such superior mortgage or superior lease (as the case may
be), nor will this Lease be terminated by enforcement of any rights given such
Superior Holder pursuant to the terms, covenants or conditions contained in such
superior mortgage or superior lease (as the case may be). Landlord shall have no
liability to Tenant if a Superior Holder refuses to execute and/or deliver a
Non-Disturbance Agreement to Tenant or, if executed and delivered, such party
does not abide by the terms thereof.

 

9.9                               The terms and provisions set forth in
Exhibit M-9 attached hereto are incorporated by reference herein as if set out
in full in this Article 9.

 

9.10                        Intentionally omitted.

 

47

--------------------------------------------------------------------------------


 

9.11

 

A.                                    Landlord at its expense may elect, at any
time during the term of this Lease to convert the Building and/or the Land to
condominium (or similar) ownership (a “Conversion”), and Tenant shall cooperate
with Landlord as reasonably requested by Landlord in connection with a
Conversion. In the event of a Conversion, this Lease and all rights of Tenant
under this Lease are and shall be subject and subordinate in all respects to any
condominium declaration (or comparable governing instrument) and any other
documents which shall be recorded in order to effectuate a Conversion in
accordance with Legal Requirements, including the provisions of Article 9-B of
the Real Property Law of the State of New York (as the same may be amended) or
any successor laws thereto.

 

B.                                    In the event of a Conversion, all of the
obligations of Landlord under this Lease shall, at Landlord’s option, either
(i) continue to be performed and observed by Landlord as set forth in this Lease
or (ii) shall have been assumed in writing by the successor landlord of the
condominium unit (or similar real property interest) of which the Premises is a
part, with respect to obligations hereunder to be performed within the Premises.

 

C.                                    Tenant, promptly following the request of
Landlord, shall enter into an amendment of this Lease in such respects as shall
be necessary to conform to a Conversion, including, (i) appropriate adjustments
to Tenant’s Tax Payment and the Expense Payment and (ii) appropriate
modifications to provide that services provided by Landlord under this Lease
shall be provided by the board of managers or equivalent governing body of the
condominium association (as opposed to the successor landlord of the condominium
unit (or similar real property interest) of which the Premises is a part) as
described above; provided, however, that no such amendment shall be necessary to
make the provisions of this Section 9.11 effective. Landlord shall reimburse
Tenant for any reasonable out-of-pockets costs (including attorneys’ fees)
incurred by Tenant in connection therewith.

 

D.                                    In no event shall Tenant’s obligations
under this Lease with respect to the Premises be increased beyond a de minimis
extent (nor shall Tenant’s rights under this Lease be decreased beyond a de
minimis extent) as a result of a Conversion.  Landlord shall cause the terms of
the immediately preceding sentence to be included in any condominium declaration
(or comparable governing instrument).

 

ARTICLE 10

 

ENTRY; RIGHT TO CHANGE
PUBLIC PORTIONS OF THE BUILDING

 

10.1                        Tenant shall permit Landlord to erect, use and
maintain pipes and conduits in and through the Demised Premises (provided,
however, (i) to the extent such installation cannot be performed behind existing
walls, the installation of any such pipes and/or conduits shall be adjacent to
existing walls and, when completed, shall not reduce the usable area of the
Demised Premises beyond a de minimis amount and (ii) Landlord shall box in any
of the foregoing items installed adjacent to existing walls with construction
materials substantially similar to those then existing in the affected
area(s) of the Premises). Landlord or its agents or designees shall have the
right to enter the Demised Premises in an emergency at any time, and, at other
reasonable times upon reasonable prior notice, for the purpose of making such
repairs or alterations to the Demised Premises as Landlord may be required to
make under this Lease or that Landlord shall otherwise have the right to make
pursuant to the provisions of this Lease. Landlord shall be allowed to take all
material into and upon the Demised Premises that may be reasonably required for
the repairs or alterations above mentioned without the same constituting an
eviction of Tenant in whole or in part and except as otherwise expressly
provided herein, the rent reserved shall not abate while said repairs or
alterations are being made. Throughout the term and, subject to the foregoing,
Landlord also shall have the right to enter the Demised Premises for the purpose
of inspecting them or exhibiting

 

48

--------------------------------------------------------------------------------


 

them to prospective purchasers or lessees of the Building or to prospective
mortgagees or to prospective assignees of any such mortgagees. During the thirty
(30) months prior to the expiration of the term of this Lease, Landlord may
exhibit the Demised Premises to prospective tenants. In addition, in the event
that at any time during the term of this Lease, Landlord and Tenant shall be
engaged in litigation of any nature relating to the termination of this Lease on
account of a default by Tenant under this Lease, Landlord shall have the right,
during the entire period of such litigation, to enter the Demised Premises at
any reasonable time upon reasonable notice for the purpose of showing same to
prospective tenants. If Tenant is not present to open and permit an entry into
the Demised Premises in the event of an emergency, subject to the other terms of
this Article 10, Landlord or Landlord’s agents may enter the same by master key
or forcibly and, provided reasonable care is exercised to safeguard Tenant’s
property, such entry shall not render Landlord or its agents liable therefor,
nor in any event shall the obligations of Tenant hereunder be affected.

 

10.2                        Landlord shall have the right at any time without
thereby creating an actual or constructive eviction or incurring any liability
to Tenant therefor, to change the arrangement or location of entrances,
passageways, doors and doorways, corridors, stairs, toilets and other like
public service portions of the Building (other than entrances to the Premises,
including the Private Entrance), provided that same, when completed, shall not
materially and adversely affect Tenant’s access to the Demised Premises.

 

10.3                        Subject to the terms and provisions set forth in
Exhibit K attached hereto, Landlord shall have the right at any time to name the
Building for any person(s) or tenant(s) and to change all such names at any time
thereafter.

 

10.4                        Tenant acknowledges that Landlord may, at any time
and from time to time during the term of this Lease, perform substantial
renovation work in and to the Building and/or the mechanical systems serving the
Building (which work may include, but need not be limited to, the repair and/or
replacement of the Building’s exterior façade, plaza, setbacks (including the
Setbacks), exterior window glass, elevators, electrical systems, heating, air
conditioning and ventilating systems, plumbing system, common areas (such as
hallways, toilet rooms, etc.) and/or lobby), any of which work may require
access to the same from within the Demised Premises. Landlord shall use
commercially reasonable efforts to minimize any interference with Tenant’s use
of, and access to, the Demised Premises for the purposes permitted under this
Lease that may be caused by such work. Subject to the terms of Section 10.5
hereof, Tenant hereby waives all claims for damages to its property or its
business which may be caused by the effects of any such work.

 

10.5                        In connection with any access to, or work in, the
Premises by Landlord pursuant to the terms of this Article 10, (a) Landlord
shall use commercially reasonable efforts to minimize any interference with
Tenant’s business operations, (b) subject to the terms of Section 17.3 hereof,
Landlord shall promptly repair, at Landlord’s expense, any damage to Tenant’s
property and/or improvements caused by Landlord during the course of such work
and/or entry into the Premises, (c) except in the event of an emergency or to
perform routine cleaning, repairs and maintenance pursuant to the terms hereof,
Landlord shall not enter the Premises unless a representative of Tenant is
present, which representative Tenant agrees to have present at the Premises
during business hours upon reasonable prior notice from Landlord, which may be
telephonic or via electronic mail to Tenant’s facilities director (it being
agreed that Landlord shall be permitted to enter the Premises without such
representative if such representative is not present at the Premises following
such reasonable notice by Landlord) and (d) except in the event of an emergency,
Landlord shall comply with Tenant’s reasonable security requirements.

 

10.6                        Subject to the rights of Tenant and other tenants
and subtenants of the Building, Tenant (or its subtenants of any tier, as
applicable) shall have, throughout the term of this Lease, a right of

 

49

--------------------------------------------------------------------------------

 

access through other tenant spaces (and other tenants and their subtenants of
any tier, as applicable, shall have a right of access through the Demised
Premises) as necessary, to install, service, maintain and repair cables,
conduits, risers, piping, etc. running through the Building and/or in connection
with the reinforcement of floors for which Tenant (or other tenants or
subtenants of any tier, as applicable) is (or are) permitted or required to
install, service, maintain and repair, provided, that the party desiring access
(i.e., Tenant or other tenants or subtenants of any tier, as applicable) shall
(a) provide Landlord and the party whose space is affected with reasonable prior
notice of the need for such access, (b) schedule such access so as not to
interfere with the affected party’s business or inconvenience other tenants of
the Building, (c) repair, at the accessing party’s expense, any damage to the
Building or the accessed space arising out of such access and (d) indemnify and
hold the party whose space is affected harmless from and against any cost,
claim, liability, damage or expense (including reasonable attorneys’ fees)
incurred by such party as a result of permitting such access and work. Landlord
shall use commercially reasonable efforts to provide such access through the
Building common areas (rather than tenantable areas) on all floors of the
Building.

 

ARTICLE 11

 

LAWS, ORDINANCES,
REQUIREMENTS OF PUBLIC AUTHORITIES

 

11.1                        Tenant shall, at its expense, comply with all laws,
orders, ordinances and regulations of federal, state, county and municipal
authorities including the Americans with Disabilities Act, Title III, 42
U.S.C.S. § 12181-12189 (collectively, the “ADA”) and with any direction made
pursuant to law or by any public officers (collectively “Legal Requirements”)
which shall, with respect to the occupancy, use or manner of use of the Demised
Premises (including Tenant’s Insurable Property) or, with respect to the
Building if arising out of Tenant’s use or manner of use of the Demised Premises
or the Building (including the use permitted under this Lease) or to any
abatement of nuisance, impose any violation, order or duty upon Landlord or
Tenant arising from Tenant’s occupancy, use or manner of use of the Demised
Premises or any installations made therein by or at Tenant’s request or required
by reason of a breach of any of Tenant’s covenants or agreements hereunder.
Notwithstanding the foregoing, Tenant shall not be obligated to perform any
alterations in or to the Demised Premises or the Building in order to comply
with the foregoing requirements of this Section 11.1, except where such
alterations have become necessary solely as a result of (i) the particular
manner of use by Tenant (or any other occupants(s) of the Premises) of the
Premises or the Building (as opposed to the use of the Office Space for
executive and/or general offices) and any use hereunder of the Private Entrance,
the Amenity Premises and/or the Setbacks, (ii) any alterations, additions,
improvements, repairs or any other work performed by or on behalf of Tenant
(other than Landlord’s Work) or (iii) any default hereunder by Tenant.
Notwithstanding anything herein to the contrary but subject to the terms of the
final sentence of this Section 11.1, Landlord represents and warrants that the
core toilet rooms located on the floors of the Office Space shall be in
compliance as of the Commencement Date with all applicable Legal Requirements in
existence as of the Commencement Date, it being agreed that Tenant’s sole and
exclusive remedy for a breach by Landlord of such representation and warranty
shall be the remedy set forth below. If any violation of Legal Requirements
shall be issued with respect to such core toilet rooms pursuant to Legal
Requirements following the Commencement Date, Landlord at its expense shall
(subject to the terms of the final sentence of Section 11.3 hereof) promptly
perform any alteration that may be required in order to cure such violation,
which alteration shall be performed by Landlord upon and subject to all of the
other applicable terms of this Lease. However, Landlord shall not be obligated
to perform such alteration (and Tenant at its expense shall be solely
responsible for the performance thereof upon and subject to all of the
applicable terms hereof) to the extent that such violation shall have been
issued as a result of clauses (i), (ii) or (iii) above.

 

50

--------------------------------------------------------------------------------


 

11.2                        If Tenant receives notice of any violation of Legal
Requirements applicable to the Demised Premises, it shall give prompt notice
thereof to Landlord.

 

11.3                        Except as aforesaid, Landlord shall, at its expense
comply with or cause to be complied with, all applicable Legal Requirements
which shall (a) impose any violation, order or duty upon Landlord or Tenant with
respect to which Tenant is not obligated by Section 11.1 (or any other tenant of
the Building is not obligated) to comply, (b) relate to the public or structural
portions of the Building and (c) materially adversely affect Tenant’s use or
enjoyment of, or access to, the Demised Premises. Landlord may at its expense
contest the validity of any such Legal Requirements. Landlord represents that as
of the Commencement Date, the common areas of the Building accessible by Tenant
shall be in compliance with all applicable Legal Requirements, including the
ADA.

 

11.4                        Except to the extent caused by any act or omission
of Tenant and/or its agents, employees and/or contractors, Landlord shall be
responsible for removing any violations filed against the Building to the extent
the same prohibits, prevents or interferes with any work to be done by Tenant in
and about the Demised Premises.

 

11.5                        Tenant may at its expense contest in good faith any
Legal Requirements that Tenant is obligated to comply with hereunder through
appropriate proceedings brought in accordance with applicable Legal
Requirements, provided that (a) Tenant’s failure to comply shall have no
material adverse effect on Landlord or on other tenants of the Building or shall
result in any criminal or other legal proceedings being brought or fines or
penalties being issued against Landlord or other tenants of the Building (unless
Tenant agrees to pay and indemnify Landlord and such other tenants against such
fines) and (b) Tenant shall indemnify Landlord against any reasonable cost or
expense incurred by Landlord by reason of such contest by Tenant.

 

ARTICLE 12

 

REPAIRS

 

12.1                        Tenant shall take good care of the Demised Premises
and the fixtures and appurtenances therein and at its sole cost and expense make
all non-structural repairs thereto as and when needed to preserve them in good
working order and condition. Tenant acknowledges that such obligation applies
to, without limitation, (u) core toilet rooms (including all fixtures therein)
that are located on full floors of the Office Space, (v) subject to the terms of
Articles 6 and 37 hereof, Tenant’s Insurable Property, (w) all systems (other
than Building systems) serving the Demised Premises to the extent the same are
located in and exclusively serve the Demised Premises, including any
Supplemental Air-Conditioning System, (x) any security system serving the
Premises installed at any time during the term by or on behalf of Tenant (it
being agreed that Tenant shall be responsible for any monthly maintenance fee
payable in connection therewith) and (y) any system (other than a Building
system) located outside of the Demised Premises to the extent it exclusively
serves the Demises Premises. Subject to the terms of Section 17.3 hereof, all
damage or injury to the Demised Premises, whether structural or non-structural,
and to its fixtures, glass, appurtenances and equipment or to the Building, or
to its fixtures, glass, appurtenances and equipment caused by the negligence or
willful misconduct of Tenant, its servants, employees, agents, visitors or
licensees, shall be repaired, restored or replaced promptly by Tenant at its
sole cost and expense to the reasonable satisfaction of Landlord. All aforesaid
repairs, restorations and replacements shall be in quality and class equal to
the original work or installations and shall be done in a good and workmanlike
manner. If Tenant fails to make such repairs, restorations or replacements
beyond any applicable notice and cure periods, same may be made by Landlord at
the reasonable expense of Tenant and all out-of-pocket sums so spent and
expenses incurred by Landlord shall be collectible as additional rent and shall
be paid by Tenant within thirty (30) days after rendition of a bill or statement

 

51

--------------------------------------------------------------------------------


 

therefor. Tenant shall promptly make, at Tenant’s expense, all repairs in and to
the Demised Premises for which Tenant is responsible, using only the contractor
for the trade or trades in question, selected only from Landlord’s approved
contractors, a current listing of which is attached hereto as Exhibit D-1, or
otherwise reasonably approved by Landlord. Any repairs in or to the Building
outside of the Premises or the facilities and systems thereof for which Tenant
is responsible may at Landlord’s option be performed by Landlord at Tenant’s
reasonable expense.

 

12.2                        Except repairs hereinabove provided to be made by
Tenant, Landlord shall, at its expense, make all repairs and replacements,
structural and otherwise, necessary or desirable in order to keep in good order
and repair and in a first-class manner comparable to other first-class office
buildings in midtown Manhattan to the following items: (a) all structural and
exterior portions of the Building, such as, by way of example only, the roof,
foundation, footings, exterior walls, load bearing columns, floor slabs and
windows, (b) all public portions of the Building, including all public
elevators, public corridors, public lobbies, core toilet rooms (including all
fixtures therein) that are for the use of all tenants on multi-tenanted floors
only, core electric closets, core telecommunication closets, core janitor
closets and mechanical rooms and (c) all Building systems serving the Demised
Premises. Tenant agrees to notify Landlord of the necessity of repairs of which
Tenant may have knowledge, for which Landlord may be responsible under the
provisions of the preceding sentence. Landlord shall use commercially reasonable
efforts to minimize interference with Tenant’s use and occupancy of the Demised
Premises in making any repairs to the Demised Premises. Subject to the terms of
Exhibit M-7 attached hereto, it is specifically agreed that (i) there shall be
no allowance to Tenant for diminution of rental value and no liability on the
part of Landlord by reason of inconvenience, annoyance or injury to business
arising from Landlord or others making repairs, alterations, additions or
improvements in or to any portion of the Building or the Demised Premises or in
and to the fixtures, appurtenances or equipment thereof, (ii) Tenant shall not
be entitled to any setoff or reduction of rent by reason of any failure of
Landlord to comply with the covenants of this Article or any other Article of
this Lease and (iii) Tenant’s sole remedy at law in such instance will be by way
of an action for damages for breach of contract. The provisions of this
Article 12 shall not apply in the case of fire or other casualty which are dealt
with in Article 17 hereof.

 

ARTICLE 13
 
ALTERATIONS; FIXTURES

 

13.1                        Tenant shall make no alterations, decorations,
installations, additions or improvements in or to the Demised Premises or the
electrical, plumbing, mechanical or heating, ventilating and air-conditioning
systems serving the Demised Premises without Landlord’s prior written consent,
and then only by contractors, subcontractors, construction managers or mechanics
reasonably approved by Landlord. Notwithstanding anything herein to the
contrary, (a) the consent of Landlord shall not be unreasonably withheld or
delayed with respect to any nonstructural alterations which (i) shall be located
wholly within the Office Space, (ii) shall not adversely affect the structural
integrity or exterior of the Building, any other tenant of the Building or the
operation of the HVAC, plumbing, electrical, or water systems of the Building
(as opposed to systems exclusively serving the Premises) and (iii) do not
violate the certificate of occupancy of the Building and (b) the consent of
Landlord shall not be required with respect to any painting, wall covering,
carpeting or other decorative work of a similar nature in the Office Space
costing less than $500,000.00 in the aggregate and which shall comply in all
respects with the conditions set forth in clause (a) above, provided that (with
respect to the work in clauses (a) and (b)) such work shall otherwise be
performed in accordance with all of the terms and conditions of this Article 13.
All work, alterations, decorations, installations, additions or improvements
shall be done at Tenant’s sole expense and in full compliance with all
governmental bodies having jurisdiction thereover. As a condition precedent to
Landlord’s consent to the making by Tenant of alterations, decorations,
installations, additions or improvements to Demised Premises, other than
Tenant’s Work, costing in

 

52

--------------------------------------------------------------------------------


 

excess of $1,000,000.00 in the aggregate (pursuant to a reasonable estimate
prepared by Tenant’s contractor and reasonably acceptable to Landlord), Tenant
shall, upon the request of Landlord, obtain and deliver to Landlord a
performance bond and a labor and materials payment bond issued by a surety
company reasonably satisfactory to Landlord and licensed to do business in the
State of New York, each in an amount equal to one hundred ten percent (110%) of
the cost of all such work, labor, and services to be performed and materials to
be furnished in connection with such work, signed by such surety and a receipt
of payment in full of the premium for such bond. Landlord and Landlord’s
designees shall be obligee(s) or insured(s) under such surety bond.
Notwithstanding the foregoing, the terms of the immediately preceding two
(2) sentences shall not be applicable with respect to the named Tenant herein or
its Successor. If any mechanic’s lien is filed against the Demised Premises or
the Building for work claimed to have been done for or materials claimed to have
been furnished to Tenant, it shall be discharged by Tenant within thirty (30)
days thereafter, at Tenant’s expense, by filing the bond required by law or
payment. If Tenant fails to discharge such lien within such time period, then
Landlord (upon ten (10) days’ prior notice to Tenant) shall have the right to
discharge same solely by filing the bond required by law and Landlord’s
reasonable out-of-pocket costs and expense in obtaining such discharge shall be
repaid in full by Tenant to Landlord as additional rent within thirty (30) days
after written demand therefor. In addition, Tenant shall defend, save and hold
Landlord harmless from any such mechanic’s lien or claim, including Landlord’s
reasonable attorneys’ fees, costs and expenses. Landlord shall not be liable for
any failure of any Building facilities or services to the extent caused by any
act, omission, negligence or willful misconduct of Tenant or its agents,
employees, contractors, subcontractors or construction managers, including any
alterations performed by or on behalf of Tenant, and Tenant shall correct any
such faulty installation. Upon Tenant’s failure to correct same, Landlord may
make such correction and charge Tenant for the reasonable out-of-pocket cost
thereof. Such sum due Landlord shall be deemed additional rent and shall be paid
by Tenant within thirty (30) days after demand therefor.

 

13.2                        Prior to commencing any work pursuant to the
provisions of Section 13.1, Tenant shall furnish to Landlord:

 

A.                                    Copies of all governmental permits and
authorizations which may be required in connection with such work.

 

B.                                    A certificate evidencing that Tenant (or
Tenant’s contractors) has (have) procured worker’s compensation insurance in
statutory limits covering all persons employed in connection with the work who
might assert claims for death or bodily injury against any superior lessor or
superior mortgagee, Landlord, Tenant or the Building. Such certificate shall not
be required to contain, provisions that obligate the insurer to notify Landlord,
at least thirty (30) days in advance, in the event of any cancellation,
non-renewal or material change of coverage, although Tenant shall deliver notice
to Landlord promptly after receipt of notice from its insurer of any of the
foregoing.

 

C.                                    A certificate evidencing that Tenant and
Tenant’s general contractor have procured Commercial General Liability insurance
on a primary basis written with at least a $25,000,000 limit per occurrence (and
$25,000,000 limit per location) in the aggregate (it being agreed that the
general contractor (i) shall in no event be permitted to furnish less than
$15,000,000 of such required coverage and (ii) may furnish all of such required
coverage) for bodily injury, personal injury and property damage liability,
including products and/or completed operations coverage, and including Landlord,
and such other parties as shall be designated by Landlord, as additional
insureds. The above amount of $25,000,000 shall be reduced to $5,000,000 with
respect to all subcontractors retained by or on behalf of Tenant. Such
certificate shall not be required to contain, provisions that obligate the
insurer to notify Landlord, at least thirty (30) days in advance, in the event
of any cancellation, non-renewal or material change of coverage, although Tenant
shall deliver notice to Landlord promptly after receipt of notice from its
insurer of any of the foregoing.

 

53

--------------------------------------------------------------------------------


 

13.3                        During the term of this Lease but subject to the
terms of Article 37 hereof, all alterations, decorations, installations,
additions or improvements upon the Demised Premises, made by either party,
including all paneling, decorations, partitions, railing, conduit through which
wiring is run, mezzanine floors, galleries and the like, affixed to the realty
so that they cannot be removed without material damage shall (to the extent that
Tenant shall have paid therefor) be the property of Tenant for federal, state
and local income tax purposes, and Tenant shall have the right to depreciation
deductions and/or tax credits with respect thereto. Nothing contained herein
shall be deemed or construed to be a representation or warranty by Landlord that
any such deductions and/or tax credits are or will be available to Tenant. To
the extent that Landlord shall have paid therefor, such items shall be the
property of Landlord during the term of this Lease for federal, state and local
income tax purposes. The foregoing shall not be deemed or construed to modify in
any manner the obligations of Landlord and Tenant elsewhere in this Lease,
including Articles 11, 12, 16 and 17 hereof. Upon the expiration or sooner
termination of the term hereof, all of such items shall, unless Landlord elects
otherwise in accordance with the terms hereof, become the property of Landlord
and shall remain upon, and be surrendered with, the Demised Premises, as a part
thereof, at the end of the term, except as otherwise hereinafter provided. In
the event Landlord shall elect otherwise in accordance with the terms hereof,
then such Specialty Alterations as Landlord shall select shall be removed by
Tenant and Tenant shall repair any damage to the Demised Premises and the
Building caused by such removal, at its own cost and expense, at or prior to the
expiration of the term. Provided that Tenant so requests in writing when
submitting its plans to Landlord for Landlord’s approval, Landlord shall advise
Tenant as to whether Tenant shall be required to remove any of the Specialty
Alterations set forth in such plans prior to the expiration or earlier
termination of this Lease, provided that such request by Tenant must expressly
reference Landlord’s obligation under this Section 13.3 to advise Tenant at such
time as to whether such Specialty Alterations must be so removed.  Subject to
the other terms of this Section 13.3 and no later than sixty (60) days prior to
the Expiration Date, Landlord shall deliver notice to Tenant setting forth those
Specialty Alterations that must be removed by Tenant in accordance with the
terms hereof. Landlord may only obligate Tenant to remove Specialty Alterations.
Notwithstanding the foregoing, Tenant shall not be required to remove (x) any
improvements located in the Premises as of the Commencement Date, including
Tenant’s Specialty Passenger Elevator or (y) the Escalator. All movable
property, furniture, furnishings and trade fixtures not affixed to the realty so
that they can be removed without material damage shall remain the property of
Tenant, shall be removed by Tenant on or before the expiration of the term or
sooner termination thereof and Tenant shall repair any damage to the Demised
Premises and the Building caused by such removal. In case Tenant shall decide
not to remove any part of such movable property, it shall notify Landlord in
writing not less than sixty (60) days prior to the expiration of the term of
this Lease specifying the items of property which it has decided not to remove.
If within thirty (30) days after the delivery of such notice Landlord shall
request Tenant to remove any of the said Tenant’s property, Tenant shall at its
expense, at or before the expiration of the term of this Lease, remove said
property and repair any damage to the Demised Premises and the Building caused
thereby. Notwithstanding anything herein to the contrary, all vertical and
horizontal wiring outside of the Premises installed by or for Tenant (but not
any conduit through which such wiring is run) shall be removed by Tenant at its
expense on or before the expiration of the term or sooner termination thereof
and Tenant shall repair any damage to the Demised Premises and the Building
caused by such removal. All property permitted or required to be removed by
Tenant at the end of the term remaining in the Demised Premises after Tenant’s
removal shall be deemed abandoned and may, at the election of Landlord, either
be retained as Landlord’s property or may be removed from the Demised Premises
by Landlord, at Tenant’s expense. In addition, all vertical and horizontal
wiring outside of the Premises installed by or for Tenant shall be clearly
labeled by Tenant and shall be promptly removed by Tenant at its expense upon
and subject to the applicable terms of this Lease (and Tenant shall repair any
damage to the Demised Premises and the Building caused by such removal) if
Tenant permanently ceases to use any such wiring at any time during the term of
this Lease.

 

54

--------------------------------------------------------------------------------


 

13.4                        A. Before proceeding with any alteration and/or
addition for which Landlord’s consent shall be required hereunder, Tenant shall
submit to Landlord detailed plans and specifications therefor via electronic
mail to planroom@durst.org (or such other electronic mail address(es) which
Landlord designates by notice to Tenant), for Landlord’s review and approval,
and such submission shall be in accordance with the Tenant Alteration
Guidelines, a current listing of which is available upon request by Tenant from
the Building’s management office. Landlord shall also have the right to request
hard copies of any such detailed plans and specifications from Tenant and Tenant
at its expense shall thereafter promptly provide same. Landlord shall approve
the plans and specifications (or any resubmissions thereof), or submit to Tenant
proposed changes thereto, within thirty (30) business days (or fifteen (15) days
in the case of resubmissions) after Landlord’s receipt thereof. The time periods
set forth in the immediately preceding sentence shall be reduced to fifteen (15)
business days and seven (7) days, respectively, solely with respect to Tenant’s
Work. Notwithstanding anything herein to the contrary and provided Tenant is not
in default hereunder beyond the expiration of any applicable notice and cure
periods, Landlord shall, promptly after Tenant’s request, at no out of pocket
cost, expense or liability to Landlord, execute all required Department of
Buildings (or other) filing or application forms required in connection with any
alterations prior to Landlord’s review of Tenant’s plans and specifications with
respect thereto so that Tenant can expedite the process of gaining the approval
of the Department of Buildings, provided that (i) a copy of such entire filing
shall be submitted to Landlord for its review prior to Landlord’s execution
thereof, (ii) there is nothing objectionable to Landlord based upon its review
of such filing, (iii) Tenant’s plans and specifications remain subject to the
review and approval of Landlord (to the extent required hereunder) prior to any
work commencing in the Premises and (iv) to the extent required by Legal
Requirements, such plans shall be refiled by Tenant if any changes thereto are
made following Landlord’s execution of such forms. In no event by reason thereof
shall Tenant’s demand electrical load exceed the capacity of the distribution
system in and to the Demised Premises.

 

B.                                    Tenant shall promptly reimburse Landlord
for all actual, reasonable out of pocket third party expenses incurred by
Landlord in connection with its decision as to whether to approve the proposed
alterations and/or additions, including the reasonable out-of-pocket fees and
expenses of any architect or engineer employed for such purpose.

 

C.                                    Tenant shall not be permitted to install
and make part of the Demised Premises any materials, fixtures or articles which
are subject to liens, chattel mortgages or security interests (as such term is
defined in the Uniform Commercial Code as then in effect in New York) but Tenant
shall be permitted to lease normal office equipment, e.g., computers, photocopy
machines and telex machines, which are not to be built into the Demised
Premises.

 

D.                                    No alterations and/or additions for which
Landlord’s consent shall be required hereunder shall be undertaken except under
the supervision of a licensed architect or licensed professional engineer
reasonably satisfactory to Landlord. No alterations and/or additions shall be
undertaken except after at least ten (10) days’ prior notice to Landlord.

 

E.                                     All alterations and/or additions shall at
all times comply with all Legal Requirements and insurance requirements and the
Tenant Alteration Guidelines (a current listing of which is available upon
request by Tenant from the Building’s management office). Tenant may perform
alterations at such time as Tenant deems appropriate (and as may be reasonably
approved by Landlord), except that Tenant at its expense shall perform all
Prohibited Work (which work must be scheduled and coordinated with the Building
manager and the tenant(s) (if any) immediately beneath the affected area) solely
during hours other than business hours. Tenant, at its expense, shall (a) obtain
all necessary municipal and other governmental permits, authorizations,
approvals and certificates for the commencement and prosecution of such
alterations and/or improvements and for final approval thereof upon completion
(it being agreed that Landlord shall cooperate with Tenant in connection
therewith upon

 

55

--------------------------------------------------------------------------------


 

and subject to the applicable terms of Section 5.4 hereof), (b) deliver three
copies to Landlord and (c) cause all alterations and/or improvements to be
performed in a good and workmanlike manner, using new or like-new materials and
equipment at least equal in quality to the original installations of the
Building or the then standards for the Building established by Landlord.
Tenant’s architect and engineer shall be permitted to self-certify in connection
with any alterations by Tenant, it being agreed that Tenant’s indemnification
obligations set forth in Section 16.4 hereof shall be fully applicable with
respect thereto. All alterations and/or additions shall be promptly commenced
and completed and shall be performed in such manner so as not to interfere with
the occupancy of any other tenant nor delay beyond a de minimis extent or impose
any additional expense upon Landlord in the maintenance, cleaning, repair,
safety, management, or security of the Building (or the Building’s equipment) or
in the performance of any improvements. If any such additional expense is
incurred Landlord may collect the same as additional rent from Tenant within
thirty (30) days after demand therefor. Upon completion of Tenant’s
improvements, Tenant shall deliver to Landlord a complete set of “As Built”
drawings and plans.

 

F.                                      Tenant, at its sole expense, promptly
shall procure the cancellation or discharge of all notices of violation arising
from its alterations and/or additions which shall be issued by any public
authority having or asserting jurisdiction.

 

G.                                    Only Landlord or persons first reasonably
approved by Landlord shall be permitted to act as contractor, subcontractor or
construction manager for any work to be performed in accordance with this
Article. Landlord reserves the right to exclude from the Building any person
attempting to act as a contractor, subcontractor or construction manager in
violation of this Article. In the event Tenant shall employ any contractor,
subcontractor or construction manager permitted in this Article, such
contractor, subcontractor or construction manager may have use of the Building
facilities subject to the provisions of this Lease and the Tenant Alteration
Guidelines, a current listing of which is available upon request by Tenant from
the Building’s management office. Tenant will advise Landlord of the names of
any such contractor, subcontractor or construction manager Tenant proposes to
use in the Demised Premises at least ten (10) days prior to the beginning of
work by such contractor, subcontractor or construction manager. As of the date
hereof (subject to subsequent revocation at any time by Landlord in good faith),
Landlord hereby approves the parties set forth on Exhibit L attached hereto.

 

H.                                   Tenant agrees that it will not at any time
prior to or during the term of this Lease, either directly or indirectly employ
or permit the employment of any contractor, subcontractor, construction manager,
mechanic or laborer, or permit any materials in the Demised Premises, if the use
of such contractor, subcontractor, construction manager, mechanic or laborer or
such materials would, in Landlord’s reasonable opinion, create any difficulty,
work slowdown, sabotage, wild-cat strike, strike or jurisdictional dispute with
other contractors, subcontractors, construction managers, mechanics and/or
laborers engaged by Tenant or Landlord or others, or would in any way disturb
the peaceful and harmonious construction, maintenance, cleaning, repair,
management, security or operation of the Building or any part thereof. In the
event of any such interference or conflict, Tenant, upon demand of Landlord,
shall cause all contractors, subcontractors, construction managers, mechanics or
laborers, or all materials causing such interference, difficulty or conflict, to
leave or be removed from the Building immediately.

 

I.                                        No approval of any plans or
specifications by Landlord or consent by Landlord allowing Tenant to make any
improvements or any inspection of improvements made by or for Landlord shall in
any way be deemed to be an agreement by Landlord that the contemplated
improvements comply with any Legal Requirements or insurance requirements or the
certificate of occupancy of the Building nor shall it be deemed to be a waiver
by Landlord of the compliance by Tenant of any provision of this Lease.

 

56

--------------------------------------------------------------------------------


 

J.                                        In making any alterations,
installations, additions or improvements to the Demised Premises, (a) Tenant
must comply with the Building’s alteration guidelines (the “Tenant Alteration
Guidelines”), a current listing of which is available upon request by Tenant
from the Building’s management office, (b) all work and materials shall be at
least equal to the Building standards (the “Building Standards”), a current
listing of which is attached hereto as Exhibit D, or such other standard
reasonably approved by Landlord, and (c) Tenant shall use only Landlord’s
approved contractors and subcontractors a current listing of which is attached
hereto as Exhibit D-1, or such other contractor, subcontractor or construction
manager reasonably approved by Landlord. Notwithstanding anything herein to the
contrary, Tenant acknowledges that in connection with alterations related to the
base building fire alarm and testing and balancing (and certain other items
reasonably designated by Landlord from time to time following the substantial
completion of Tenant’s Work for the benefit of the Building), a single
subcontractor designated by Landlord may be required to perform such work (and
certain architectural and engineering services in connection therewith may be
required by Landlord to be furnished by Landlord’s engineer and Landlord’s
architect or other consulting firms designated by Landlord). Tenant shall not be
obligated to pay amounts in excess of competitive market rates for such
services.

 

K.                                    Tenant shall be permitted without the
consent of Landlord to install a wireless intranet, Internet and communications
network (also known as “Wi-Fi”) within the Demised Premises for the use within
the Demised Premises (the “Network”). Tenant’s communications equipment and the
communications equipment of Tenant’s service providers and contractors located
in or about the Demised Premises or installed in the Building to service the
Demised Premises, including any antennae, switches or other equipment
(collectively, “Tenant’s Communications Equipment”) shall be of a type and, if
applicable, a frequency that will not cause radio frequency, electromagnetic or
other interference beyond that permitted by applicable Legal Requirements to any
equipment of any other party, including Landlord and other tenants or occupants
of the Building. Landlord shall use commercially reasonable efforts to cause any
interference with Tenant’s Communications Equipment beyond that permitted by
applicable Legal Requirements to be remedied under terms similar to the
provisions hereof caused by equipment installed by or on behalf of other tenants
or occupants of the Building. In the event that Tenant’s Communications
Equipment causes or is believed to cause any such interference to any equipment
of any other party (or the equipment of any other party causes or is believed to
cause any such interference to Tenant’s Communications Equipment), upon receipt
of notice (which may be oral) from Landlord of such interference, Landlord and
Tenant shall cooperate with each other in good faith to address the issue, it
being agreed that the party whose equipment is determined to not be functioning
in accordance with applicable Legal Requirements and its permitted parameters
shall be required to take all steps necessary to correct and eliminate the
interference. Landlord shall have no liability to Tenant if Tenant shall be
unable to install any Network in the Demised Premises or if Tenant shall be
required to shut down Tenant’s Communications Equipment for any reason, nor
shall the same give rise to any claim by Tenant of constructive eviction, a
right of offset, damages or any other claim whatsoever. Tenant acknowledges that
Landlord has granted and/or may grant rights, licenses and other rights to
install intranet, Internet, satellite dishes, antennae, switches and other
communications networks and equipment to other tenants and occupants of the
Building and to telecommunications service providers and other third parties.

 

L.                                     In connection with, and incidental to,
Tenant’s use of the Premises as expressly permitted herein, Tenant, at its
expense upon and subject to all applicable Legal Requirements and all of the
terms of this Lease (including Section 10.6 hereof and the prior consent of
Landlord with respect to the plans and specifications therefor, which consent
shall be granted or denied upon and subject to the applicable terms hereof,
except that the location thereof shall be approved by Landlord in its reasonable
discretion taking into account that certain portions of the slab of the second
(2nd) floor of the Building designated by Landlord in its sole and absolute
discretion may not be penetrated), may reinforce portions of the floors of the
Office Space, provided that (a) all work in connection therewith must be
performed

 

57

--------------------------------------------------------------------------------


 

during hours other than business hours and (b) the foregoing shall not adversely
affect the structural integrity or exterior of the Building, any other tenant of
the Building or the operation of the HVAC, plumbing, electrical, or water
systems of the Building (as opposed to systems exclusively serving the
Premises). Subject to the foregoing terms (to the extent applicable), Tenant may
also install internal staircases between the contiguous floors of the Office
Space.

 

ARTICLE 14

 

LANDLORD’S AND TENANT’S RIGHT TO PERFORM THE OTHER’S OBLIGATIONS

 

14.1                        If Tenant shall default beyond applicable notice and
cure periods in the observance or performance of any term or covenant on its
part to be observed or performed under or by virtue of any of the terms or
provisions in any Article of this Lease, Landlord, without being under any
obligation to do so and without thereby waiving such default, may remedy such
default for the account and at the expense of Tenant. Subject to the terms of
Section 32.14 hereof, if Landlord makes any expenditures or incurs any
obligations for the payment of money in connection therewith, including
reasonable attorneys’ fees in instituting, prosecuting or defending any action
or proceeding, such sums paid or obligations incurred with interest and costs
shall be deemed to be additional rent hereunder and shall be paid to it by
Tenant within thirty (30) days after demand. If the term of this Lease shall
have expired or otherwise terminated at the time of making of such expenditures
or incurring of such obligations, such sums shall be recoverable by Landlord, as
damages.

 

14.2                        The terms and provisions set forth in Exhibit M-10
attached hereto are incorporated by reference herein as if set out in full in
this Article 14.

 

ARTICLE 15

 

NO LIABILITY OF LANDLORD

 

15.1                        Landlord or Landlord’s agents have made no
representations or promises with respect to the Building, the Land or the
Demised Premises except herein expressly set forth and no rights, easements or
licenses are acquired by Tenant by implication or otherwise except as expressly
set forth in the provision of this Lease.

 

15.2                        Except as otherwise expressly provided herein, this
Lease and the obligation of Tenant to pay rent hereunder and perform all of the
other covenants and agreements hereunder on the part of Tenant to be performed
shall in no way be affected, impaired or excused because Landlord is unable to
fulfill any of its obligations under this Lease or is unable to supply or is to
make or is delayed in making any repairs, additions, alterations or decorations
or is unable to supply or is delayed in supplying any equipment or fixtures, if
Landlord is prevented or delayed from so doing by reason of strike or labor
trouble or any other cause whatsoever beyond the reasonable control of Landlord
including acts of war, emergency, terrorism, bioterrorism, governmental
preemption in connection with a national emergency, or by reason of any rule,
order or regulation of any department or subdivision thereof of any government
agency or by reason of the conditions of supply and demand which have been or
are affected by war or other emergency. Landlord shall have no liability to
Tenant, nor shall Tenant be entitled to terminate this Lease, to claim an actual
or constructive eviction in whole or in part, or be entitled to any abatement or
diminution of rent payable by Tenant under this Lease or to any relief from any
of its obligations under this Lease (except as expressly set forth in Article 17
below in the event of fire or other casualty only) if by reason of strike or
labor trouble or any other cause whatsoever beyond the reasonable control of
Landlord, including acts of war, emergency, casualty, terrorism, bioterrorism,
or governmental preemption in connection with a national emergency, there is
(a) a lack of access to the Building or the

 

58

--------------------------------------------------------------------------------


 

Demised Premises (which shall include the lack of access to the Building or the
Demised Premises when it or they are structurally sound but inaccessible due to
evacuation of the surrounding area or damage to nearby structures or public
areas); (b) reduced air quality or other contaminants in the Building that would
adversely affect the Building or its occupants, including the presence of
biological or other airborne agents within the Building or the Demised Premises;
(c) disruption of mail and deliveries to the Building or the Demised Premises;
(d) disruption of telephone and/or other communications services to the Building
or the Demised Premises; (e) disruption of any other services to the Demised
Premises or any of the Building systems; or (f) Tenant is otherwise unable to
use and/or occupy the Demised Premises for the conduct of its business.

 

15.3                        Tenant agrees that any Building employee to whom any
property shall be entrusted by or on behalf of Tenant shall be acting as
Tenant’s agent with respect to such property, and Landlord and its agents shall
not be liable for any damage to property of Tenant or of others entrusted to
employees of the Building, nor for the loss of or damage to any property of
Tenant by theft or otherwise. Landlord and its agents shall not be liable for
any injury or damage to persons or property resulting from fire, explosion,
falling plaster, steam, gas, electricity, water, rain or snow leaks from any
part of the Building or from the pipes, appliances or plumbing works or from the
roof, street or sub-surface or from any other place or by dampness or by any
other cause of whatsoever nature (except to the extent arising out of the
negligence or willful misconduct of Landlord and/or its agents, contractors
and/or employees (but subject to the provisions of Section 17.3 hereof)); nor
shall Landlord and its agents be liable for any bodily injury, personal injury
or property damage occasioned by the acts or omissions of any other tenant or
such tenant’s employees, agents, contractors, customers or invitees within the
Building or within any common areas related to the Building or other persons in
the Building or caused by operations in construction of any private, public or
quasi-public work; nor shall Landlord be liable for any patent defect in the
Demised Premises or in the Building. If at any time any windows of the Premises
are temporarily or permanently closed, darkened or bricked up pursuant to Legal
Requirements, Landlord shall not be liable for any damage Tenant may sustain
thereby and Tenant shall not be entitled to any compensation therefor nor
abatement of rent nor shall the same release Tenant from its obligations
hereunder nor constitute an eviction, provided that (subject to force majeure
and delays by Tenant and/or its agents, contractors and/or employees) Landlord
shall use commercially reasonable efforts to minimize the period of time during
which such problem persists and Landlord will not permanently close, darken or
brick up any windows unless required by Legal Requirements. Tenant shall give
prompt notice to Landlord in case of fire or accidents in the Demised Premises
or in the Building or of defects therein or in any fixtures or equipment.

 

15.4                        No recourse shall be had on any of Landlord’s
obligations under this Lease or for any claim based thereon or otherwise in
respect thereof against any incorporator of Landlord, subscriber to Landlord’s
capital stock, shareholder, employee, agent, officer or director, past, present
or future, of any corporation, or any partner, member or joint venturer of any
partnership, limited liability company or joint venture which shall be Landlord
hereunder or included in the term “Landlord” or of any successor of any such
corporation, or against any principal, disclosed or undisclosed, or any such
corporation, or against any principal, disclosed or undisclosed, or any
affiliate of any party which shall be Landlord or included in the term
“Landlord,” whether directly or through Landlord or through any receiver,
assignee, agent, trustee in bankruptcy or through any other person, firm or
corporation, whether by virtue of any constitution, statute or rule of law or by
enforcement of any assessment or penalty or otherwise, all such liability being
expressly waived and released by Tenant.

 

15.5                        Tenant shall look only and solely to Landlord’s
estate and interest in and to the Building and the rents, net proceeds and
profits therefrom (including any net insurance and sale proceeds) for the
satisfaction of any right of Tenant arising out of this Lease or for the
collection of judgment or other judicial process or arbitration award requiring
the payment of money by Landlord and no other

 

59

--------------------------------------------------------------------------------

 

property or assets of Landlord, Landlord’s agents, incorporators, shareholders,
employees, officers, directors, partners, agents, principals (disclosed or
undisclosed), members, joint venturers, or affiliates shall be subject to levy,
lien, execution, attachment, or other enforcement procedure for the satisfaction
of Tenant’s rights and remedies under or with respect to this Lease, the
relationship of Landlord and Tenant hereunder or under law, or Tenant’s use and
occupancy of the Demised Premises or any other liability of Landlord to Tenant.

 

15.6                        Subject to the terms of Section 32.14 hereof, Tenant
shall reimburse and compensate Landlord as additional rent within thirty (30)
days after rendition of a statement for all expenditures made by or damages or
fines sustained or incurred by Landlord due to non-performance or non-compliance
with or breach or failure to observe any term, covenant or condition of this
Lease upon Tenant’s part to be kept, observed, performed or complied with. If
Tenant shall fail to make such payment within said thirty (30) days, Tenant
shall also be liable for interest on such additional rent at the then Interest
Rate until Landlord shall be fully reimbursed.

 

ARTICLE 16
 
INSURANCE

 

16.1                        Tenant shall not do or permit to be done any act or
thing in or upon the Demised Premises which will invalidate or be in conflict
with the certificate of occupancy or the terms of the insurance policies
covering the Building and the fixtures and property therein; and Tenant shall,
at its own expense, comply with all rules, orders, regulations or requirements
of the New York Board of Fire Underwriters or any other similar body having
jurisdiction, and shall not knowingly do or permit anything to be done in or
upon the Demised Premises or bring or keep anything therein or use the Demised
Premises in a manner which increases the cost of insurance upon the Building or
on any property or equipment located therein over the rate in effect at the
commencement of the term of this Lease. Landlord represents to Tenant that the
use and occupancy of the Office Space for executive and/or general offices will
not cause an increase in the cost of insurance upon the Building or upon any
property or equipment located therein.

 

16.2                        If, by reason of any failure of Tenant to comply
with the provisions of this Lease, the cost of insurance on the Building or on
the property and equipment of Landlord or any other tenant or subtenant in the
Building shall be higher than it otherwise would be, Tenant shall reimburse
Landlord and the other tenants in the Building for that part of the insurance
premiums thereafter paid by Landlord which shall have been charged because of
such failure by Tenant and Tenant shall make the reimbursement on the first day
of the month following such payment by Landlord but not less than thirty (30)
days after Tenant’s receipt of a reasonably detailed invoice therefor. If Tenant
shall fail to make such reimbursement when billed for the same, Landlord may
treat the same as a default in the payment of rental and shall also be entitled
to interest on the unpaid sum at the then Interest Rate until such sum shall be
fully paid to Landlord. In any action or proceeding wherein Landlord and Tenant
are parties, a schedule or “make up” of rates for the Building or Demised
Premises issued by the New York Fire Insurance Exchange or other body making
insurance rates for the Demised Premises, shall be conclusive evidence of the
facts therein stated and of the several items and charges in the insurance rates
then applicable to said Building or Demised Premises.

 

16.3                        Tenant shall obtain and keep in full force and
effect during the term, at its own cost and expense, to protect Landlord’s
Indemnified Parties, any other parties reasonably required by Landlord from time
to time and Tenant as insureds, the following forms of insurance:

 

60

--------------------------------------------------------------------------------


 

(a)                                 Commercial General Liability insurance,
Contractual Liability coverage (covering the liability of Tenant to Landlord by
virtue of any indemnification agreement in this Lease, including pursuant to the
terms of Section 16.4 hereof), covering bodily injury, and property damage
liability, products and completed operations, personal injury and advertising
liability, fire legal liability, all in connection with the use and occupancy of
or the condition of the Demised Premises (and on account of any acts, omissions
or negligence of Tenant, or the contractors, agents, employees, invitees or
licensees of Tenant, in or about the Building or the common areas of the
Building), in amounts not less than: (i) $5,000,000, general aggregate per
location; (ii) $5,000,000, per occurrence for bodily injury and property damage;
(iii) $5,000,000, products and completed operations; (iv) $5,000,000, personal
and advertising injury; and (v) $1,000,000, fire legal liability. The foregoing
limits can be provided by the combination of General Liability coverage and
Umbrella Liability coverage. Landlord reserves the right to request, from time
to time, that the above limits be increased by amounts as may be reasonably
required by Landlord (provided that such amount is commercially reasonable).

 

(b)                                 “Special Form” property insurance, including
the perils of flood, earthquake and terrorism damage, covering (i) any
alterations or improvements installed in the Demised Premises by or for Tenant
and/or paid for or purchased by Tenant (including Tenant’s Work, Landlord’s Work
and any additional toilet rooms installed by Tenant), (ii) Tenant’s Specialty
Passenger Elevator, (iii) the Escalator and (iv) Tenant’s removable
appurtenances, such as furniture, equipment, furnishings and other Tenant
appurtenances removable by Tenant (collectively, “Tenant’s Insurable Property”),
in an amount equivalent to the insurable value thereof, defined as the “cost to
replace or reconstruct new without deduction for physical depreciation.”

 

(c)                                  “All Risk” business interruption or
earnings insurance, including the perils of flood, earthquake and terrorism
damage, to cover the loss of gross profits and continuing expenses (including
rent payable under this Lease) during the period of partial or total shutdown of
Tenant’s business; it being understood that such insurance must provide coverage
for rent payable under this Lease during partial and total shutdowns of Tenant’s
business of at least eighteen (18) consecutive months in duration.

 

Landlord shall receive on or prior to the date hereof, a certificate indicating
the aforesaid coverage with respect to the insurance required in clauses (a),
(b) and (c) above, and including Landlord, its managing agent, and all other
senior interest holders designated by Landlord as additional insureds solely
with respect to the insurance required in clauses (a) and (c) above. Such
certificate shall not be required to contain provisions that obligate the
insurer to notify Landlord, at least thirty (30) days in advance, in the event
of any cancellation, non-renewal or material change of coverage, although Tenant
shall deliver notice to Landlord, promptly after receipt of notice from its
insurer of any of the foregoing. Such insurance is to be written by an insurance
company or companies with a Best’s rating of at least A-, X. All such insurance
shall be written by an insurance company authorized to do business in New York
State. Landlord may agree to accept certain insurers that are not authorized,
but are permitted, to do business in New York State. Upon failure of Tenant to
procure, maintain and pay all premiums therefor beyond any applicable notice and
cure periods, Landlord may, at its option, do so, and Tenant agrees to pay the
reasonable out-of-pocket cost thereof (including all expenses incurred by
Landlord on account of any time expended by Landlord’s in-house insurance
personnel in connection therewith) to Landlord upon demand as additional rent,
together with interest thereon at the then Interest Rate. All insurance required
to be maintained by Tenant hereunder may be effected pursuant to blanket
policies covering other locations, provided that such blanket policies shall
fully comply with the provisions of this Section 16.3. Attached hereto as
Exhibit G is a sample insurance certificate which satisfies the terms of this
Section 16.3.

 

61

--------------------------------------------------------------------------------


 

16.4                        To the fullest extent permitted by law but except to
the extent due to the negligence or willful misconduct of Landlord, all superior
lessors and superior mortgagees, or their agents, employees and servants
(collectively, “Landlord’s Indemnified Parties”) but subject to the terms of
Section 17.3 hereof, Tenant agrees to expressly indemnify and save Landlord’s
Indemnified Parties harmless from all claims (including costs and expenses of
defending against such claims), liabilities, obligations, damages, penalties,
claims, costs and expenses, including reasonable attorneys’ fees, paid, suffered
or incurred, in connection with, arising or alleged to arise or resulting from
(i) any breach by Tenant, Tenant’s agents, contractors, employees, invitees, or
licensees, of any covenant or condition of this Lease, or (ii) the negligence or
willful misconduct of Tenant, Tenant’s agents, contractors, employees, invitees
or licensees, or (iii) the use or occupancy of the Premises by Tenant or any
person claiming under Tenant or (iv) any acts, omissions or negligence of Tenant
or any such person or the contractors, agents, employees, invitees or licensees
of Tenant or any such person, in or about the Building, the Demised Premises,
the common areas or the areas around the Building or the Demised Premises or
(v) injury or death to any person or damage to property of any person or entity
on account of any acts, omissions or negligence of Tenant, any person claiming
under Tenant, or the contractors, agents, employees, invitees or licensees of
Tenant or any such person occurring during the term of this Lease in the
Building, the Demised Premises, the common areas or the areas around the
Building or the Demised Premises or (vi) any use by Tenant of the Setbacks
hereunder. Subject to the terms of Section 32.14 hereof, Tenant shall pay to
Landlord as Additional Rent, within thirty (30) days following rendition by
Landlord to Tenant of bills or statements therefor, sums equal to all losses,
costs, liabilities, claims, damages, fines, penalties and expenses referred to
in this Section 16.4. Tenant’s liability under this Lease extends to the acts
and omissions of any subtenant, and any agent, contractor, employee, invitee or
licensee of any subtenant.

 

16.5                        To the fullest extent permitted by laws but except
(a) as otherwise expressly provided herein and (b) to the extent due to the
negligence or willful misconduct of Tenant or its agents, employees and
contractors (but subject to the terms of Section 17.3 hereof), Landlord agrees
to expressly indemnify and save Tenant, its agents and employees (collectively,
“Tenant’s Indemnified Parties”) harmless from all claims (including costs and
expenses of defending against such claims), liabilities, obligations, damages,
penalties, claims, costs and expenses, including reasonable attorneys’ fees,
paid, suffered or incurred, in connection with, arising or alleged to arise or
resulting from (i) any breach by Landlord or its agents, contractors or
employees of any covenant or condition of this Lease, (ii) the negligence or
willful misconduct of Landlord or Landlord’s agents, contractors or employees,
(iii) any acts, omissions or negligence of Landlord or its contractors, agents
or employees in or about the Building, the Demised Premises, the common areas or
the areas around the Building or the Demised Premises or (iv) injury or death to
any person or damage to property of any person or entity on account of any acts,
omissions or negligence of Landlord, any person claiming under Landlord or the
contractors, agents or employees thereof occurring during the term of this Lease
in the Building, the Demised Premises, the common areas or the areas around the
Building or the Demised Premises. Subject to the terms of Section 32.14 hereof,
Landlord shall pay to Tenant, within thirty (30) days following rendition by
Tenant to Landlord of bills or statements therefor, sums equal to all losses,
costs, liabilities, claims, damages, fines, penalties and expenses referred to
in this Section 16.5.

 

16.6                        In case any action or proceeding is brought against
Landlord’s Indemnified Parties or Tenant’s Indemnified Parties (as the case may
be) by reason of any such claim, (a) the indemnified party shall deliver to the
indemnifying party prompt notice thereof (it being agreed that the indemnified
party’s failure to promptly provide such notice shall in no event modify or
limit the indemnifying party’s indemnification obligation hereunder), (b) the
indemnifying party, upon notice from the indemnified party, will, at the
indemnifying party’s reasonable expense, resist or defend such action or
proceeding by counsel approved by the indemnified party in writing, such
approval not to be unreasonably withheld (it being agreed that any counsel
designated by the indemnifying party’s insurance company shall be deemed to be
approved hereunder), (c) the indemnified party at its expense shall reasonably
cooperate

 

62

--------------------------------------------------------------------------------


 

with the indemnifying party in connection therewith (it being agreed that
(x) the indemnifying party shall have the right to control the defense of such
claim and (y) if there shall be a conflict between the interests of Landlord’s
Indemnified Parties and Tenant’s Indemnified Parties, then the indemnifying
party shall pay the reasonable fees of any counsel retained by Landlord’s
Indemnified Parties or Tenant’s Indemnified Parties, as the case may be, in
connection with the participation of such parties in the defense of such claim)
and (d) the indemnifying party shall not settle any such claim without the prior
written consent of the indemnified party, which consent shall not be
unreasonably withheld or delayed (it being agreed that if the indemnified party
declines to consent to a bona fide offer of settlement, then the indemnifying
party’s aggregate liability under the indemnity set forth in this Article 16
with respect to such claim shall not exceed the total amount of such bona fide
offer).

 

16.7                        Tenant agrees to use and occupy the Demised Premises
and other facilities of the Building at its own risk and hereby releases
Landlord, its agents and employees, from all claims for any damage or injury to
the full extent permitted by law.

 

16.8                        Tenant agrees that Landlord shall not be responsible
or liable to Tenant, its employees, agents, customers or invitees for bodily
injury, personal injury or property damage occasioned by the acts or omissions
of any other tenant or such tenant’s employees, agents, contractors, customers
or invitees within the Building or within any common areas related to the
Building.

 

ARTICLE 17

 

DAMAGE BY FIRE OR OTHER CAUSE

 

17.1                        If the Demised Premises (including damage to
Building systems serving the Demised Premises and to the Building affecting
access to the Demised Premises) shall be partially damaged by fire or other
cause, the damages shall be repaired by and at the expense of Landlord and until
the date on which such repairs by Landlord shall be substantially completed, the
rent shall be apportioned according to the part of the Demised Premises which is
usable by Tenant. No penalty shall accrue for reasonable delay which may arise
by reason of adjustment of insurance on the part of Landlord, or for reasonable
delay on account of “labor troubles,” or for Acts of God, or any other cause
beyond Landlord’s control, or any combination thereof. If the Demised Premises
(including damage to Building systems serving the Demised Premises and to the
Building affecting access to the Demised Premises) are totally or substantially
damaged or are rendered wholly or substantially unusable by fire or other cause,
then the rent shall be proportionately paid up to the time of the casualty and
thenceforth shall cease until the date on which repairs thereto by Landlord
shall be substantially completed, subject to Landlord’s and Tenant’s right to
elect not to restore the same as hereinafter provided. If the Building shall be
so damaged that Landlord shall decide to demolish it or to substantially
renovate it, then provided that Landlord shall terminate leases of at least
fifty percent (50%) of the leased office area of the Building, Landlord may,
within ninety (90) days after such fire or other cause, give Tenant a notice in
writing of such decision, which notice shall be given as provided in
Exhibit M-11 attached hereto, and thereupon the term of this Lease shall expire
by lapse of time upon the thirtieth (30th) day after such notice is given (which
date shall be extended, at the election of Tenant, to the ninetieth (90th) day
thereafter to the extent that the Demised Premises is not materially damaged),
and Tenant shall vacate the Demised Premises and surrender the same to Landlord.
Upon the termination of this Lease under the conditions provided for in the
sentence immediately preceding, Tenant’s liability for rent shall cease as of
the day following the casualty. Tenant hereby expressly waives the provision of
Section 227 of the Real Property Law and agrees that the foregoing provision of
this Article shall govern and control in lieu thereof, this Article being an
express agreement. Notwithstanding anything herein to the contrary, if Landlord
or Tenant exercises any right to terminate this Lease following a fire or other
casualty in accordance with the terms of this Article 17, any insurance proceeds
received by Landlord or Tenant on account of any damage to (i) Landlord’s Work

 

63

--------------------------------------------------------------------------------


 

(including with respect to Tenant’s Specialty Passenger Elevator and the
Escalator) shall be the sole property of Landlord (except solely to the extent
that any portion thereof was performed at the expense of Tenant) and (ii) the
leasehold improvements constituting Tenant’s Work in excess of the amount of the
unamortized Work Allowance shall be the sole property of Tenant (it being agreed
that the first portion of the insurance proceeds received by Landlord or Tenant
on account of any damage to the leasehold improvements constituting Tenant’s
Work in the amount of the unamortized Work Allowance shall be the sole property
of, and shall be paid to, Landlord). The amount of the unamortized Work
Allowance shall be equal to the then unamortized amount, computed as of the
termination date of this Lease, of the amount of the Work Allowance paid by
Landlord hereunder, such amount to be amortized over the Initial Term of this
Lease commencing on the Commencement Date on a straight-line basis without
interest. For purposes of the foregoing, the cost of Landlord’s Work (including
with respect to Tenant’s Specialty Passenger Elevator and the Escalator) and the
amount of the Work Allowance shall be adjusted pursuant to the applicable terms
hereof (including Article 37 and Exhibit E attached hereto) to reflect the
amounts actually incurred by Landlord and Tenant with respect thereto. The terms
of the immediately preceding three (3) sentences shall take into account any
sums theretofore paid by Tenant to Landlord pursuant to the terms of Article 45
hereof and shall survive the sooner termination of this Lease.

 

17.2                        No damage, compensation or claims shall be payable
by Landlord for inconvenience, loss of business or annoyance arising from any
repair or restoration of any portion of the Demised Premises or of the Building.
Landlord shall use commercially reasonable efforts (subject to delays caused by
Tenant and/or its employees, agents and/or contractors or by reason of force
majeure) to effect such repairs promptly and in such a manner as not
unreasonably to interfere with Tenant’s occupancy.

 

17.3                        In the event that either Tenant or Landlord sustains
a property loss by fire or other casualty and such loss is caused in whole, or
in part, by acts or omissions or negligence of the other party, the other
party’s agents, employees, or servants, then the party sustaining the loss
agrees, to the extent that the party sustaining such loss is compensated for
such loss by insurance (or would have been compensated had such party maintained
the insurance required hereunder), that it shall waive all rights of recovery
against the other party, or the agents, employees, or servants of the other
party; and no third party shall have any right of recovery, by way of
subrogation or assignment or otherwise. The parties hereto shall each procure
and maintain in force and effect an appropriate clause in, or endorsement on,
any property insurance covering the Demised Premises and the Building and the
personal property, fixtures and equipment located therein or thereon, pursuant
to which the insurance companies waive subrogation, and having obtained such
clause or endorsement of waiver of subrogation, each party hereby agrees that it
will not make any claims against or seek to recover from the other for any loss
or damage to its property or the property of the other, covered by such fire
insurance; provided, however, that the release, discharge, exoneration and
covenant not to sue herein contained shall be limited by the terms and
provisions of the waiver of subrogation clause and/or endorsements and shall be
co-extensive therewith. Notwithstanding anything herein to the contrary,
Landlord is not required to carry insurance on Tenant’s Insurable Property
(including Tenant’s Specialty Passenger Elevator and the Escalator), and Tenant
agrees that Landlord will not be obligated to repair any damage thereto or to
replace the same.

 

17.4                        Notwithstanding anything herein to the contrary, if
all or any portion of the Demised Premises is damaged or rendered unusable or
inaccessible by fire or other casualty, then Landlord (if Landlord has not
theretofore cancelled this Lease pursuant to the provisions of this Article 17)
shall within ninety (90) days after such fire or other casualty obtain and
deliver to Tenant a written estimate from a reputable independent contractor as
to whether or not Landlord’s work to repair and restore the Demised Premises
(and access and services thereto, as the case may be) can be substantially
completed under a normal working schedule within fifteen (15) months from the
date of receipt by Landlord of such estimate. If such estimate states that the
Demised Premises (and access and services

 

64

--------------------------------------------------------------------------------


 

thereto, as the case may be) cannot be so restored, Tenant may elect to
terminate this Lease by notice to Landlord, which notice must be given within
forty-five (45) days after receipt by Tenant of such estimate and which notice
must set forth an effective date for such termination, which date shall be no
more than forty-five (45) days after the giving of such termination notice by
Tenant. Notwithstanding the foregoing, Tenant may not elect to terminate this
Lease pursuant to the terms of the preceding sentence if (a) such estimate also
provides that such repair work by Landlord may be substantially completed within
fifteen (15) months from the date of receipt by Landlord of such estimate in
accordance with a working schedule requiring the performance of all or a portion
of such repair work on an overtime basis and (b) Landlord agrees to perform such
repair work in accordance with such working schedule. If Tenant shall not have
so terminated this Lease (or Tenant shall not be entitled to so terminate this
Lease, as the case may be) and if within the longer of (x) fifteen (15) months
from the date of receipt by Landlord of such estimate or (y) the length of the
repair period set forth in such estimate (which longer period may be extended to
the extent of delays caused by Tenant and up to ninety (90) days in the
aggregate on account of force majeure), the repairs to the Premises (and access
and services thereto, as the case may be) have not been substantially completed
by Landlord, Tenant may, upon not less than forty-five (45) days’ prior notice
(the “Restoration Termination Notice”) to Landlord, cancel and terminate this
Lease as of the date set forth in such Restoration Termination Notice (such date
being the “Termination Date”). If Tenant exercises its right to terminate this
Lease pursuant to this Section 17.4, this Lease shall terminate as of the
Termination Date as if such date were the stated Expiration Date of this Lease
and Landlord shall have no further duty to repair and/or restore the Demised
Premises. Notwithstanding the foregoing, if Tenant shall properly deliver the
Restoration Termination Notice, but the repairs to the Premises (and access and
services thereto, as the case may be) shall be substantially completed by
Landlord by the Termination Date, then such Restoration Termination Notice shall
be null and void and of no force or effect and this Lease shall remain in full
force and effect.

 

17.5                        If (i) more than fifteen percent (15%) of the
Demised Premises or a substantial portion of the Building shall be damaged by
fire or other casualty during the last one (1) year of the term of this Lease
(unless theretofore renewed by Tenant pursuant to the terms of Article 38
hereof) and the written estimate provided for in Section 17.4 hereof indicates
that the estimated period to repair such damage shall exceed ninety (90) days or
(ii) the written estimate provided for in Section 17.4 hereof indicates that the
estimated period to repair such damage expires during the last one (1) year of
the term of this Lease (unless theretofore renewed by Tenant pursuant to the
terms of Article 38 hereof), Landlord or Tenant may, upon ninety (90) days’
notice to the other party, cancel and terminate this Lease as of the date set
forth in such notice, as if such date were the stated Expiration Date of this
Lease and Landlord shall have no duty to repair and/or restore the Demised
Premises. During the final twelve (12) months of the term of this Lease (unless
theretofore renewed by Tenant pursuant to the terms of Article 38 hereof),
Tenant shall have the further right to terminate this Lease if any damage to the
Premises is not repaired within ninety (90) days following such damage.

 

ARTICLE 18

 

CONDEMNATION

 

18.1                        In the event that the whole of the Demised Premises
shall be condemned or taken in any manner for any public or quasi-public use,
this Lease and the term and estate hereby granted shall forthwith cease and
terminate as of the date of vesting of title. In the event that only a part of
the Demised Premises shall be so condemned or taken, then, effective as of the
date of vesting of title, the rent hereunder for such part shall be equitably
abated (and Tenant’s Tax Percentage and Tenant’s Expense Percentage shall be
appropriately reduced) and this Lease shall continue as to such part not so
taken. In the event that only a part of the Building shall be so condemned or
taken, then (a) if substantial structural alteration or reconstruction of the
Building shall be necessary or appropriate as a result of such

 

65

--------------------------------------------------------------------------------


 

condemnation or taking (whether or not the Demised Premises be affected),
Landlord may, at its option, terminate this Lease and the term and estate hereby
granted as of the date of such vesting of title by notifying Tenant in writing
of such termination within sixty (60) days following the date on which Landlord
shall have received notice of vesting of title, or (b) if Landlord does not
elect to terminate this Lease, as aforesaid, this Lease shall be and remain
unaffected by such condemnation or taking, except that the rent shall be abated
(and Tenant’s Tax Percentage and Tenant’s Expense Percentage shall be
appropriately reduced) to the extent hereinbefore provided. In the event that
only a part of the Demised Premises shall be so condemned or taken and this
Lease and the terms and estate hereby granted are not terminated as hereinbefore
provided, Landlord will, at its expense, restore with reasonable diligence the
remaining structural portions of the Demised Premises as nearly as practicable
to the same condition as it was in prior to such condemnation or taking and the
rent shall be abated (and Tenant’s Tax Percentage and Tenant’s Expense
Percentage shall be appropriately reduced) to the extent hereinbefore provided.

 

18.2                        In the event of termination in any of the cases
hereinabove provided, this Lease and the term and estate hereby granted shall
expire as of the date of such termination with the same effect as if that were
the date hereinbefore set for the expiration of the term of this Lease, and the
rent hereunder shall be apportioned as of such date.

 

18.3                        In the event of any condemnation or taking
hereinabove mentioned of all or a part of the Building, Landlord shall be
entitled to receive the entire award in the condemnation proceeding, including
any award made for the value of the estate vested by this Lease in Tenant, and
Tenant hereby expressly assigns to Landlord all right, title and interest of
Tenant now or hereafter arising in or to any such award or any part thereof, and
Tenant shall be entitled to receive no part of such award. Tenant shall have no
claim for the value of any unexpired term of this Lease. Notwithstanding the
foregoing, Tenant shall have the right to make a separate claim in any such
condemnation proceeding for (a) the value of all improvements, alterations and
additions made to the Demised Premises by Tenant at Tenant’s expense, (b) the
value of Tenant’s furniture, fixtures, machinery and equipment contained in the
Demised Premises and (c) expenses (including moving expenses and reasonable
attorneys’ fees) incurred by Tenant as a result of any such proceeding, provided
that no such award to Tenant shall reduce the amount of any award to Landlord.

 

18.4                        If more than fifteen percent (15%) of the Demised
Premises shall be taken in condemnation during the last one (1) year of the term
of this Lease (unless theretofore renewed by Tenant pursuant to the terms of
Article 38 hereof), Landlord or Tenant may, upon ninety (90) days’ notice to the
other party, cancel and terminate this Lease as of the date set forth in such
notice, as if such date were the stated Expiration Date hereof, and Landlord
shall have no duty to repair and/or restore the Demised Premises.

 

ARTICLE 19

 

BANKRUPTCY

 

19.1                        If at any time prior to the date herein fixed as the
Commencement Date a Bankruptcy Event shall occur, this Lease shall be cancelled
and terminated, in which event neither Tenant nor any person claiming through or
under Tenant or by virtue of any statute or of an order of any court shall be
entitled to possession of the Demised Premises and Landlord, in addition to the
other rights and remedies given by Section 19.3 hereof and by virtue of any
other provision herein or elsewhere in this Lease contained or by virtue of any
statute or rule of law, may retain as liquidated damages any rent, security,
deposit or monies received by it from Tenant or others on behalf of Tenant upon
the execution hereof.

 

66

--------------------------------------------------------------------------------


 

19.2                        If at the date fixed as the Commencement Date or if
at any time during the term hereby demised a Bankruptcy Event shall occur, this
Lease, at the option of Landlord, exercised within a reasonable time after
notice of the happening of any one or more of such events, may be cancelled and
terminated, in which event neither Tenant nor any person claiming through or
under Tenant by virtue of any statute or of an order of any court shall be
entitled to possession or to remain in possession of the Demised Premises but
shall forthwith quit and surrender the Demised Premises, and Landlord, in
addition to the other rights and remedies Landlord has by virtue of any other
provision herein or elsewhere in this Lease contained or by virtue of any
statute or rule of law, may retain as liquidated damages any rent, security,
deposit or monies received by it from Tenant or others on behalf of Tenant.

 

19.3                        It is stipulated and agreed that in the event of the
termination of this Lease pursuant to Sections 19.1 or 19.2 hereof, Landlord
shall forthwith, notwithstanding any other provisions of this Lease to the
contrary, be entitled to recover from Tenant as and for liquidated damages an
amount equal to the difference between the rent reserved hereunder for the
unexpired portion of the term demised and the then fair and reasonable rental
value of the Demised Premises for the same period. In the computation of such
damages the difference between any installment of rent becoming due hereunder
after the date of termination and the fair and reasonable rental value of the
Demised Premises for the period for which such installment was payable shall be
discounted to the date of termination at the rate of four percent (4%) per
annum. If such premises or any part thereof be re-let by Landlord for the
unexpired term of this Lease, or any part thereof, before presentation of proof
of such liquidated damages to any court, commission or tribunal, the amount of
rent reserved upon such reletting shall be deemed prima facie to be the fair and
reasonable rental value for the part or the whole of the premises so re-let
during the term of the re-letting. Nothing herein contained shall limit or
prejudice the right of Landlord to prove for and obtain as liquidated damages by
reason of such termination, an amount equal to the maximum allowed by any
statute or rule of law in effect at the time when, and governing the proceedings
in which, such damages are to be proved, whether or not such amount be greater,
equal to or less than the amount of the difference referred to above.

 

19.4                        Without limiting any of the foregoing provisions of
this Article, if pursuant to the Bankruptcy Law, Tenant is permitted to assign
or otherwise transfer this Lease (whether in whole or in part in disregard of
the restrictions contained in this Article and/or Article 8), Tenant agrees that
adequate assurance of future performance by the assignee or transferee permitted
under such Code shall mean the deposit of cash security with Landlord in an
amount equal to the sum of one year’s Fixed Rent then reserved hereunder plus an
amount equal to all additional rent payable under Articles 4, 6 and 7 and other
provisions of this Lease for the calendar year preceding the year in which such
assignment is intended to become effective, which deposit shall be held by
Landlord, without interest, for the balance of the term as a security for the
full and faithful performance of all of the obligations under this Lease on the
part of Tenant yet to be performed. If Tenant receives or is to receive any
valuable consideration for such an assignment or transfer (in part or in whole)
of this Lease, such consideration, after deducting therefrom any portion of such
consideration reasonably designated by the assignee or transferee as paid for
the purchase of Tenant’s personal property in the Demised Premises, shall be and
become the sole exclusive property of Landlord and shall be paid over to
Landlord directly by such assignee or transferee. Any such assignee or
transferee may only use the Demised Premises as expressly permitted hereunder
and such occupancy may not increase the number of individuals occupying the
Demised Premises at the time a petition for bankruptcy (or reorganization) is
filed by or against Tenant. In addition, adequate assurance shall mean that any
such assignee or transferee of this Lease shall have a net worth (exclusive of
goodwill) equal to at least fifteen (15) times the aggregate of the annual Fixed
Rent reserved hereunder plus all additional rent for the preceding calendar year
as aforesaid. Such assignee or transferee shall expressly assume this Lease by
an agreement in recordable form.

 

67

--------------------------------------------------------------------------------


 

ARTICLE 20

 

DEFAULTS AND REMEDIES; WAIVER OF REDEMPTION

 

20.1                        Default by Tenant.

 

A.                            If (a) Tenant defaults in fulfilling any of the
covenants of this Lease, other than the covenants for the payment of Fixed Rent
or additional rent, then, in any one or more of such events, upon Landlord
serving a written thirty (30) days’ notice upon Tenant specifying the nature of
said default, and upon the expiration of said thirty (30) days, if Tenant shall
have failed to comply with or remedy such default, or if the said default or
omission complained of shall be of such a nature that the same cannot be
completely cured or remedied within said thirty (30) day period, and if Tenant
shall not have diligently commenced curing such default within such thirty (30)
day period, and shall not thereafter with reasonable diligence and in good faith
proceed to remedy or cure such default or (b) Tenant shall default in the
performance of any term or condition of this Lease (other than the payment of
Fixed Rent or additional rent) more than three (3) times in any period of twelve
(12) months after receipt of notice from Landlord of such default, or, with
respect to the payment of any item of Fixed Rent or additional rent, more than
two (2) times in any period of twelve (12) months after receipt of notice from
Landlord of such default, and notwithstanding that such defaults shall have each
been cured within the applicable period, as above provided, if any further
similar default shall occur within the immediately following twelve (12) month
period or (c) Tenant shall default in the payment of Fixed Rent or any item of
additional rent hereunder for more than seven (7) business days after notice
from Landlord of such default, then (in the event of clauses (a), (b), or
(c) above) Landlord may serve a written three (3) business day notice of
cancellation of this Lease upon Tenant, and upon the expiration of said three
(3) business days, this Lease and the term hereunder shall terminate as fully
and completely as if the date of expiration of such three (3) business day
period were the day herein definitely fixed for the end and expiration of this
Lease and the term thereof and Tenant shall then quit and surrender the Demised
Premises to Landlord but Tenant shall remain liable as hereinafter provided.

 

B.                            If the notices provided for in Section 20.1A
hereof shall have been given, and the term shall terminate as aforesaid; then
Landlord may, without additional notice, dispossess Tenant by summary
proceedings or other legal actions or proceedings, and the legal representative
of Tenant or other occupant of the Demised Premises and remove their effects and
hold the Demised Premises as if this Lease had not been made but Tenant shall
remain liable hereunder as hereinafter provided.

 

20.2                Remedies of Landlord. In the case of any such dispossession
by summary proceedings or other legal actions or proceedings, (a) the Fixed Rent
and additional rent shall become due thereupon and be paid to the time of such
dispossession, together with such expenses as Landlord may incur for reasonable
attorneys’ fees, brokerage, and/or putting the Demised Premises in good order,
or for preparing the same for re-rental; (b) Landlord may re-let the Demised
Premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms, which may at Landlord’s option be less than or
exceed the period which would otherwise have constituted the balance of the term
of this Lease and may grant market concessions or free rent; and/or (c) Tenant
or the legal representative of Tenant shall also pay Landlord as liquidated
damages for the failure of Tenant to observe and perform said Tenant’s covenants
herein contained, any deficiency between the rent hereby reserved and/or
covenanted to be paid and the net amount, if any, of the rents collected or to
be collected on account of the lease or leases of the Demised Premises for each
month of the period which would otherwise have constituted the balance of the
term of this Lease (after first deducting any market concessions granted in such
lease(s) such as free rent and any work allowance and all other costs incurred
by Landlord in connection with such lease(s), including brokerage commissions
and reasonable attorneys’ fees). The failure of Landlord to re-let the Demised
Premises or any part or parts thereof shall not release or affect Tenant’s
liability for damages. Any

 

68

--------------------------------------------------------------------------------


 

such damages shall be paid in monthly installments by Tenant on the rent days
specified in this Lease and any suit brought to collect the amount of the
deficiency for any month or months shall not prejudice in any way the rights of
Landlord to collect the deficiency for any subsequent month or months by a
similar proceeding. In lieu thereof, Landlord may immediately accelerate such
deficiency for the entire balance of the term based upon the assumption that the
Demised Premises are relet within a reasonable time given the then market
conditions at a market rent for a lease for the balance of the term and giving
due consideration for market concessions including free rent, work allowance or
other economic terms that would be granted in such a lease and costs incurred by
Landlord in connection with such lease (including brokerage commissions and
reasonable attorneys’ fees), discounted to present value using the average of
the published prime interest rate (during the 12-month period immediately prior
to such acceleration) upon unsecured loans charged by JPMorgan Chase Bank (or
Citibank if JPMorgan Chase Bank shall not then have an announced prime rate) on
loans of ninety (90) days. Landlord at Landlord’s option may make such
alterations, repairs, replacements and/or decorations in the Demised Premises as
Landlord in Landlord’s sole judgment considers advisable and necessary for the
purpose of re-letting the Demised Premises; and the making of such alterations
and/or decorations shall not operate or be construed to release Tenant from
liability hereunder as aforesaid. Landlord shall in no event be liable in any
way whatsoever for failure to re-let the Demised Premises, or in the event that
the Demised Premises are re-let, for failure to collect the rent thereof under
such re-letting. Any such action may be an action for the full amount of all
rents and damages suffered or to be suffered by Landlord. In the event of a
breach or threatened breach by Tenant of any of the covenants or provisions
hereof, Landlord shall have the right of injunction and the right to invoke any
remedy allowed at law or in equity as if re-entry, summary proceedings and other
remedies were not herein provided for and the right to invoke any remedy at law
or in equity which is not inconsistent with the terms of this Lease. Mention in
this Lease of any particular remedy, shall not preclude Landlord from any other
remedy, in law or in equity. The foregoing remedies and rights of Landlord are
cumulative. Tenant, on its own behalf and on behalf of all persons claiming by,
through or under Tenant, including all creditors, does, to the fullest extent
permitted by Legal Requirements, hereby expressly waives all rights which Tenant
and all such persons might otherwise have to (i) the service of any notice of
intention to re-enter or to institute legal proceedings to that end (except for
any notices expressly provided for in this Lease, including this Article 20),
(ii) redeem the Demised Premises or any interest therein, (iii) re-enter or
repossess the Demised Premises, or (iv) restore the operation of this Lease,
after Tenant shall have been dispossessed by a judgment or by a warrant of any
court or judge, or after any re-entry by Landlord, or after any termination of
this Lease, whether such dispossess, re-entry by Landlord or termination shall
be by operation of law or pursuant to the provisions of this Lease. The words
“re-enter,” “re-entry” and “re-entered” as used in this Lease shall not be
deemed to be restricted to their technical legal meanings.

 

ARTICLE 21

 

COVENANT OF QUIET ENJOYMENT

 

21.1                        Landlord covenants and agrees with Tenant that so
long as this Lease is in full force and effect, Tenant may peaceably and quietly
enjoy the Demised Premises, subject, nevertheless, to the terms and conditions
of this Lease (including Article 23 hereof) and the superior leases and superior
mortgages hereinbefore mentioned (in accordance with the applicable terms of
Article 9 hereof).

 

ARTICLE 22

 

SURRENDER OF PREMISES

 

22.1                        Upon the expiration or other termination of the term
of this Lease, Tenant shall quit and surrender the Demised Premises in good
order and condition, ordinary wear and tear and damage

 

69

--------------------------------------------------------------------------------

 

by fire or other casualty, the elements and any cause beyond Tenant’s control
excepted, and Tenant shall remove all its personal property therefrom (except as
otherwise provided in this Lease) and comply with its obligations set forth in
Section 13.3 hereof. Tenant’s obligation to observe or perform this covenant
shall survive the expiration or other termination of the term of this Lease.

 

22.2                        A.                                    Subject to the
other terms hereof, vacant possession of the entire Demised Premises must be
surrendered to Landlord at the expiration or sooner termination of the term
hereof. The parties recognize and agree that the damage to Landlord resulting
from any failure by Tenant timely to surrender vacant possession of the Demised
Premises as aforesaid may be substantial, may exceed the amount of annual Fixed
Rent and additional rent theretofore payable hereunder and may be impossible
accurately to measure. Tenant desires to limit such amounts if Tenant fails to
timely surrender vacant possession of the Demised Premises. If vacant possession
of the entire Demised Premises is not surrendered to Landlord upon the
expiration or sooner termination of the term of this Lease, then in lieu of any
Consequential Damages Tenant shall pay to Landlord for each month and for each
portion of any month during which Tenant holds over in all or any portion of the
Demised Premises, as liquidated damages for use and occupancy, (i) one and
one-half (1.5) times for the first sixty (60) days of such holding over,
(ii) one and three-quarter (1.75) times for the next sixty (60) days and
(iii) two and one-half (2.5) times thereafter, the amount of Fixed Rent and
additional rent payable by Tenant under this Lease with respect to the entire
Premises during the final month of the term hereof, which aggregate sum Tenant
agrees to pay to Landlord within thirty (30) days after demand therefor, in full
without setoff, and no extension or renewal of this Lease shall be deemed to
have occurred by such holding over, nor shall Landlord be precluded by accepting
such aggregate sum for use and occupancy from exercising all rights and remedies
available to it to obtain vacant possession of the Demised Premises. The parties
hereto acknowledge that the foregoing charges (a) shall be paid by Tenant to
Landlord in lieu of the imposition by Landlord of any Consequential Damages with
respect thereto and (b) represent a fair and reasonable estimate of the fair
market value for the use and occupancy of the Premises. Notwithstanding anything
herein to the contrary, the parties absolutely and unconditionally waive all
rights to dispute or otherwise adjudicate whether the remedies set forth in this
Section 22.2A constitute a penalty or are otherwise unenforceable, such waiver
being a material inducement to Landlord to enter into this Lease and to accept
the terms of this Lease.

 

ARTICLE 23

 

DEFINITION OF LANDLORD

 

23.1                        The term “Landlord” wherever used in this Lease
shall be limited to mean and include only the owner or owners at the time in
question of the Building or the tenant under any ground lease affecting the Land
and the Building or the Building, to whom this Lease may be assigned, or a
mortgagee in possession, so that in the event of any sale, assignment or
transfer of the Building, or of Landlord’s interest as a lessee under any ground
or underlying lease, such owner, tenant under the ground lease or mortgagee in
possession shall thereupon be released and discharged from all covenants,
conditions and agreements of Landlord hereunder arising from and after the
effective date of such sale, assignment or transfer; provided that such
covenants, conditions and agreements arising from and after the effective date
of such sale, assignment or transfer shall be assumed by each new owner, tenant
under the ground or underlying lease, or mortgagee in possession for the time
being of the Building, until again sold, assigned or transferred.

 

70

--------------------------------------------------------------------------------


 

ARTICLE 24

 

NOTICES

 

24.1                        The terms and provisions set forth in Exhibit M-11
attached hereto are incorporated by reference herein as if set out in full in
this Article 24.

 

ARTICLE 25

 

ARBITRATION

 

25.1                        In any instance where this Lease expressly provides,
or the parties otherwise expressly agree in writing, that a dispute with respect
to a specific matter may be submitted to arbitration, either party may submit
such dispute to arbitration pursuant to the terms of this Article 25. Such
dispute shall be submitted to final and binding arbitration in New York City,
administered by JAMS, The Resolution Experts (or any organization which is the
successor thereto) (“JAMS”) in accordance with the JAMS Comprehensive
Arbitration Rules and Procedures (as amended from time to time, the “JAMS
Rules”) in effect at that time (or, if JAMS is no longer in existence, the same
shall be administered by National Arbitration and Mediation or its successor
(“NAM”) in accordance with NAM’s Comprehensive Dispute Resolution Rules and
Procedures and the Fee Schedule in effect at that time), except in either event
to the extent modified by the terms of this Article 25 (and in either event
regardless of the amount in dispute). Any dispute permitted to be arbitrated
under this Article 25 shall be submitted to arbitration no later than forty-five
(45) days after the parties have been unable to resolve such dispute. The party
desiring such arbitration (the “Delivering Party”) shall deliver notice (an
“Article 25 Arbitration Notice”) to the other party, which Article 25
Arbitration Notice shall set forth (i) the Delivering Party’s good faith
determination of each disputed item(s) (which may differ from any prior
determination thereby) and (ii) the name and address of an arbitrator to act on
its behalf in accordance with the JAMS Rules. The other party shall, within ten
(10) days thereafter, deliver its Article 25 Arbitration Notice to the
Delivering Party. A third arbitrator shall, within five (5) days following the
appointment of the second arbitrator, be designated by the two appointed
arbitrators in accordance with the JAMS Rules or by JAMS, if the two arbitrators
are unable, within such five (5) day period, to agree on the third arbitrator.
In the absence, failure, refusal or inability of JAMS to act within ten
(10) days, either party may apply to a Justice of the Supreme Court of New York,
New York County, for the appointment of the third arbitrator, and the other
party shall not raise any question as to the court’s full power and jurisdiction
to entertain the application and make the appointment. If the other party fails
to timely deliver an Article 25 Arbitration Notice, the Delivering Party shall
deliver notice thereto containing a clearly-worded statement set in bold
typeface requiring such party’s delivery of an Article 25 Arbitration Notice
within five (5) days after the delivery thereof. If such party fails to do so
within such five (5) day period, the single arbitrator is hereby expressly
authorized and directed to enter judgment for the Delivering Party.

 

25.2                        All arbitrators appointed pursuant to this
Article 25 shall (w) be experienced in the field to which the dispute relates,
and shall have been actively engaged in such field in Manhattan for a period of
at least fifteen (15) years before the date of its appointment hereunder, (x) be
sworn to fairly and impartially perform their duties as arbitrator, (y) not be
an employee or past employee of Landlord or Tenant or of any other person,
partnership, corporation or other form of business or legal association or
entity that controls, is controlled by or is under common control with Landlord
or Tenant and (z) solely in the case of the third arbitrator, never have
represented or been retained for any reason whatsoever, by Landlord or Tenant or
any other person, partnership, corporation or other form of business or legal
association or entity that controls, is controlled by or is under common control
with Landlord or Tenant. No arbitrator may serve on the panel unless he or she
has agreed in writing to abide by the terms of this Article 25. Within thirty
(30) days after the appointment of such arbitrators, such arbitrators shall
issue a written opinion solely determining (a) the matter(s) which is the
subject of the arbitration (each of which shall be determined separately) and
(b) the prevailing party (or a determination that there is no prevailing party).
The arbitrators shall be required to select either the determination proposed by
Landlord or the determination proposed by Tenant with respect to each matter
that shall be in dispute without

 

71

--------------------------------------------------------------------------------


 

compromise, based on which determination they conclude is closer to the correct
determination thereof (i.e., if there are three (3) disputed items, the
arbitrators shall select either the disputed item proposed by Landlord or the
disputed item proposed by Tenant with respect to each of such three (3) disputed
items, but the arbitrators shall not be obligated to select either all three
(3) disputed items proposed by Landlord or all three (3) disputed items proposed
by Tenant). A decision in which two of the three arbitrators concur shall be
conclusively binding upon the parties (whether or not a judgment shall be
entered in any court), and an award of an arbitrator rendered pursuant to the
provisions of this Article 25 may be enforced in accordance with the laws of the
State of New York. At the request of either party, the parties shall promptly
execute and deliver a written agreement setting forth the resolution by the
arbitrators of any dispute hereunder. Failure of either party to execute and
deliver such agreement shall not affect in any manner the resolution thereof. If
either party fails to appear at a duly scheduled and noticed hearing, the
arbitrators are hereby expressly authorized (but not directed) to enter judgment
for the appearing party. Landlord and Tenant agree to sign all documents and to
do all other things necessary to submit any such matter to arbitration and
further agree to, and hereby do, waive all rights they or either of them may at
any time have to revoke their agreement hereunder to submit to arbitration and
to abide by the decision rendered thereunder.

 

25.3                        In all arbitration proceedings pursuant to the terms
of this Article 25, (i) if the arbitrators shall find that a party acted
unreasonably in withholding or delaying a consent or approval (which consent or
approval was not to be unreasonably withheld or delayed hereunder), such consent
or approval shall be deemed granted (but the arbitrators shall not have the
right to award damages), (ii) the unsuccessful party shall pay the arbitration
costs imposed by JAMS and the fees and expenses of the arbitrators, together
with all reasonable out-of-pocket fees and expenses, including reasonable
attorneys’ fees, incurred by the prevailing party in connection with such
proceeding within thirty (30) days after demand therefor, which demand shall be
accompanied by reasonably detailed evidence that the prevailing party has
incurred such amounts (it being agreed that if there are multiple disputed items
and the arbitrators shall select disputed items proposed by both Landlord and
Tenant, the arbitrators may determine the percentage of the foregoing to be paid
by each party), and (iii) the unsuccessful party shall pay to the prevailing
party any amount required by the arbitrators in connection therewith, together
with interest at the Prime Rate thereon (it being agreed that if Landlord shall
be obligated to pay any amount to Tenant, such repayment may be by providing a
credit against the next payment(s) of Rent due under this Lease). Pending the
resolution of any dispute between the parties as to the respective obligations
and liabilities of Landlord and Tenant, Landlord’s determination of such matters
shall control, subject to retroactive adjustment following resolution in
accordance with the applicable terms hereof.

 

25.4                        The arbitrators shall, in rendering any decision
pursuant to this Article 25, answer only the specific question(s) presented to
them. The arbitrators shall be bound by the provisions of this Lease, and shall
not add to, subtract from or otherwise modify such provisions. Except with
respect to the interpretation and enforcement of the arbitration procedures
(which shall be governed by the Federal Arbitration Act), the arbitrators shall
apply the laws of the State of New York (without giving effect to its choice of
law principles) in connection with the dispute. Discovery shall be permitted in
connection with the arbitration only to the extent, if any, expressly authorized
by the arbitration panel upon a showing of substantial need by the party seeking
discovery. Landlord and Tenant shall each have the right to appear and be
represented by counsel before the arbitrators and to submit such data and
memoranda in support of their respective positions in the matter in dispute as
may be reasonably necessary or appropriate in the circumstances. Unless the
parties agree otherwise in writing, the parties, the arbitrators and JAMS shall
treat the proceedings, any related discovery and the decisions of the
arbitrators as confidential.

 

25.5                        This Article 25 shall survive the expiration or
sooner termination of this Lease. All time periods in this Article 25 are OF THE
ESSENCE. Any arbitration proceeding hereunder shall be subject to the terms of
Article 31 hereof.

 

72

--------------------------------------------------------------------------------


 

ARTICLE 26

 

RULES AND REGULATIONS

 

26.1                        Tenant, its servants, employees, agents, visitors
and licensees shall observe faithfully and comply strictly with the Rules and
Regulations attached hereto and incorporated herein as Exhibit C (as amended as
provided herein, the “Rules and Regulations”) and the then current listing of
the Tenant Alteration Guidelines, a copy of which is available upon request by
Tenant from the Building’s management office. Landlord shall have the right from
time to time during the term of this Lease to make reasonable changes in and
additions to (a) the Rules and Regulations with the same force and effect as if
they were originally attached hereto and incorporated herein and (b) the Tenant
Alteration Guidelines, provided that any such changes or additions thereto shall
not adversely affect Tenant’s rights or obligations under this Lease, or
decrease Landlord’s obligations under this Lease, in each case beyond a de
minimis extent. If (and to the extent that) any of the provisions of this Lease
conflict, or are otherwise inconsistent, with the Rules and Regulations or the
Tenant Alteration Guidelines (as the case may be), then whether or not such
inconsistency is expressly noted in this Lease, the provision of this Lease
shall prevail, and any inconsistency with the Rules and Regulations or the
Tenant Alteration Guidelines (as the case may be) shall be deemed to be a waiver
thereof with respect to Tenant to the extent of the inconsistency.

 

26.2                        Any failure by Landlord to enforce any Rules and
Regulations or the Tenant Alteration Guidelines now or hereafter in effect,
either against Tenant or any other tenant in the Building, shall not constitute
a waiver of the enforceability thereof. Landlord shall not enforce the Rules and
Regulations or the Tenant Alteration Guidelines against Tenant in a
discriminatory manner.

 

26.3                        Tenant and its employees, contractors, agents and
invitees shall comply with the Rules and Regulations in effect, from time to
time, with regard to the Building’s security system. The current Rules and
Regulations with regard thereto are set forth on Exhibit M-12 attached hereto.

 

ARTICLE 27

 

BROKER

 

27.1                        Each of Landlord and Tenant warrants and represents
that it has not dealt with any broker in connection with this transaction other
than the Broker. Tenant and Landlord each agrees to defend, save and hold
harmless the other party from any claims for fees and commissions and against
any liability (including reasonable attorneys’ fees and disbursements) arising
out of any conversations or negotiations had by such party with any broker or
party acting as such other than (in the case of Tenant) the Broker. Landlord
shall be responsible for the payment of any commission or other fee earned by
the Broker in connection with this Lease pursuant to a separate agreement. This
Article 27 shall survive the expiration or sooner termination hereof.

 

ARTICLE 28

 

ZONING RIGHTS

 

28.1                        During the term of this Lease, Landlord shall have
the right, and Tenant shall not have the right, (i) to cause all or any part of
the Demised Premises and/or the zoning lot upon which the Building is located in
whole or in part (hereinafter referred to solely for purposes of this Article as
the “Land”) and/or the Building, to be combined with any other land or premises
so as to constitute the combined premises into a single zoning “lot” or
“development” or “enlargement” as those terms are now,

 

73

--------------------------------------------------------------------------------


 

or may hereafter be, defined in the Zoning Resolution of The City of New York
(the “Zoning Resolution”), (ii) to cause any lot, development or enlargement at
any time constituting or including all or any part of the Demised Premises, the
Land or the Building to be subdivided into two or more lots, developments or
enlargements, (iii) to cause development rights (whether from the Land or other
premises) to be transferred to any such lot, development or enlargement, (iv) to
cause other combinations, subdivisions and transfers to be effected, whether
similar or dissimilar to those now permitted by law or (v) to exploit, sell,
convey, lease or otherwise transfer any so called “air rights,” “air space,”
“zoning rights” or “development rights” above or appurtenant to the Land or the
Building. Tenant hereby acknowledges that it is not a “party in interest” as
defined in the Zoning Resolution, and shall not and cannot become a “party in
interest” under any circumstances by virtue of its leasehold interest hereunder.
Tenant further acknowledges that neither Tenant nor the estate or interest of
Tenant hereunder would be “adversely affected” (within the meaning of the Zoning
Resolution) by any development of the Land or the Building or any such combined
premises nor by the filing of any declaration combining all or a part of the
Land or the Building with any other premises and that Tenant’s estate and
interest hereunder are not and would not be superior to any such declaration.

 

28.2                        Notwithstanding the provisions of Section 28.1,
above, in the event that Tenant is deemed to have any of the rights disclaimed
in Section 28.1, above, or is deemed to be a party in interest, Tenant hereby
transfers such rights and any rights as a party in interest to Landlord. In
furtherance thereof, Tenant will within three (3) days after written request by
Landlord execute and deliver to Landlord a waiver of its right to join in a
Declaration of Restrictions pursuant to Section 12-10 of the Zoning Resolution
(a “Waiver”). Upon each assignment of this Lease by Tenant (no consent thereto
being implied hereby) the assignee shall execute, acknowledge and deliver to
Landlord, and at any time or times, within three (3) days after written request
of Landlord, Tenant and each assignee shall execute, acknowledge and deliver to
Landlord, (i) any further Waiver, and (ii) if requested by Landlord, any
Declaration of Restrictions pursuant to said Section 12-10 (or any successor
provision thereto), and (iii) any other instrument in form and substance
satisfactory to the parties intended to evidence the fact that Tenant (or such
assignee) has no right and asserts no claim, and/or has transferred to Landlord
any such right or claim, to participate in any way in the matters reserved to
Landlord pursuant to Section 28.1, above. If Tenant (or such assignee) fails to
so execute any such instrument within ten (10) days after Landlord’s written
request therefor, Tenant (or such assignee) hereby irrevocably appoints Landlord
its agent and attorney-in-fact, coupled with an interest, to execute and deliver
the same in its name.

 

ARTICLE 29

 

SECURITY DEPOSIT

 

29.1                        The terms and provisions set forth in Exhibit M-1
attached hereto are incorporated by reference herein as if set out in full in
this Article 29.

 

ARTICLE 30

 

WINDOW CLEANING

 

30.1                        Tenant will not clean any window in the Demised
Premises from the outside (within the meaning of Section 202 of the New York
Labor Law or any successor statute thereto). Tenant hereby indemnifies Landlord
against liability as a result of any violation of the foregoing.

 

74

--------------------------------------------------------------------------------


 

ARTICLE 31

 

CONSENTS

 

31.1                        Tenant hereby waives any claim against Landlord
which it may have based upon any assertion that Landlord has unreasonably
withheld or unreasonably delayed any such consent or approval, and Tenant agrees
that its sole remedy shall be (a) an arbitration proceeding where expressly
provided for herein or (b) an action or proceeding to enforce any such provision
or for specific performance, injunction or declaratory judgment. In the event of
a determination favorable to Tenant, the requested consent or approval shall be
deemed to have been granted; however, Landlord shall have no personal or other
liability to Tenant for its refusal to give such consent or approval. The sole
remedy for Landlord’s unreasonably withholding or delaying of consent or
approval shall be as set forth in this Section 31.1.  The terms and provisions
set forth in Exhibit M-13 attached hereto are incorporated by reference herein
as if set out in full in this Section 31.1.

 

31.2                        Notwithstanding anything to the contrary provided in
this Lease, in any instance where the consent or approval of the over lessor
and/or the superior mortgagee is required, Landlord shall not be required to
give its consent or approval until and unless such over lessor and/or such
superior mortgagee has given its consent or approval, but in such event
Landlord’s issuance of its consent or approval shall be deemed to be a
representation by Landlord that such consent or approval of such over lessor and
such superior mortgagee has been obtained.

 

ARTICLE 32

 

MISCELLANEOUS

 

32.1                        Tenant shall not move any safe, heavy equipment or
bulky matter in or out of the Building without Landlord’s written consent, which
consent Landlord agrees not unreasonably to withhold or delay. If the movement
of such items requires special handling, Tenant agrees to employ only persons
holding a Master Rigger’s License to do said work and all such work shall be
done in full compliance with the Administrative Code of the City of New York and
other municipal requirements. All such movements shall be made during hours
which will not interfere beyond a de minimis extent with the normal operations
of the Building, and all damage caused by such movement shall be promptly
repaired by Tenant at Tenant’s expense. Subject to the terms of Article 13
hereof, Tenant shall not place a load upon any floor of the Demised Premises
which exceeds the load per square foot which such floor was designated to carry
and which is allowed by Legal Requirements.

 

32.2                        Business machines and mechanical equipment belonging
to Tenant which may cause noise, vibration or any other nuisance that may be
transmitted to the structure or other portions of the Building outside of the
Demised Premises to such a degree as to be objectionable to Landlord or which
may interfere with the use or enjoyment by other tenants of their premises or
the public portions of the Building, shall be placed and maintained by Tenant at
Tenant’s cost and expense, in settings of cork, rubber or spring type vibration
eliminators sufficient to eliminate noise or vibration.

 

32.3                        In the event that an excavation or any construction
should be made for building or other purposes upon land adjacent to the
Building, or should be authorized to be made, Tenant shall, if necessary, afford
to the person or persons causing or authorized to cause such excavation or
construction or other purpose, license to enter upon the Demised Premises upon
and subject to the terms of Article 10 of this Lease for the purpose of doing
such work as shall reasonably be necessary to protect or preserve the wall or
walls of the Building, or the Building, from injury or damage and to support
them by proper foundations, pinning and/or underpinning, or otherwise.

 

32.4                        Tenant and Landlord each waives the right to trial
by jury in any summary proceeding that may hereafter be instituted against it or
in any action that may be brought hereunder,

 

75

--------------------------------------------------------------------------------


 

provided such waiver is not prohibited by Legal Requirements. Tenant shall not
interpose any counterclaim in any summary proceeding, other than compulsory
counterclaims.

 

32.5                        The failure of either party to seek redress for
violation of, or to insist upon the strict performance of, any covenant or
condition of this Lease, or of Landlord to insist upon the strict performance of
any of the Rules and Regulations attached hereto or hereafter adopted by
Landlord (or the Tenant Alteration Guidelines), shall not prevent a subsequent
act, which would have originally constituted a violation, from having all the
force and effect of an original violation. No employee of Landlord or of
Landlord’s agents shall have any power to accept the keys of the Demised
Premises prior to the termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord’s agent shall not operate as a termination
of this Lease or a surrender of the Demised Premises. In the event of Tenant at
any time desiring to have Landlord sublet the Demised Premises, Landlord or
Landlord’s agents are authorized to receive said keys for such purpose without
releasing Tenant from any of the obligations under this Lease. The receipt or
acceptance by Landlord of rent with knowledge of the breach of any covenant of
this Lease shall not be deemed a waiver of such breach. No payment by Tenant or
receipt by Landlord of a lesser amount than the monthly rent required to be paid
shall be deemed to be other than on account of the earliest such rent, nor shall
any endorsement or statement on any check or any letter accompanying any check
or payment as rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or pursue any other remedy in this Lease provided.

 

32.6                        This Lease with its schedules and annexes contain
the entire agreement between Landlord and Tenant and any executory agreement
hereafter made between Landlord and Tenant shall be ineffective to change,
modify, waive, release, discharge, terminate or effect an abandonment of this
Lease, in whole or in part, unless such executory agreement is signed by the
party to be charged. This Lease may not be orally waived, terminated, changed or
modified.

 

32.7                        The captions of Articles in this Lease and its Table
of Contents and Index are inserted only as a convenience and for reference and
they in no way define, limit or describe the scope of this Lease or the intent
of any provision thereof. References to Articles and Sections are to those in
this Lease unless otherwise noted. This Lease may be executed in counterparts,
each of which may be deemed an original and all of which together shall
constitute one and the same instrument. The exchange of executed copies of this
Lease by so-called “portable document format” (PDF) transmission shall
constitute effective execution and delivery of this Lease as to the parties for
all purposes, and signatures of the parties transmitted by PDF shall be deemed
to be their original signatures for all purposes.

 

32.8                        If any term, covenant, condition or provision of
this Lease or the application thereof to any circumstance or to any person, firm
or corporation shall be invalid or unenforceable to any extent, the remaining
terms, covenants, conditions and provisions of this Lease or the application
thereof to any circumstances or to any person, firm or corporation other than
those as to which any term, covenant, condition or provision is held invalid or
unenforceable, shall not be affected thereby and each remaining term, covenant,
condition and provision of this Lease shall be valid and shall be enforceable to
the fullest extent permitted by Legal Requirements.

 

32.9                        Intentionally Omitted.

 

32.10                 Landlord shall have the right from time to time, to
substitute for the basement space, if any, then occupied by Tenant, comparable
space in the basement, provided Landlord shall give at least thirty (30) days’
prior notice to Tenant of its intention so to do. No vault or basement space not
within the property line of the Building is leased hereunder, anything to the
contrary indicated elsewhere in this Lease notwithstanding. Any vault or
basement space not within the property line of the Building,

 

76

--------------------------------------------------------------------------------


 

which Tenant may be permitted to use or occupy, shall be used or occupied under
revocable license and if the amount of such space be diminished or required by
any governmental authority having jurisdiction, Landlord shall not be subject to
any liability nor shall Tenant be entitled to abatement of rent, nor shall such
diminution or abatement be deemed a constructive or actual eviction. Any fee or
license charge or tax of municipal authorities for such vault or basement space
shall be paid by Tenant to Landlord as additional rent within thirty (30) days
after written demand therefor. In such fee, tax or charge shall be for vault or
basement space greater in area than that occupied by Tenant, the charge to
Tenant shall be prorated.

 

32.11                 Notwithstanding anything herein to the contrary, it is to
be strictly understood and agreed that (X) the submission by Landlord to Tenant
of any drafts of this Lease or any correspondence with respect thereto shall
(i) be deemed submission solely for Tenant’s consideration and not for
acceptance and execution, (ii) have no binding force or effect, (iii) not
constitute an option for the leasing of the Demised Premises or a lease or
conveyance of the Demised Premises by Landlord to Tenant and (iv) not confer
upon Tenant or any other party any title or estate in the Demised Premises,
(Y) the terms and conditions of this Lease shall not be binding upon Landlord or
Tenant in any way unless and until it is unconditionally executed and delivered
by both parties in their respective sole and absolute discretion and all
conditions precedent to the effectiveness thereof shall have been fulfilled or
waived, and (Z) if this Lease is not so executed and delivered for any reason
whatsoever (including either party’s willful or other refusal to do so or bad
faith), neither party shall be liable to the other with respect to this Lease on
account of any written or parol representations, negotiations, any legal or
equitable theory (including part performance, promissory estoppel, or undue
enrichment) or otherwise.

 

32.12                 Subject to the terms of applicable Legal Requirements,
neither Landlord, Tenant nor any their respective employees, representatives,
agents or consultants shall publicize, advertise or otherwise disclose to third
parties any of the economic terms (including the Fixed Rent payable hereunder)
or any of the material terms of this Lease without the prior written consent of
the other party, except to the extent that such information is already in the
public domain (other than by reason of a violation of this Section 32.12) or
disclosure thereof shall be required to be made (a) to any actual or prospective
lenders, investors, purchasers, mortgagees, ground lessors, tenants, assignees
or subtenants (or any of their respective employees, representatives, agents or
consultants), (b) by Legal Requirements, (c) in any arbitration or litigation
between the parties regarding the subject matter hereof, (d) to any governmental
agency providing to Landlord and/or Tenant business incentives, (e) to the
partners, directors and officers of Landlord and Tenant, as well as such
parties’ legal counsel, accountants and other consultants who need to know such
information for the purpose of complying with the terms and conditions hereof or
(f) in Landlord’s or Tenant’s financial statements as shall be required by
GAAP.  The terms of this Section 32.12 shall survive the expiration or sooner
termination of this Lease.

 

32.13                 Notwithstanding anything herein to the contrary, neither
Landlord nor Tenant shall be liable for Consequential Damages in connection with
any claims arising under this Lease.

 

32.14                 Notwithstanding anything herein to the contrary, if
(a) Landlord or Tenant, after a default by either party hereto (which continues
beyond the expiration of any applicable notice and cure periods), commences an
action or proceeding with respect thereto, the prevailing party shall recover
its reasonable attorneys’ fees, disbursements and court costs from the other
party in connection with such matter and (b) Landlord, after a default by Tenant
which continues beyond the expiration of any applicable notice and cure periods,
places the enforcement of this Lease or the collection of any Fixed Rent,
additional rent or other sum due, or to become due hereunder, in the hands of an
attorney (but without the commencement of an action or proceeding), Landlord
shall recover its reasonable attorneys’ fees and disbursements from Tenant in
connection with such matter. The provisions of this Section 32.14 shall survive
the expiration or earlier termination of this Lease.

 

77

--------------------------------------------------------------------------------


 

32.15                 Reference to Landlord having “no liability to Tenant” or
being “without liability to Tenant” or terms of similar import shall mean that
Tenant is not entitled to terminate this Lease, or to claim actual or
constructive eviction, partial or total, or to receive any abatement or
diminution of rent, or to be relieved in any manner of any of its other
obligations hereunder, or to be compensated for loss or injury suffered or to
enforce any other right or kind of liability whatsoever against Landlord under
or with respect to this Lease or with respect to Tenant’s use or occupancy of
the Premises, except as otherwise expressly provided in this Lease. Each use in
this Lease of the term “including” shall be deemed to mean “including, without
limitation.” Each use in this Lease of the term “commercially reasonable
efforts” shall be deemed to mean that the party obligated to use such efforts
shall not be required to incur any material costs, to perform any work on an
overtime basis or to commence an action or proceeding. Whenever this Lease shall
provide that a consent shall not be unreasonably withheld or delayed, such
consent shall also not be unreasonably conditioned. Whenever this Lease shall
provide that a consent shall be granted or denied in such party’s sole and
absolute discretion, such consent may be conditioned upon any terms designated
by such party in its sole and absolute discretion.  Each use in this Lease of
the term “month” shall be deemed to refer to a “calendar month,” unless the
context shall clearly indicate otherwise.

 

32.16                 Tenant represents, warrants and covenants that neither
Tenant nor, to its knowledge, any of its partners, officers, directors, members
or shareholders (i) is listed on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Asset Control, Department of
the Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079
(Sept. 25, 2001) (“Order”) and all applicable provisions of Title III of the USA
PATRIOT ACT (Public Law No. 107-56 (October 26, 2001)); (ii) is listed on the
Denied Persons List and Entity List maintained by the United States Department
of Commerce; (iii) is listed on the List of Terrorists and List of Disbarred
Parties maintained by the United States Department of State; (iv) is listed on
any list or qualification of “Designated Nationals” as defined in the Cuban
Assets Control Regulations 31 C.F.R. Part 515; (v) is listed on any other
publicly available list of terrorists, terrorist organizations or narcotics
traffickers maintained by the United States Department of State, the United
States Department of Commerce or any other governmental authority or pursuant to
the Order, the rules and regulations of OFAC (including the Trading with the
Enemy Act, 50 U.S.C. App. 1-44; the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701-06; the unrepealed provision of the Iraqi Sanctions Act, Publ.
L. No. 101-513; the United Nations Participation Act, 22 U.S.C. § 2349 aa-9; The
Cuban Democracy Act, 22 U.S.C. §§ 60-01-10; The Cuban Liberty and Democratic
Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin
Designation Act, Publ. L. No. 106-201, all as may be amended from time to time);
or any other applicable requirements contained in any enabling legislation or
other Executive Orders in respect of the Order (the Order and such other rules,
regulations, legislation or orders are collectively called the “Orders”);
(vi) is engaged in activities prohibited in the Orders; or (vii) has been
convicted, pleaded nolo contendere, indicted, arraigned or custodially detained
on charges involving money laundering or predicate crimes to money laundering,
drug trafficking, terrorist-related activities or other money laundering
predicate crimes or in connection with the Bank Secrecy Act (31 U.S.C. §§ 5311
et. seq.). At any time and from time to time, Tenant shall deliver to Landlord,
within ten (10) business days after receipt of a written request therefor, a
written certification or such other evidence reasonably acceptable to Landlord
evidencing and reconfirming the representations with regard to Tenant set forth
in this Section 32.16. Tenant acknowledges that it shall be a material default
by Tenant under this Lease in the event that Tenant or any of its partners,
officers, directors, members or shareholders is a person who is someone
described in clauses (i) – (vii) above.

 

32.17                 Landlord represents, warrants and covenants that neither
Landlord nor, to its knowledge, any of its partners, officers, directors,
members or shareholders (i) is listed on the Specially Designated Nationals and
Blocked Persons List maintained by OFAC pursuant to the Order and all applicable
provisions of Title III of the USA PATRIOT ACT (Public Law No. 107-56
(October 26, 2001)); (ii) is listed on the Denied Persons List and Entity List
maintained by the United States

 

78

--------------------------------------------------------------------------------


 

Department of Commerce; (iii) is listed on the List of Terrorists and List of
Disbarred Parties maintained by the United States Department of State; (iv) is
listed on any list or qualification of “Designated Nationals” as defined in the
Cuban Assets Control Regulations 31 C.F.R. Part 515; (v) is listed on any other
publicly available list of terrorists, terrorist organizations or narcotics
traffickers maintained by the United States Department of State, the United
States Department of Commerce or any other governmental authority or pursuant to
the Orders; (vi) is engaged in activities prohibited in the Orders; or (vii) has
been convicted, pleaded nolo contendere, indicted, arraigned or custodially
detained on charges involving money laundering or predicate crimes to money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes or in connection with the Bank Secrecy Act (31
U.S.C. §§ 5311 et. seq.). At any time and from time to time, Landlord shall
deliver to Tenant, within ten (10) business days after receipt of a written
request therefor, a written certification or such other evidence reasonably
acceptable to Tenant evidencing and reconfirming the representations with regard
to Landlord set forth in this Section 32.17. Landlord acknowledges that it shall
be a material default by Landlord under this Lease in the event that Landlord or
any of its partners, officers, directors, members or shareholders is a person
who is someone described in clauses (i) – (vii) above.

 

32.18                 If any clause in this Lease providing for the payment by
Tenant to Landlord of any additional rent shall not state a time period upon
which such payment shall be due to Landlord, such payment shall be payable by
Tenant to Landlord within thirty (30) days after demand therefor.

 

32.19                 Subject to the terms of Article 4 hereof, all bills,
invoices and statements rendered to Tenant pursuant to this Lease shall be
binding and conclusive on Tenant unless, within one hundred twenty (120) days
after its receipt of same, Tenant notifies Landlord that it is disputing same
(which notice shall specify the particular respect(s) in which such disputed
bill, invoice or statement is inaccurate or inappropriate).

 

32.20                 Any clause in this Lease stating that Landlord shall
perform any work or service or furnish any item at its expense shall in no event
be deemed or construed to limit the right of Landlord to include the amount of
such expense in Expenses, subject to the terms and limitations of Article 4
hereof.

 

32.21                 Neither Landlord nor Tenant shall issue publicity releases
or other publicity with respect to the other party or this Lease without the
other party’s prior approval except to the extent required by applicable Legal
Requirements. Notwithstanding the foregoing, Landlord may (a) issue a customary
tombstone listing and press release following the consummation of this Lease
subject to Tenant reasonable approval thereof (it being agreed if Tenant fails
to respond to Landlord’s request for approval thereof within five (5) business
days following Landlord’s delivery thereof, Tenant shall be deemed to have
approved such listing and/or press release, as the case may be) and (b) list
Tenant as a tenant of the Building in Landlord’s advertising materials and on
its website without Tenant’s approval. Such tombstone listing shall not set
forth any of the financial terms of this Lease.

 

32.22                 Landlord agrees to cooperate with Tenant in Tenant’s
efforts to negotiate and implement an incentive package with various
governmental entities and to execute and deliver any estoppel and other
certificates or documentation reasonably and customarily required by such
entities and making any reasonably required modifications to this Lease,
provided that no such certificate, documentation or modification shall
(a) increase any obligation of Landlord under this Lease (except to a de minimis
extent), (b) adversely affect any right of or benefit to Landlord under this
Lease (except to a de minimis extent), or (c) relieve Tenant of any of its
obligation under this Lease. All fees, costs and expenses imposed by the
governmental entities shall be borne solely by Tenant, and Tenant shall
reimburse Landlord, within thirty (30) days following Landlord’s demand
therefor, for all reasonable out-of-pocket fees, costs and expenses actually
incurred by Landlord in connection with Tenant’s requests and

 

79

--------------------------------------------------------------------------------

 

in cooperating with Tenant as provided in this Section 32.22, including the
reasonable costs and expenses of Landlord’s counsel, consultants and
professionals. Notwithstanding anything herein to the contrary, any benefits
obtained by Tenant or on behalf of Tenant from any governmental entities shall
be solely for the benefit of Tenant and to the extent that any of the same are
granted to Landlord, Landlord shall provide Tenant with a corresponding credit
against the next installment of Fixed Rent due and payable hereunder in the
amount thereof.

 

32.23                 Smoking shall be prohibited at all times within the
Premises. This policy shall apply to all employees, officers, clients,
contractors and visitors of Tenant in the Premises. Tenant shall have no
responsibility to prevent smoking in any areas outside of the Premises. Landlord
at its expense shall comply with any applicable Legal Requirements with respect
to designated exterior smoking areas.

 

32.24                 Notwithstanding anything herein to the contrary, the
parties hereto acknowledge that (a) all occupancy and identity of Tenant tests
set forth in this Lease shall be deemed to be fully satisfied during the period
from the date hereof through the Rent Commencement Date and (b) all references
in this Lease to a “full floor” shall not be deemed to include the Private
Entrance or the Amenity Premises.

 

32.25                 As of the date hereof, Landlord maintains a bicycle rack
on 43rd Street for use by tenants and subtenants of the Building on a
non-exclusive basis. In no event shall Landlord be subject to any liability or
damages whatsoever if Landlord for any reason fails to maintain such bicycle
rack. Tenant agrees not to hold Landlord liable for any loss, damage, claim or
expense resulting from the use of such bicycle rack by Tenant or any of its
officers, directors, employees, licensees, invitees, agents, or contractors.

 

ARTICLE 33

 

SUCCESSORS AND ASSIGNS

 

33.1                        The covenants, conditions and agreements contained
in this Lease shall bind and inure to the benefit of the parties hereto and
their respective heirs, legal representatives, successors and, except as
otherwise provided herein, their assigns.

 

ARTICLE 34

 

HAZARDOUS MATERIALS

 

34.1                        Neither Landlord nor Tenant following the date of
this Lease shall cause or permit Hazardous Materials to be used, transported,
stored, released, handled, produced or installed in, on or from, the Demised
Premises or the Building. The term “Hazardous Material(s)” shall mean any
flammable, explosive or radioactive materials; hazardous wastes; hazardous and
toxic substances or related materials; mold; asbestos or any material containing
asbestos; and any other waste, substance or material regulated under any
federal, state or local law, ordinance, rule or regulation covering pollution or
protection of the environment or human health and safety, including the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, the Hazardous Materials Transportation Act, as amended, the Resource
Conservation and Recovery Act, as amended, and in the regulations adopted and
publications promulgated pursuant to each of the foregoing. However, the
foregoing shall not be deemed to restrict (a) the normal and reasonable use of
fuels, lubricants, pesticides, cleaning materials, paint and paint thinners,
asphalt, caulks and other chemicals commonly used in copy machines, computers,
word processing equipment and other business machines typically found in
first-class offices and (b) the normal and reasonable use of materials
customarily used in the cleaning and operation of first-

 

80

--------------------------------------------------------------------------------


 

class office buildings in midtown Manhattan, provided in all events that the
same are used, handled and stored in accordance with all applicable Legal
Requirements.

 

34.2                        In the event of a breach of the provisions of
Section 34.1 hereof by Tenant, Landlord shall, in addition to all of its rights
and remedies under this Lease and pursuant to law, require Tenant at its expense
to remove any such Hazardous Materials from the Demised Premises or the Building
in the manner prescribed for such removal by all requirements of law. In the
event of a breach of the provisions of Section 34.1 hereof by Landlord, Landlord
at its expense shall remove any such Hazardous Materials from the Demised
Premises or the Building in the manner prescribed for such removal by all
requirements of law. Supplementing the foregoing, if Hazardous Materials are
discovered in the Demised Premises and Tenant is able to demonstrate to
Landlord’s reasonable satisfaction that such Hazardous Materials were located in
the Demised Premises on the Commencement Date, Landlord at its expense shall
remove any such Hazardous Materials from the Demised Premises in the manner
prescribed for such removal by all requirements of law.

 

34.3                        Landlord represents that as of the date hereof,
Landlord has not received notice of the existence of any Hazardous Materials at
the Building in violation of Legal Requirements which has not been cured.

 

34.4                        The provisions of this Article 34 shall survive the
expiration or sooner termination of this Lease.

 

ARTICLE 35

 

INTENTIONALLY OMITTED

 

ARTICLE 36

 

SUBMISSION TO JURISDICTION

 

36.1                        Tenant hereby (a) irrevocably consents and submits
to the jurisdiction of any federal, state, county or municipal court sitting in
the State of New York in respect to any action or proceeding brought therein by
Landlord against Tenant concerning any matters arising out of or in any way
relating to this Lease; (b) irrevocably waives all objections as to venue and
all rights it may have to seek a change of venue with respect to any such action
or proceedings; (c) agrees that the laws of the State of New York shall govern
in any such action or proceeding and waives any defense to any action or
proceeding granted by the laws of any other country or jurisdiction unless such
defense is also allowed by the laws of the State of New York; and (d) agrees
that any final judgment rendered against it in any such action or proceeding
shall be conclusive and may be enforced in any other jurisdiction by suit on the
judgment or in any other manner provided by law. Tenant further agrees that any
action or proceeding by Tenant against Landlord in respect to any matters
arising out of or in any way relating to this Lease shall be brought only in the
State of New York, county of New York.

 

ARTICLE 37

 

LANDLORD’S WORK AND TENANT’S WORK

 

37.1

 

A.                                    Landlord at its expense (except as
otherwise expressly provided herein) shall perform the work set forth on
Exhibit E attached hereto (collectively, “Landlord’s Work;” all items of

 

81

--------------------------------------------------------------------------------


 

Landlord’s Work other than items nos. 12 through 17 shall be referred to herein
collectively as “Landlord’s Pre-Possession Work” and items nos. 12 through 17
shall be referred to herein collectively as “Landlord’s Post-Possession Work”),
it being agreed that (a) Landlord’s Pre-Possession Work was performed and
completed by Landlord prior to the Commencement Date and (b) Landlord’s
Post-Possession Work shall be performed by Landlord following the Commencement
Date. Landlord’s Work shall be performed in a good and workmanlike manner using
materials, standards and finishes of Building Standard quality, quantity, color
and design, and in accordance with all applicable Legal Requirements. Landlord’s
Work may be performed during business hours. Landlord shall file any plans with
respect to Landlord’s Work with the governmental authorities having jurisdiction
and shall pay all required fees and obtain all permits and approvals required,
if any; provided, however, Tenant at its expense agrees to reasonably cooperate
with Landlord in connection therewith. Subject to any delays caused by force
majeure and/or by Tenant’s Post-Possession Work Delays, Landlord shall use
commercially reasonable efforts to substantially complete Landlord’s
Post-Possession Work no later than the date that Tenant shall substantially
complete Tenant’s Work (Tenant shall deliver to Landlord no less than ten
(10) business days’ advance notice of such anticipated date). Except as
otherwise expressly provided herein, Tenant may in no event request any

changes and/or additions to Landlord’s Work. Tenant acknowledges that (i) the
core toilet rooms on the floors of the Office Space were recently renovated by
Landlord and subject to the terms of the final three (3) sentences of
Section 11.1 hereof and the applicable terms of Section 37.1B hereof, such work
has been fully completed by Landlord prior to the date hereof and (ii) subject
to the applicable terms of Section 37.1B hereof, Landlord’s Pre-Possession Work
has been fully completed by Landlord prior to the date hereof.  The parties
hereto acknowledge that Tenant has furnished to Landlord a punch list with
respect to Landlord’s Pre-Possession Work.

 

B.                                    Except as otherwise expressly provided
herein, (a) Landlord shall have no obligation to perform any work or provide any
work allowance or services in or to the Premises in order to prepare the same
for occupancy by Tenant, (b) Landlord has not made and does not make any
representations or warranties with respect to the Premises, (c) Tenant agrees to
take the Premises in its “as is” condition on the date hereof and (d) Landlord
shall not be liable to Tenant if any estimates, dates or time periods furnished
to Tenant in connection with Landlord’s Work (whether set forth herein or
otherwise) shall be incorrect for any reason. Solely with respect to latent
defects with respect to Landlord’s Work (except to the extent caused by any act
or omission of Tenant and/or any of its contractors, subcontractors, architects,
space designers, agents and/or employees), Landlord shall promptly make, or
cause to be made, any necessary repairs or replacements with respect thereto
upon and subject to the applicable terms of this Lease, provided that Tenant
shall deliver notice to Landlord with respect thereto no later than twelve (12)
months (time being of the essence) following the Commencement Date (with respect
to Landlord’s Pre-Possession Work and the core toilet rooms on the floors of the
Office Space) and twelve (12) months (time being of the essence) following the
substantial completion thereof (with respect to Landlord’s Post-Possession
Work). Tenant shall endeavor to notify Landlord within thirty (30) days after
Tenant first becomes aware of such latent defect.

 

C.                                    For the purposes of this Lease, Landlord’s
Post-Possession Work shall be deemed substantially complete if only minor
details or adjustments which shall not materially interfere with Tenant’s use of
the Premises may not then have been completed, but which work Landlord agrees
will thereafter be completed. In the event that there shall be any such minor
details or adjustments, Tenant shall deliver notice to Landlord thereof within
ten (10) business days following the substantial completion of Landlord’s
Post-Possession Work (time being of the essence), and Landlord shall use
commercially reasonable efforts (subject to delays caused by Tenant and/or its
agents, contractors and/or employees and/or by force majeure) to (x) complete
such work within forty-five (45) days after Landlord’s receipt of such notice
(except (i) for any items which, with the exercise of reasonable due diligence,
require additional time to perform or lead time to obtain or (ii) to the extent
that Landlord shall promptly deliver notice to Tenant that Landlord disputes any
item(s)) and (y) perform work in a manner that shall

 

82

--------------------------------------------------------------------------------


 

minimize any interference with the ordinary conduct by Tenant of its business in
the Premises. If Tenant fails to timely deliver such notice with respect to
Landlord’s Post-Possession Work, all of Landlord’s Post-Possession Work shall be
conclusively deemed to have been satisfactorily completed, except for latent
defects in connection with Landlord’s Post-Possession Work as expressly set
forth herein. If Tenant timely delivers such notice with respect to Landlord’s
Post-Possession Work, other than the matters referred to in such notice (except
to the extent that Landlord shall promptly deliver notice to Tenant that
Landlord disputes one (1) or more of such item(s)), all of Landlord’s
Post-Possession Work shall be conclusively deemed to have been satisfactorily
completed, except for latent defects as expressly set forth herein.

 

D.                                    Notwithstanding anything in this Lease to
the contrary, if there is an actual delay in the substantial completion of
Landlord’s Post-Possession Work, or any portion thereof, due to any act or
omission of Tenant, its contractors, subcontractors, architects, space
designers, agents and/or employees, including in connection with any design
input of Tenant with respect to the Escalator (a “Tenant’s Post-Possession Work
Delay”), the required date hereunder for the substantial completion by Landlord
of Landlord’s Post-Possession Work shall be postponed by one (1) day for each
day of such actual delay. No delay shall constitute a Tenant’s Post-Possession
Work Delay unless Landlord gives Tenant two (2) business days’ notice of the
occurrence thereof with reasonable specificity, it being agreed that such
Tenant’s Post-Possession Work Delay shall not begin to accrue until the date
that is two (2) business days following the delivery of such notice by Landlord
to Tenant. Any additional out-of-pocket cost to Landlord to complete Landlord’s
Post-Possession Work occasioned by such Tenant’s Post-Possession Work Delay
shall be paid by Tenant as additional rent within thirty (30) days after demand
therefor. For the purposes of the preceding sentence, “additional out-of-pocket
cost to Landlord” shall mean the total out-of-pocket cost reasonably incurred by
Landlord in excess of the aggregate cost which Landlord would have incurred to
complete Landlord’s Post-Possession Work if there had been no such Tenant’s
Post-Possession Work Delay.

 

E.                                     Following the Commencement Date, Tenant
and its contractors performing the Tenant’s Work in the Premises shall have
priority with respect to the performance thereof in the Premises (other than
solely in connection with the actual installation of the Escalator, with respect
to which Landlord and its contractors shall have priority with respect to the
performance thereof in the Premises). Tenant and Landlord each agrees to
(a) reasonably cooperate with the other in the performance and scheduling of
Tenant’s Work and Landlord’s Post-Possession Work and (b) keep each other
apprised of their respective work so that both may be completed as soon as
possible without interference or delay (to the extent reasonably practicable).
Tenant and Landlord each agrees that neither party nor its agents or employees
shall interfere beyond a de minimis extent with the performance of work by the
other party and/or its agents or contractors; provided, however, in no event
shall Landlord be obligated to perform any portion of Landlord’s Post-Possession
Work on an overtime basis.

 

F.                                      In connection with the performance by
Landlord of Landlord’s Post-Possession Work, Landlord shall use commercially
reasonable efforts to protect the Premises, including all Landlord’s Work and
any Tenant’s Work therein, from damage by Landlord’s contractors and
subcontractors. In connection with such damage to Tenant’s Work, Landlord shall
reimburse Tenant (by either, at the sole option of Landlord, providing a credit
against the next payment(s) of Rent payable by Tenant hereunder or paying such
sum to Tenant within thirty (30) days) for the actual out-of-pocket third party
cost incurred by Tenant with respect to any replacements and/or repairs
necessitated thereby. In connection with such damage to Landlord’s Work,
Landlord at its expense shall perform any replacements and/or repairs
necessitated thereby.

 

G.                                    Subject to Tenant’s Post-Possession Work
Delays and/or delays on account of force majeure, if Landlord does not
substantially complete the installation of the Escalator on or prior to

 

83

--------------------------------------------------------------------------------


 

the date that Tenant occupies the Office Space for the ordinary conduct of its
business, Tenant as its sole and exclusive remedy (except as otherwise expressly
provided herein) shall (to the extent that Tenant is not then in default
hereunder beyond applicable notice and cure periods) be entitled to an abatement
of Fixed Rent solely attributable to the Ground Floor Space until Landlord
substantially completes the installation of the Escalator. Such abatement shall
commence upon the thirty-first (31st) day following the date that Tenant
occupies the Office Space for the ordinary conduct of its business and shall be
equal (to the extent applicable) to (a) twenty-five (25%) percent of the Fixed
Rent attributable to the Ground Floor Space during the period from the
thirty-first (31st) day to the sixtieth (60) day following the date that Tenant
occupies the Office Space for the ordinary conduct of its business, (b) fifty
(50%) percent thereof during the period from the sixty-first (61st) day to the
ninetieth (90th) day thereafter and (c) one hundred (100%) percent thereof
thereafter, until Landlord substantially completes the installation of the
Escalator. The foregoing abatement shall not constitute a waiver of Landlord’s
obligation to complete the installation of the Escalator or Tenant’s right to
seek the specific performance thereof. The provisions of this Section 37.1G
shall not be binding upon any superior lessor or superior mortgagee.

 

37.2

 

A.                                    Tenant shall comply with this Article and
Articles 11 and 13 hereof with respect to the initial alterations performed by
or on behalf of Tenant to the Premises to prepare same for Tenant’s occupancy
(“Tenant’s Work”), which may include (x) the installation of air-cooled HVAC
equipment and a louvered penthouse on the Setbacks (subject to the terms of
Article 44 hereof), (y) because the Building’s toilet exhaust system does not
have sufficient capacity to accommodate any additional toilet rooms to be
installed by Tenant, the installation of window louvers in a location to be
determined by Landlord upon and subject to all of the applicable terms of this
Lease, including Landlord’s approval of all aspects thereof pursuant to the
terms of Article 13 hereof in its sole and absolute discretion and
(z) installation of a louver in the façade for outside air with respect to the
Ground Floor Space in a location to be determined by Landlord upon and subject
to all of the applicable terms of this Lease, including Landlord’s approval of
all aspects thereof pursuant to the terms of Article 13 hereof in its sole and
absolute discretion. To the extent applicable (and except as otherwise expressly
provided herein), Landlord shall comply with the terms of Article 13 of this
Lease (including Section 13.4A hereof) in connection with the performance of
Tenant’s Work. Except as otherwise expressly provided herein, Tenant shall be
solely responsible for all hard costs and soft costs of Tenant’s Work. Tenant
shall (i) design and construct the entire Premises so that when Tenant’s Work
shall be substantially completed, the entire Premises shall consist of
first-class office space utilizing materials and finishes that are equivalent to
(or exceeding) offices or entrances (as the case may be) located in other
first-class office buildings in midtown Manhattan, (ii) build out the entire
Premises in connection with Tenant’s Work, (iii) expend no less than the amount
set forth in clause (a) of Exhibit M-14 attached hereto on account of hard
construction costs only (i.e., no soft costs shall be counted toward this
requirement) in connection with the performance of Tenant’s Work, and Tenant
shall provide reasonably satisfactory evidence that it has complied with such
requirement, (iv) install a new Private Entrance Storefront (it being agreed
that one—half (1/2) of the hard and soft cost thereof (not to exceed the sum set
forth in clause (b) of Exhibit M-14 attached hereto) shall be paid by Landlord
to Tenant upon and subject to the applicable terms of this Article 37),
(v) improve the interior finishes of Tenant’s Specialty Passenger Elevator (it
being agreed that (a) the additional sum equal to the amount set forth in clause
(c) of Exhibit M-14 attached hereto shall be paid by Landlord to Tenant upon and
subject to the applicable terms of this Article 37 solely for all hard and soft
costs incurred by Tenant in connection therewith and (b) any portion of such
amount not applied in connection therewith shall be added to the Work Allowance
and disbursed upon and subject to the terms of this Article 37) and
(vi) substantially complete Tenant’s Work with respect to the Ground Floor Space
on or prior to the date that is fourteen (14) months following the Commencement
Date (such date to be extended to the extent of delays caused by force majeure
and Landlord’s Delays). Notwithstanding anything herein to the contrary, (1) if
Tenant’s Final Plans, or Tenant’s Work being

 

84

--------------------------------------------------------------------------------


 

performed pursuant to Tenant’s Final Plans, relate to less than the entire
Premises, the Work Allowance shall be allocated on a rentable square footage
basis to all of the Premises and Landlord shall only fund such percentage of the
Work Allowance allocable to the portion of the Premises then being improved, the
remaining percentage of the Work Allowance to be funded as and when plans for
the remaining portion of the Premises have been approved by Landlord and such
work thereunder is being performed and (2) the amount of the Work Allowance
disbursed by Landlord with respect to each floor of the Office Space upon and
subject to the terms hereof shall not exceed the product of the amount set forth
in clause (d) of Exhibit M-14 attached hereto and the rentable square footage
thereof. Tenant acknowledges that the obligations of Tenant set forth above in
this Section 37.2A are a material inducement to Landlord for the execution and
delivery of this Lease.

 

B.                                    Notwithstanding anything in this Lease to
the contrary, following the Commencement Date, if there is an actual delay in
the substantial completion of Tenant’s Work due to any act or omission of
Landlord, its contractors, subcontractors, architects, space designers, agents
and/or employees (a “Landlord’s Delay”), then as Tenant’s sole and exclusive
remedy therefor the Rent Commencement Date shall be postponed by one (1) day for
each day of such actual delay. No delay shall constitute a Landlord’s Delay
unless Tenant gives Landlord two (2) business days’ notice of the occurrence
thereof with reasonable specificity, it being agreed that such Landlord’s Delay
shall not begin to accrue until the date that is two (2) business days following
the delivery of such notice by Tenant to Landlord.

 

37.3                        Tenant agrees that the following additional
provisions shall be applicable to Tenant’s Work:

 

A.                                    Tenant shall commence Tenant’s Work in a
reasonably prompt manner after receiving Landlord’s final consent to Tenant’s
final plans (“Tenant’s Final Plans”) therefor (and all permits required for the
commencement of the performance thereof) and shall diligently prosecute Tenant’s
Work to completion, subject to force majeure and Landlord’s Delays.

 

B.                                    Tenant shall file Tenant’s Final Plans
with the Department of Buildings of the City of New York (or other governmental
authorities having jurisdiction) and shall obtain and maintain all necessary
approvals and permits from said Department of Buildings (or other governmental
authorities having jurisdiction) with respect thereto and the completion of
Tenant’s Work and Landlord shall cooperate in connection therewith upon and
subject to the applicable terms of Section 5.4 hereof.  No work shall commence
unless a permit has been issued. Copies of all approved plans, permits,
applications, final approvals and sign-offs shall be submitted to Landlord.

 

C.                                    Tenant’s Work shall be performed in
accordance with all applicable requirements of this Lease and all applicable
Legal Requirements. Landlord shall have no responsibility for the performance or
supervision of Tenant’s Work, although Landlord shall be responsible for
Landlord’s agents, contractors and employees in connection with the performance
of Landlord’s Post-Possession Work. Except as otherwise expressly provided
herein, any failure to complete Tenant’s Work shall not in any way result in a
postponement of the Rent Commencement Date. During the performance of Tenant’s
Work, Tenant and its contractors shall utilize the core toilet rooms of the
Office Space. Tenant at its expense shall be fully responsible for the repair of
any damage to the core toilet rooms of the Office Space caused by Tenant and its
agents, contractors and/or employees during the performance of Tenant’s Work.

 

D.                                    Landlord’s Construction Representative at
Landlord’s expense shall provide administration of Landlord’s Work and is
authorized to bind Landlord in all matters relating to Landlord’s Work, Tenant’s
Work and the coordination thereof. Landlord’s Construction Representative shall
use

 

85

--------------------------------------------------------------------------------


 

good faith reasonable efforts to coordinate with Tenant’s Construction
Representative. Tenant’s Construction Representative at Tenant’s expense shall
provide administration of Tenant’s Work and is authorized to bind Tenant in all
matters relating to Landlord’s Work, Tenant’s Work and the coordination thereof.
Tenant’s Construction Representative shall use good faith reasonable efforts to
coordinate with Landlord’s Construction Representative. Any change in a
Construction Representative shall be effective the next business day after
Landlord’s or Tenant’s receipt of the other’s notice thereof.

 

E.                                     Tenant shall use commercially reasonable
efforts to protect the Demised Premises, including all Landlord’s Work and
Tenant’s Work therein, from damage by Tenant’s contractors, subcontractors and
movers. In connection with any such damage to Landlord’s Work, Tenant shall pay
the actual out-of-pocket third party cost incurred by Landlord with respect to
any replacements and/or repairs necessitated thereby. In connection with any
such damage to Tenant’s Work, Tenant at its expense shall perform any
replacements and/or repairs necessitated thereby. Tenant shall not store any
materials and equipment used for or in connection with Tenant’s Work within or
adjacent to the Building, other than within the Premises. Tenant shall pay the
actual reasonable out-of-pocket third party cost incurred by Landlord for any
extra cleaning to the Premises by Landlord that may be required on account of
Tenant’s Work and/or Tenant’s contractors, subcontractors and movers.

 

F.                                      During the performance of Tenant’s Work
in accordance with the Tenant Alteration Guidelines, Tenant shall install on the
inside of any glass windows of the Ground Floor Space one hundred (100%) percent
opaque, matte-finished, white premium calendared vinyl film designed
specifically for easy application and short term use (it being agreed that
Tenant shall endeavor to use Avery 2611 film or Avery Dennison MPI 2600
Series film).

 

37.4

 

A.                                    Provided that Tenant shall not then be in
material default under this Lease beyond applicable notice and cure periods and
there is then no Bankruptcy Event, Landlord shall provide to Tenant a work
allowance in the amount set forth in clause (e) of Exhibit M-14 attached hereto
(the “Work Allowance”) to be applied solely to the hard costs and soft costs of
Tenant’s Work. Each reference to the expense of Tenant in connection with
Tenant’s Work or words of similar import shall be deemed to be followed by the
phrase “subject to reimbursement from the Work Allowance upon and subject to the
terms hereof.” Any portion of the Work Allowance with respect to which Tenant
shall fail to deliver a requisition therefor pursuant to the applicable terms of
this Section 37.4 by the date that is twelve (12) months following the
substantial completion of Tenant’s Work (such date to be extended to the extent
of delays caused by force majeure), time being of the essence, shall be the
property of Landlord. In addition, any otherwise unused portions of the Work
Allowance shall be the property of Landlord.

 

B.                                    The Work Allowance shall be disbursed by
Landlord to Tenant in Pro Rata Installments upon Tenant’s request for payment,
and shall be paid as provided in this Article 37 upon delivery of the following
items with respect to each such request for payment: (a) a requisition
substantially in accordance with AIA Documents G702 and G703 or any successor
thereto (and any form reasonably acceptable to Landlord with respect to soft
costs) specifying the total amount incurred by Tenant on account of Tenant’s
Work since the prior requisition (if any) and the work, materials and services
for which payment is requested together with bills from the general contractor,
construction manager and subcontractors, material suppliers and consultants for
such work, materials and services, which shall indicate retainage of payments by
Tenant to its contractors equal to ten (10%) percent until Tenant’s Work is
seventy-five percent (75%) complete, at which point a retainage shall no longer
be required (it being understood that (i) any request for payment hereunder
shall not be on account of such required retainage and (ii) no retainage shall
be required in connection with any particular subcontractor or material supplier
following the date that all work to be performed thereby shall have been
substantially

 

86

--------------------------------------------------------------------------------


 

completed), (b) the written certification of Tenant’s architect substantially in
accordance with AIA Document G702 (or any successor thereto), (c) a written
approval by Tenant of such request for payment, (d) conditional partial or full
releases of lien from all parties for whose benefit payment of the requisitioned
amount is to be made, (e) evidence reasonably satisfactory to Landlord to
evidence the payment of all bills for labor, materials and services in
connection with Tenant’s Work performed through the date of the prior
disbursement of the Work Allowance (if any), including paid bills and cancelled
checks and (f) such other documentation relating to Tenant’s Work as Landlord
may reasonably require. The term “Pro Rata Installment” shall mean the amount
requisitioned by Tenant pursuant to the terms hereof, multiplied by a fraction,
the numerator of which is the aggregate Work Allowance and the denominator of
which is a good faith estimate reasonably acceptable to Landlord prepared by
Tenant’s architect of the total hard costs and soft costs to be incurred by
Tenant in connection with Tenant’s Work (a copy of which shall be furnished to
Landlord prior to the commencement by Tenant of Tenant’s Work).

 

C.                                    The payment of Pro Rata Installments by
Landlord to Tenant shall be made once each month within thirty (30) days after
Tenant’s complete requisition package (i.e., all of the required items referred
to above in the proper form) has been received by Landlord, provided that
(x) Tenant is not then in material default hereunder beyond any applicable
notice and cure periods and (y) there is then no Bankruptcy Event. Payments of
the Work Allowance shall be made solely to Tenant.

 

D.                                    Upon the completion of Tenant’s Work in
accordance with all of the terms of this Lease, Tenant shall provide to Landlord
(a) a certificate of Tenant’s architect stating that Tenant’s Work has been
completed substantially in accordance with Tenant’s Final Plans, (b) an
affidavit from Tenant’s general contractor that all subcontractors, laborers,
and material suppliers for Tenant’s Work have been paid in full and that all
liens therefor that have been filed have been bonded, discharged of record or
waived, (c) copies of all certificates, approved plans and approvals required to
be obtained by Tenant or Tenant’s architect with respect to Tenant’s Work from
any governmental authority, (d) final releases of lien from the general
contractor and any subcontractors and material suppliers hired by Tenant to
supervise or perform any portion of Tenant’s Work, (e) “As Built” drawings and
plans in accordance with the terms of Section 13.4E hereof and (f) such other
documentation relating to Tenant’s Work as Landlord may reasonably require. At
such time as Tenant shall have provided to Landlord all of the items referenced
in clauses (a) through (f), and provided that (i) Tenant is not then in material
default under this Lease beyond applicable notice and cure periods, (ii) there
is then no Bankruptcy Event and (iii) Tenant’s Work shall have been completed in
accordance with all of the terms of this Lease, Landlord shall release to Tenant
the entire balance of the Work Allowance then retained by Landlord (inclusive of
the retainage) for which a requisition pursuant to the applicable terms of this
Article 37 shall have been timely furnished by Tenant. Promptly following the
completion of Tenant’s Work, Tenant shall provide to Landlord all items required
by the terms of Article 13 hereof not theretofore delivered to Landlord.

 

E.                                     Landlord shall, solely for federal, state
and local income tax purposes, be deemed to own those items of Tenant’s Work
affixed to the realty so that they cannot be removed without material damage to
the Building and which have (a) an aggregate cost equal to the Work Allowance
actually funded by Landlord and (b) the longest depreciable life for federal and
state income tax purposes. To the extent that the Work Allowance actually funded
by Landlord exceeds the cost of such items of Tenant’s Work having such recovery
period, Landlord shall be deemed to own (solely for federal, state and local
income tax purposes) personal property installed as part of Tenant’s Work with
the longest applicable recovery periods until the Work Allowance actually funded
by Landlord is fully allocated. The determination of those items of Tenant’s
Work that shall be so owned by Landlord shall be made by Landlord. All other
Tenant’s Work shall be the property of Tenant for federal, state and local
income tax purposes during the term of this Lease. Landlord and Tenant shall
have the right to depreciation deductions and/or tax credits with respect to the
items owned thereby pursuant to the foregoing, although nothing contained herein
shall be deemed or construed to be a representation or warranty by the other

 

87

--------------------------------------------------------------------------------


 

party hereto that any such deductions and/or tax credits are or will be
available to such party. The foregoing shall in no event modify or amend any of
the clauses of this Lease setting forth the obligations of Landlord and Tenant
with respect to the maintaining of insurance with respect to such items and the
repair or replacement of such items following a fire or other casualty. For
purposes of the foregoing, the amount of the Work Allowance shall be adjusted
pursuant to the applicable terms hereof (including this Article 37 and Exhibit E
attached hereto) to reflect the amounts actually incurred by Landlord therefor.

 

F.                                      Except as otherwise expressly provided
herein, Tenant agrees that it will pay all amounts necessary to fully complete
all of Tenant’s Work to the extent the cost thereof exceeds the Work Allowance.
Tenant may not assign any part of the Work Allowance. If this Lease is
terminated for any reason, Landlord shall have no further obligation to pay to
Tenant the Work Allowance (although any unpaid amount thereof shall be credited
against any damages claimed by Landlord). The Work Allowance shall be used
solely for Tenant’s Work. The Work Allowance may be used only for the payment of
architectural, engineering, construction management, legal and other
consultants’ fees as well as for all hard costs. Notwithstanding anything herein
to the contrary, no more than an aggregate maximum of fifteen (15%) percent of
the Work Allowance may be used for soft costs. None of the Work Allowance may be
used for the purchase of furniture, personalty and/or equipment which shall not
be affixed to the realty so that such item cannot be removed without material
damage to the Building.

 

G.                                    No approval by Landlord of any request by
Tenant for payment of any portion of the Work Allowance (or approval by Landlord
of any documents furnished in connection therewith) shall in any way be deemed
to be an agreement or acknowledgement by Landlord that (i) any of the facts set
forth therein are true or correct, (ii) Tenant’s Work has been performed in
accordance with any of such documents or (iii) any portion of Tenant’s Work
complies with any Legal Requirements or insurance requirements, nor shall it be
deemed to be a waiver by Landlord with respect to the compliance by Tenant with
any provision of this Lease.

 

ARTICLE 38

 

RENEWAL OPTION

 

38.1                        Provided that Tenant is not in default hereunder
beyond applicable notice and cure periods on the date Tenant delivers to
Landlord the Election Notice (it being understood that Landlord may waive such
condition in its sole and absolute discretion), Tenant shall have the option to
renew the Initial Term of this Lease (the “Renewal Option”) with respect to the
entire Premises (including the Expansion Space(s) if leased by Tenant pursuant
to the terms of Exhibit M-16 attached hereto) for one (1) additional ten
(10) year term (the “Renewal Term”) commencing on the day immediately following
the Expiration Date and ending on the final day of the month in which occurs the
day immediately preceding the tenth (10th) anniversary of the Expiration Date,
which date shall thereupon become the Expiration Date of this Lease. The Renewal
Option may be exercised by a single irrevocable notice (the “Election Notice”)
to Landlord delivered no earlier than thirty-six (36) months and no later than
thirty (30) months prior to the final day of the Initial Term. The annual Fixed
Rent for the Renewal Term shall be equal to one hundred (100%) percent of the
annual fair market rental value of the Premises determined pursuant to the
provisions of Sections 38.3 and 38.4 hereof. Notwithstanding anything herein to
the contrary, the terms of this Article 38 are subject to the terms of paragraph
10 of Exhibit M-16 attached hereto.

 

38.2                        Notwithstanding anything herein to the contrary, the
Renewal Option may not be exercised by Tenant unless the named Tenant herein or
its Affiliate, Parent Company, Subsidiary or Successor is the Tenant under this
Lease and is actually occupying (i.e., exclusive of any subtenants or other
occupants other than any Affiliate, Parent Company or Subsidiary thereof or
Permitted Licensees) at

 

88

--------------------------------------------------------------------------------


 

least seventy-five (75%) percent of the Premises, at the time of the delivery by
Tenant of the Election Notice. If, at the time set forth above in this
Section 38.2, the foregoing conditions shall not be fully satisfied, then at
Landlord’s option Tenant’s Election Notice shall be null and void and of no
force or effect and Tenant shall have no further right to renew this Lease
pursuant to the terms of this Article 38.

 

38.3                        This Lease, as so extended during the Renewal Term,
shall be upon the same terms and conditions as contained in this Lease, except
that (i) the annual Fixed Rent for the Renewal Term (which may include periodic
increases) shall be equal to one hundred (100%) percent of the annual fair
market rental value of the Premises, determined in the manner set forth in this
Article 38 as of the date that is six (6) months prior to the commencement date
of the Renewal Term, it being agreed that such annual fair market rental value
shall be a “gross rent” (i.e., with Taxes and Expenses (to the extent
applicable) being paid on an escalated basis above a base number, which base
number for Taxes and Expenses (to the extent applicable) is included in the
gross rent) (it being understood that such fair market value shall be based upon
Landlord’s then determined rentable square footage of the Premises, which
determination shall be made using the same methodology that Landlord is using at
that time were it to offer the Premises on the open market to third parties) and
(ii) Tenant shall continue to pay additional rent on account of increases in
Expenses and Taxes (to the extent applicable) as set forth in Article 4 hereof
without any change in Tenant’s Tax Percentage or Tenant’s Expense Percentage
with respect to the Premises (subject to the terms of Article 45 hereof and to
the leasing by Tenant of any additional space, including the Expansion
Space(s) pursuant to Exhibit M-16 attached hereto), it being agreed that the
respective base years for Taxes and Expenses (to the extent applicable) during
the Renewal Term shall be the respective fiscal and calendar years in which
occurs the date that is six (6) months prior to the commencement date of the
Renewal Term. For purposes of this Article 38, the fair market rental value of
the Premises shall be determined by taking into consideration the following
factors (together with the terms of clauses (i) and (ii) above): (a) the fair
market rental value for a direct lease of space of similar size and comparable
condition in any first-class office building located in a comparable location in
midtown Manhattan for a term of ten (10) years and (b) all then relevant factors
(which factors are subject in all events to the other express terms of this
Article 38), it being agreed that the concessions (if any) determined to be
applicable hereunder with respect thereto (e.g., work allowance, free rent and
any brokerage commission) shall be those applicable to the leasing of space of
similar size for a term of ten (10) years and (to the extent not provided to
Tenant or otherwise paid by Landlord hereunder) shall be amortized over such
term at the customary rate in the then Manhattan real estate marketplace as
reasonably determined by the parties or by the arbitrators, as the case may be.

 

38.4                        The exercise of the Renewal Option shall only be
effective upon, and in strict compliance with, the following terms and
conditions:

 

A.                                    The Renewal Option must be exercised in
the manner (and no earlier or later than the date) specifically set forth herein
or the Renewal Option shall be deemed waived and all of Tenant’s rights with
respect thereto shall wholly cease, terminate and expire. Time shall be of the
essence in connection with the exercise of the Renewal Option and the delivery
of the Election Notice hereunder. If Tenant shall fail to timely deliver the
Election Notice in accordance with the terms of this Article 38, Tenant shall
have no further right to renew this Lease pursuant to the terms of this
Article 38 and Tenant agrees upon request of Landlord to confirm such
non-exercise in writing, but failure to do so by Tenant shall not operate to
revive any rights of Tenant under this Article 38.

 

B.                                    Landlord and Tenant shall seek in good
faith to agree as to the amount of the fair market rental value of the Premises,
taking into consideration the factors set forth in this Article 38. If Landlord
and Tenant shall not agree as to the annual fair market rental value thereof by
the date that is six (6) months prior to the final day of the Initial Term, then
each of Landlord and Tenant, within twenty (20) days thereafter on a date
designated by Landlord, simultaneously shall meet at Landlord’s office in

 

89

--------------------------------------------------------------------------------

 

Manhattan and shall exchange Arbitration Notices, and in such event the annual
fair market rental value with respect to the Premises shall be determined by
arbitration in a single proceeding with three (3) arbitrators in accordance with
the provisions of Article 25 hereof, except that the arbitrators so specified in
such Arbitration Notices shall be licensed real estate brokers or appraisers
doing business in midtown Manhattan and having not less than fifteen (15) years’
active experience as real estate brokers of office space or appraisers of office
buildings and leased office space in midtown Manhattan (subject to the other
limitations set forth in Article 25 hereof). In making their determinations, the
arbitrators shall (a) determine the annual fair market rental value of the
Premises, (b) consider only the criteria set forth in Section 38.3 and follow
the directions set forth in this Article 38 and (c) determine the annual fair
market rental value with respect to the Premises on a “gross basis” (i.e., with
Taxes and Expenses (to the extent applicable) being paid on an escalated basis
above a base number, which base number for Taxes and Expenses (to the extent
applicable) is included in the gross rent) by selecting either the fair market
rental value proposed by Landlord or the fair market rental value proposed by
Tenant in their respective Arbitration Notices (i.e., so-called “baseball”
arbitration without compromise) based on which rental value they determine is
closer to the actual annual fair market rental value of the Premises.

 

38.5                        The parties hereto acknowledge that the only item to
be determined by Landlord and Tenant pursuant to this Article 38 with respect to
the Premises (whether by an agreement of the parties or by an arbitration
proceeding, as the case may be) shall be the amount of the annual Fixed Rent
payable by Tenant with respect to the Premises on a “gross basis.”

 

38.6                        If on the commencement date of the Renewal Term, the
amount of the Fixed Rent payable during the Renewal Term in accordance with the
foregoing sections of this Article shall not have been determined, then, pending
such determination (which may include an agreement of the parties with respect
thereto), Tenant shall pay Fixed Rent equal to the Fixed Rent proposed by
Landlord in its Arbitration Notice with respect to the Premises. After the
determination of the annual fair market rental value of the Premises (which may
include an agreement of the parties with respect thereto), if the Fixed Rent
payable by Tenant pursuant to the terms of this Article 38 with respect to the
Premises is less than the amount payable by Tenant as set forth above, Landlord
shall pay to Tenant (by either, at the sole option of Landlord, providing a
credit against the next payment(s) of Rent payable by Tenant hereunder or paying
such sum to Tenant within thirty (30) days) any such excess theretofore paid by
Tenant without interest. Thereafter, payment shall be made by Tenant in the
amount required by the terms of this Article 38.

 

38.7                        In addition to the Fixed Rent payable by Tenant
during the Renewal Term with respect to the Premises determined as herein
provided, Tenant shall pay, from and after the commencement date of the Renewal
Term, all additional rent and other costs and charges with respect to the
Premises as are set forth in this Lease (including additional rent as set forth
in Article 4 hereof, subject to the terms of this Article 38).

 

38.8                        Upon the determination of the Fixed Rent for the
Renewal Term, Landlord and Tenant shall promptly execute an agreement reasonably
satisfactory to Tenant and Landlord specifying the Fixed Rent and any other
terms and conditions with respect to the Premises as may be reasonably requested
by Landlord and Tenant in accordance with this Article 38. Failure of either
party to execute and deliver such agreement shall not affect in any manner
Tenant’s obligation to pay, and/or Landlord’s right to receive, such rent.

 

38.9                        The terms and provisions set forth in Exhibit M-15
attached hereto are incorporated by reference herein as if set out in full in
this Article 38.

 

90

--------------------------------------------------------------------------------


 

38.10                 Any termination, cancellation or surrender of this Lease
in its entirety shall terminate any rights of Tenant pursuant to this
Article 38. Except as otherwise expressly set forth in this Article 38, all of
the terms of this Lease other than Exhibit M-6, the final three (3) sentences of
Section 11.1 hereof, the final four (4) sentences of Section 17.1 hereof and
Exhibit M-16 attached hereto, shall apply to the Premises during the Renewal
Term.

 

ARTICLE 39

 

EXPANSION OPTION

 

39.1                        The terms and provisions set forth in Exhibit M-16
attached hereto are incorporated by reference herein as if set out in full in
this Article 39.

 

ARTICLE 40

 

AMENITY PREMISES

 

40.1                        The Amenity Premises shall be used, upon and subject
to the other terms of this Lease, solely for (a) general, administrative and
executive offices, (b) executive conferences, (c) a pantry(ies), photocopy
room(s), information technology room(s), additional toilet rooms and bicycle
rack(s) (in each case ancillary or incidental to the Permitted Uses of the
Office Space) and (d) subject to Landlord’s approval in its sole and absolute
discretion in each instance, any other Ancillary Uses (in each case ancillary or
incidental to the Permitted Uses of the Office Space) and for no other purpose.
Except as otherwise expressly provided herein, Tenant at its expense shall
perform all necessary work in the Amenity Premises required for its use thereof
upon and subject to all of the applicable terms hereof. Tenant, at its expense,
shall obtain all required permits, licenses and certificates to use the Amenity
Premises for the foregoing purposes (although Landlord shall cooperate in
connection therewith at Tenant’s expense upon and subject to the applicable
terms hereof). Notwithstanding anything herein to the contrary, if (i) the named
Tenant herein or its Affiliate, Parent Company, Subsidiary or Successor is the
Tenant under this Lease and is actually occupying (i.e., exclusive of any
subtenants or other occupants other than any Affiliate, Parent Company or
Subsidiary thereof or Permitted Licensees) the entire Premises, (ii) Tenant is
not then in default hereunder beyond applicable notice and cure periods and
(iii) Tenant shall desire to use all or a portion of the Amenity Premises for
retail purposes, Tenant shall deliver notice thereof to Landlord. Unless
Landlord in its sole and absolute discretion (or, if a Durst Entity shall no
longer own or control Landlord, in its reasonable discretion) disapproves of the
same, the parties shall use commercially reasonable efforts to negotiate in good
faith the terms and conditions upon which the named Tenant (or its Affiliate,
Parent Company, Subsidiary or Successor) shall be permitted to use all or a
portion of the Amenity Premises for retail purposes (including any modifications
to the applicable financial terms hereof, the services provided by Landlord with
respect thereto and any restrictions upon the permitted retail uses) and enter
into an amendment to this Lease reflecting the same. The terms of this
Article 40 are subject to the terms of Article 45 hereof.

 

40.2                        Tenant agrees that the value of the Building and the
reputation of Landlord will be seriously injured if the Amenity Premises is used
for any obscene or pornographic purposes or any sort of commercial sex
establishment. Tenant will not bring or permit any obscene or pornographic
material into the Amenity Premises. Tenant will not permit any of such uses by
any subtenant of any part of the Office Space or any assignee of this Lease.
Pornographic material is defined for the purposes of this Section 40.2 as any
written, pictorial, videographic or computer driven matter with prurient appeal
or any objects or instruments that are primarily concerned with lewd or prurient
sexual activity. Obscene material is defined in Penal Law § 235.00.

 

91

--------------------------------------------------------------------------------


 

40.3                        If Tenant otherwise shuts down its operations in the
Office Space during the term, Tenant shall keep the Amenity Premises and the
windows of the Amenity Premises well-lit and well-appointed and furnished during
the term such that Tenant’s business in the Amenity Premises will not appear to
the general public to have ceased operating (as distinct from closing its doors
outside of business hours).

 

40.4                        The permitted use of the Amenity Premises shall also
comply with the following obligations and restrictions:

 

A.                                    Tenant shall not conduct or solicit
business or distribute advertising, food, beverages or promotional material of
any kind in the public portions of the Building or the sidewalks or plazas
adjoining the Building. Tenant further agrees not to use or permit to be used
the sidewalks or other space anywhere outside of the Amenity Premises for any
display, sale or similar undertaking or storage or distribute (or permit to be
distributed) handbills or other matter to customers outside the Amenity Premises
or for any advertising purposes whatsoever. In no event shall Tenant use the
Amenity Premises in a manner that will result in lines of people outside of the
Amenity Premises. Nothing in this Lease shall constitute or give Tenant the
right to maintain an open front store or open window, or opening in the windows
of any kind or variety, through which merchandise or other business may be
transacted with persons on the street.

 

B.                                    Landlord’s prior consent with respect to
any alteration in or to the Amenity Premises that is visible from outside of the
Building may be withheld in Landlord’s sole and absolute discretion (it being
agreed that if a Durst Entity shall no longer own or control Landlord,
Landlord’s consent with respect thereto may only be withheld in its reasonable
discretion). Notwithstanding the foregoing, if (a) the named Tenant herein or
its Affiliate, Parent Company, Subsidiary or Successor is the Tenant under this
Lease and is actually occupying (i.e., exclusive of any subtenants or other
occupants other than any Affiliate, Parent Company or Subsidiary thereof or
Permitted Licensees) substantially all of the Premises and (b) Tenant is not
then in default hereunder beyond applicable notice and cure periods, Landlord’s
consent shall not be unreasonably withheld or delayed solely if such proposed
alteration is similar in nature, content and scope to an existing alteration in
or to the Amenity Premises theretofore approved by Landlord.

 

C.                                    Tenant will not permit the delivery,
removal or pickup of merchandise, inventory, goods, machinery, or fixtures
through the street entrance of the Amenity Premises at any time. All deliveries,
removals and pickups to and from the Office Space shall be made through the
loading dock of the Building in accordance with all of the terms of this Lease.
Tenant shall insure that all of such deliveries, removals and pickups to and
from the Office Space shall be made in accordance with such reasonable
requirements as Landlord may impose from time to time. Notwithstanding the
foregoing, Tenant may use the street entrance of the Amenity Premises for
deliveries (i) solely in connection with the performance of Tenant’s Work
(provided that Tenant at its expense shall post one (1) security guard at such
street entrance during such deliveries) and/or (ii) of office equipment,
furniture, construction materials and other large deliveries to be installed
solely in the Ground Floor Space.

 

40.5                        The parties acknowledge that any safety and security
devices, services and programs provided by Landlord, if any, with respect to the
Building, while intended to deter crime and ensure safety, may not prevent theft
or other criminal acts, or ensure safety of persons or property. The risk that
any safety or security device, service or program may not be effective, or may
malfunction, or be circumvented by a criminal, is assumed by Tenant with respect
to Tenant’s property and interests in the Amenity Premises, and Tenant shall
obtain insurance coverage with respect to the Amenity Premises to the extent
Tenant desires protection against such criminal acts and other losses. Tenant
agrees to

 

92

--------------------------------------------------------------------------------


 

reasonably cooperate with any safety or security program developed by Landlord
with respect to the Building or required by applicable Legal Requirements.

 

40.6                        Tenant shall use, occupy, operate and maintain the
Amenity Premises throughout the term as a dignified, first-class establishment
in a high grade and reputable manner and in a manner which shall not adversely
impair the character, appearance or dignity of the Building. Tenant also agrees
that all windows of the Amenity Premises shall be maintained and may not be
blocked or obstructed by Tenant, except solely to the extent required in
connection with an alteration by or on behalf of Tenant in accordance with the
terms hereof or as may be required by applicable Legal Requirements.

 

40.7                        Notwithstanding anything herein to the contrary,
Tenant shall not install any sign, poster, lettering, digital display or other
item in the Amenity Premises that is visible outside the Amenity Premises that
has not been approved in writing by Landlord, which approval shall be granted or
denied in Landlord’s sole and absolute discretion. All signs, posters,
lettering, digital displays or other items in the Amenity Premises that are
visible outside the Amenity Premises shall be professionally designed, prepared
and installed (e.g., no handwritten signs or signs pasted to the windows of the
Amenity Premises). All signs, posters, lettering, digital displays or other
items in the Amenity Premises that are visible outside the Amenity Premises
shall be dignified, professional and consonant with and appropriate to the
image, tone, tenor and operation of a first-class office building in midtown
Manhattan, compatible with the present exterior appearance of the Building and
shall be subject to Landlord’s prior written approval, which approval shall be
granted or denied in Landlord’s sole and absolute discretion.   Notwithstanding
the foregoing, if (a) the named Tenant herein or its Affiliate, Parent Company,
Subsidiary or Successor is the Tenant under this Lease and is actually occupying
(i.e., exclusive of any subtenants or other occupants other than any Affiliate,
Parent Company or Subsidiary thereof or Permitted Licensees) substantially all
of the Premises and (b) Tenant is not then in default hereunder beyond
applicable notice and cure periods, such approval shall not be required with
respect to the updating of video content shown on any digital display that is
visible outside the Amenity Premises so long as such content is dignified,
professional and consonant with and appropriate to the image, tone, tenor and
operation of a first-class office building in midtown Manhattan (or if a Durst
Entity shall no longer own or control Landlord, so long as such content is then
permitted on broadcast television pursuant to applicable Legal Requirements), it
being agreed that if Landlord receives any complaint from any third party (or
Landlord in good faith determines) that any such content violates the foregoing
applicable standard, Tenant shall remove such content from such display
immediately after notice from Landlord (which may be oral) and shall not
thereafter use such content in any such display. Any violation by Tenant of this
Section 40.7 shall entitle Landlord to commence an action for injunctive relief
and Landlord shall be entitled to recover its reasonable attorneys’ fees, costs
and expenses in connection therewith. Landlord’s maintenance of an action for
injunctive relief and/or specific performance shall not deprive Landlord of its
right to commence a proceeding against Tenant by reason of Tenant’s breach of a
material obligation of this Lease.

 

40.8                        With respect to the Amenity Premises, Tenant shall
throughout the term at Tenant’s expense:

 

A.                                    Maintain the Amenity Premises (including
the Amenity Premises Storefront) in a clean, orderly and sanitary condition and
free of insects, rodents, vermin and other pests (it being agreed that Landlord
at its expense shall maintain the sidewalks adjacent to the Amenity Premises and
remove any snow thereon as and when necessary to keep the same in a safe
condition). Tenant shall employ an exterminator reasonably satisfactory to
Landlord on a regular basis and take whatever precautions that Landlord deems
necessary to prevent any insects, rodents, vermin and other pests from entering
the Amenity Premises or permeating into other parts of the Building.

 

93

--------------------------------------------------------------------------------


 

B.                                    Cause the interior and exterior surfaces
of all glass in the perimeter of the Amenity Premises to be thoroughly cleaned
at least once per week. Any glass doors to the Amenity Premises shall be cleaned
daily by Tenant. The Amenity Premises Storefront shall, at Tenant’s expense, be
kept clean (and, in any event, cleaned at least six (6) times per year),
properly maintained by Tenant and in good order and repair throughout the term.
Tenant shall replace all plate glass and other glass damaged or broken
(including so-called “bulls-eye” fractures) from any cause whatsoever in and
about the Amenity Premises with glass of the same kind and quality (and as may
be necessary in connection therewith, the frames for such glass), other than on
account of the negligence or willful misconduct of Landlord and/or its agents
and/or employees. Tenant shall keep all glass in the Amenity Premises and in the
perimeter walls thereof, the frames for such glass, and any lettering and
ornamentation on such glass insured against damages (including temporary
repairs) for the benefit of Landlord and Tenant at Tenant’s expense.

 

40.9                        Supplementing the terms of Section 40.8 hereof,
Landlord at Tenant’s expense equal to Landlord’s then charge therefor shall
provide cleaning services to the Amenity Premises (including any additional
toilet room(s) installed by Tenant therein) on business days, it being agreed
that (x) the parties shall agree in good faith following the date hereof upon
the cleaning specifications for such cleaning services and (y) the terms and
provisions set forth in Exhibit M-17 attached hereto shall be applicable to such
cleaning services. Landlord shall also remove all wet garbage generated in the
Amenity Premises at Tenant’s expense equal to Landlord’s then charge therefor.
Tenant agrees that all wet garbage generated in the Amenity Premises shall be
disposed of solely in a limited number of designated receptacles kept in the
Amenity Premises. Tenant at its expense shall be responsible for all other
cleaning with respect to the Amenity Premises not performed by Landlord, which
cleaning shall be performed to the reasonable satisfaction of Landlord.

 

40.10                 Tenant shall pay for all gas, oil, steam, water and other
utilities (other than electricity, which is covered by the terms of Article 7
hereof) and telecommunications services used or consumed in or upon the Amenity
Premises. Tenant shall arrange directly with the public utility company or other
company servicing the area in which the Building is located for all of such
utilities with respect to the Amenity Premises. Tenant shall pay for the
installation and cost, on a direct meter basis, of all required utility meters
for the Amenity Premises and Tenant shall be responsible for the payment of all
deposits or similar charges required to be paid in connection therewith. Tenant
at its expense is solely responsible for the furnishing of heating, ventilation
and air conditioning to the Amenity Premises, and Landlord shall have no
responsibility therefor. Tenant’s installation of any heating, ventilation and
air conditioning system shall be subject to all applicable terms of this Lease.
All electricity used in connection with the operation thereof shall be provided
in accordance with, and subject to the terms of, Article 7 of this Lease. In
addition, Landlord shall furnish through the condenser water risers located on
the ground floor, second floor or cellar level of the Building, if required by
Tenant, up to eighteen (18) tons of condenser water for Tenant’s Supplemental
Air-Conditioning System(s) with respect to the Amenity Premises in accordance
with the terms of Section 6.6 hereof, provided that (x) Tenant shall deliver a
Condenser Water Notice to Landlord within three hundred sixty-five (365) days
following the date hereof setting forth how many of such tons Tenant desires to
have reserved for its use in the Amenity Premises and (y) the charge therefor
shall be equal to the rate set forth in clause (e) of Exhibit M-5 attached
hereto, which charge is subject to increase after the date of this Lease by the
same percentage that the condenser water charge in Section 6.6B hereof shall be
increased. Tenant at its expense in accordance with, and subject to, the
applicable provisions of this Lease (including Article 13 hereof) may install
one (1) non-commercial Energy Star dishwasher in the Amenity Premises.

 

40.11                 Notwithstanding the foregoing, Landlord shall furnish
heating hot water for Tenant’s hot water heaters serving the Amenity Premises
through Landlord’s distribution facilities. Tenant shall pay for all such
heating hot water at the Heating Rate. The term “Heating Rate” shall mean

 

94

--------------------------------------------------------------------------------


 

the rates, from time to time, at which owners of first-class large commercial
buildings commonly purchase thermal energy from the public utility or any other
entity supplying thermal service thereto (currently Con Ed SC2 Rate I),
including any discounts, surcharges or charges incurred by such owners, and
utility taxes, sales taxes and other taxes payable by or imposed upon such
owners in connection therewith, and increase(s) thereof by reason of fuel
adjustment or any substitutions for such thermal rates, together with any
distribution costs with respect thereto if stated separately. Landlord shall
have the capacity to furnish heating hot water to support a demand of 120,000
BTUs with respect to the Amenity Premises. No later than the date that Tenant
has substantially completed Tenant’s Work, Tenant shall give a notice (a “BTU
Water Notice”) to Landlord setting forth the number of such BTUs that Tenant
shall require to have reserved for its use in the Amenity Premises. If Tenant
elects to reserve heating hot water for its use in the Amenity Premises as set
forth above and Tenant thereafter requires more BTUs than it elected to reserve
for its use pursuant to the BTU Water Notice with respect to the Amenity
Premises, and provided such additional BTUs are then available in Landlord’s
reasonable discretion, taking into account the future needs of existing and
future occupants of space in the Building (whether or not such space is then
vacant) as well as Landlord’s existing and future needs in the operation of the
Building, Landlord agrees that it will make such additional BTUs available to
Tenant. Provided that Tenant shall have timely given the BTU Water Notice with
respect to the Amenity Premises to Landlord, Landlord shall furnish heating hot
water to the Amenity Premises on a twenty-four (24) hours per day, three hundred
sixty-five (365) days per year basis. In connection therewith, (a) such hot
water temperature shall be reset from a minimum of 130 degrees Fahrenheit and
shall not be more than 180 degrees Fahrenheit when the ambient temperature is 5
degrees Fahrenheit, (b) such heating hot water shall be supplied at a minimum of
10 gallons per minute per therm (100,000 BTU) at twenty (20) degrees delta
temperature and (c) Tenant at its expense shall select heating equipment
accordingly. Landlord shall furnish a meter (the “Heat Meter”) to accurately
measure the thermal energy delivered to the Amenity Premises from the heating
hot water system. The Heat Meter shall be comprised of two matched temperature
sensors, and an insertion flow, inline flow and magnetic flow (or ultrasonic
flow meter). The Heat Meter shall be connected to Landlord’s metering system and
Tenant shall pay monthly to Landlord (without any mark-up), as additional rent,
such amounts (which shall be computed using the Heating Rate), paid by Landlord
as may be billed by Landlord to Tenant therefor on the basis of Tenant’s
consumption of thermal energy in the Amenity Premises.

 

40.12                 Landlord shall not be obligated to furnish any services to
the Amenity Premises except as otherwise expressly provided herein.

 

40.13                 Tenant shall in no event be permitted to install a canopy
on the exterior of the Amenity Premises.

 

40.14                 In connection with any work, alterations, or repairs
performed by Landlord, Landlord shall have the right to erect and maintain
sidewalk bridges and/or scaffolding on or about the Amenity Premises and/or the
Building and Landlord shall not be liable for any damage Tenant may sustain
thereby nor shall (a) Tenant be entitled to any compensation therefor nor
abatement or diminution of rent (except as otherwise expressly provided herein)
or (b) the same release Tenant from its obligations under this Lease, or
constitute an eviction. Whenever Landlord installs a sidewalk bridge and/or
scaffolding in front of the Amenity Premises, (i) Landlord shall use
commercially reasonable efforts to otherwise erect the sidewalk bridge and/or
scaffolding in order to avoid a material adverse effect upon the visibility of
the exterior of the Amenity Premises and (ii) Landlord shall, upon and subject
to applicable Legal Requirements, install at Tenant’s expense, signage setting
forth the name of Tenant immediately beneath such sidewalk bridge and/or
scaffolding (as the case may be), it being agreed that the size, style and other
features and components thereof shall be reasonably designated by Landlord.
Landlord agrees to use commercially reasonable efforts (subject to force majeure
and delays by Tenant and/or its agents,

 

95

--------------------------------------------------------------------------------


 

contractors and/or employees) to complete in a timely manner any work performed
by Landlord that involves the installation of sidewalk bridge and/or scaffolding
in front of the Amenity Premises.

 

40.15                 Landlord shall not permit any use of the outdoor plaza
immediately adjacent to the Amenity Premises for an open-air café. 
Notwithstanding the foregoing or anything herein to the contrary, Landlord’s
consent to Tenant’s use at its expense of such portion of the plaza as an
open-air café shall not be unreasonably withheld or delayed, provided that
(a) Tenant shall at all times be in occupancy of the entire Amenity Premises,
(b) Tenant at its expense shall comply with all applicable Legal Requirements in
connection therewith, including the obtaining and maintaining of all required
permits (it being agreed that Landlord shall cooperate in connection therewith
at Tenant’s expense upon and subject to the applicable terms hereof),
(c) Landlord shall approve Tenant’s plans therefor in Landlord’s sole and
absolute discretion and (d) Tenant shall comply with all applicable terms of
this Lease (including Sections 13.3, 40.8A and 40.10 hereof) and any additional
requirements reasonably imposed by Landlord in connection therewith.

 

40.16                 Tenant agrees that any breach by Tenant of this Article 40
will materially injure Landlord, which intends to rent space in the Building to
other tenants and does not wish to have other tenants of the Building disturbed,
annoyed or inconvenienced. Tenant acknowledges that Landlord’s damages resulting
from any breach of the provisions of this Article 40 are difficult, if not
impossible, to ascertain and concedes that, among other remedies for such breach
permitted by applicable Legal Requirements or the provisions of this Lease,
Landlord shall be entitled to enjoin Tenant from any violation of such
provisions.

 

ARTICLE 41

 

EXTERIOR SIGNAGE

 

41.1                        Subject to the terms of this Article 41, Tenant
shall have the right, so long as the same is legally permitted, to have Landlord
at Tenant’s expense erect and maintain one (1) or more signs (with the word “T2”
or the Other Name thereon) of a size, color, material and other features and
components designated by Tenant and acceptable to Landlord (collectively, the
“Exterior Signage”), in locations designated by Tenant and acceptable to
Landlord on (a) the louver adjacent to the Private Entrance, (b) the exterior
western wall adjacent to the Private Entrance and (c) the north and south facing
stone spandrels of the façade above the Setbacks. A rendering of such currently
contemplated signage package acceptable to Tenant and Landlord is set forth on
Exhibit H attached hereto. Tenant at its expense shall be responsible for the
design and creation of the Exterior Signage.

 

41.2                        Landlord shall use commercially reasonable efforts
to install the Exterior Signage (at Tenant’s expense) within thirty (30) days
after Landlord’s receipt thereof from Tenant, but no sooner than thirty (30)
days prior to the date that Tenant commences the conduct of its business in the
Premises (subject to force majeure and delays by Tenant and/or its agents,
contractors and/or employees). Notwithstanding the foregoing, at Landlord’s
option, Tenant at its expense shall install the Exterior Signage upon and
subject to the terms hereof. Landlord shall maintain, repair, clean, polish (if
applicable) and (when necessary) replace or restore the Exterior Signage (all at
Tenant’s expense). Tenant at its expense shall at all times comply with all
present and future Legal Requirements applicable to the Exterior Signage. Any
governmental approvals, permits or licenses required in connection with the
Exterior Signage shall be obtained and maintained by Tenant, at Tenant’s
expense, and without cost or liability to Landlord. Landlord has made no
representations or warranties, written or oral, with respect to whether all
governmental approvals, permits or licenses that may be required in connection
therewith may be obtained, but Landlord shall reasonably cooperate with Tenant,
at the expense of Tenant, in connection with the obtaining and maintaining by
Tenant thereof in accordance with the terms of Section 5.4 hereof.

 

96

--------------------------------------------------------------------------------


 

Landlord shall have no liability or damages to Tenant if Tenant is unable for
any reason to obtain or maintain such approvals, permits or licenses. Tenant
shall be responsible for all charges imposed by Landlord in connection with
removing the Exterior Signage on or prior to expiration or earlier termination
of this Lease and the cost, if any, of restoring the damage caused by, or
resulting from, the removal of the Exterior Signage from the walls of the
Building.

 

41.3                        In the event Landlord shall deem it necessary for
any reason to temporarily remove and/or replace the Exterior Signage in order to
make any repairs upon the Building, Landlord at its expense shall have the right
to do so for such time as is reasonably necessary under the circumstances to
complete such work. Landlord shall use commercially reasonable efforts to
promptly perform such repairs upon the Building so as to minimize the length of
time that the Exterior Signage shall be so removed (subject to force majeure and
delays by Tenant and/or its agents, contractors and/or employees).

 

41.4                        The terms of this Article 41 are subject to the
terms of Section 42.8 hereof and shall only be applicable for so long as (i) the
named Tenant herein or its Affiliate, Parent Company, Subsidiary or Successor is
the Tenant under this Lease and is actually occupying (i.e., exclusive of any
subtenants or other occupants other than any Affiliate, Parent Company or
Subsidiary thereof or Permitted Licensees) the entire Premises, and (ii) Tenant
is not in default under this Lease beyond applicable notice and cure periods. If
clause (i) and/or clause (ii) shall not be satisfied at any time, Landlord, at
Tenant’s expense, may remove the Exterior Signage.

 

41.5                        No Exterior Signage shall be detrimental to the
reputation or image of the Building as a first-class multi-tenanted office
building as determined by Landlord in its reasonable judgment. No Exterior
Signage shall limit the rights of Landlord to grant exterior signage to any
other tenant or occupant of the Building and third parties (including Landlord
or its affiliates or any managing or leasing agent of the Building or occupants
of retail space at the Building). Landlord acknowledges that solely for purposes
of the Exterior Signage, Tenant shall, subject to the other terms of this
Article 41, be allocated one hundred fifty (150) square feet of the exterior
signage space on the northern side of the Building permitted by applicable Legal
Requirements (including any interior signage that may be counted toward such
allotment).

 

41.6                        In the event that Tenant desires to substitute any
permitted sign installed for the named Tenant herein or its Affiliate, Parent
Company, Subsidiary or Successor as permitted hereunder, (a) Tenant shall give
notice thereof to Landlord and (b) provided that the Other Name satisfies the
requirements set forth herein and the other applicable terms of this Article 41
are fully satisfied, Landlord at Tenant’s expense shall promptly replace the
existing signage with the Other Name in each of the locations in which Tenant
theretofore had a sign hereunder.

 

ARTICLE 42

 

PRIVATE ENTRANCE

 

42.1                        The Private Entrance shall be used, upon and subject
to the other terms of this Lease, solely for access by Tenant and its employees,
agents, subtenants, occupants, guests and invitees to the Premises and for no
other purpose, it being agreed that (a) no other tenant, subtenant, occupant or
its employees, invitees or guests shall be permitted to use the Private Entrance
to enter or leave the Building, (b) no assignee of this Lease or subtenant of
all or any portion of the Office Space may use the Private Entrance for any
other purpose and (c) Tenant and its employees, agents, subtenants, occupants,
guests and invitees may use the Building lobby on the Avenue of the Americas
side of the Building for access to the Building. Tenant acknowledges that the
Private Entrance shall at all times be the primary means of access to the
Premises. Except as otherwise expressly provided herein, Tenant at its expense
shall perform

 

97

--------------------------------------------------------------------------------


 

all necessary work in the Private Entrance required for its use thereof upon and
subject to all of the applicable terms hereof. Tenant, at its expense, shall
obtain all required permits, licenses and certificates to use the Private
Entrance for the foregoing purpose(s) (although Landlord shall cooperate in
connection therewith at Tenant’s expense upon and subject to the applicable
terms hereof).

 

42.2                        Tenant agrees that the value of the Building and the
reputation of Landlord will be seriously injured if the Private Entrance is used
for any obscene or pornographic purposes or any sort of commercial sex
establishment. Tenant will not bring or permit any obscene or pornographic
material into the Private Entrance. Tenant will not permit any of such uses by
any subtenant of any part of the Office Space or any assignee of this Lease.
Pornographic material is defined for the purposes of this Section 42.2 as any
written, pictorial, videographic or computer driven matter with prurient appeal
or any objects or instruments that are primarily concerned with lewd or prurient
sexual activity. Obscene material is defined in Penal Law § 235.00.

 

42.3                        If Tenant otherwise shuts down its operations in the
Office Space during the term, Tenant shall keep the Private Entrance and the
windows of the Private Entrance well-lit and well-appointed and furnished during
the term such that Tenant’s business in the Private Entrance will not appear to
the general public to have ceased operating (as distinct from closing its doors
outside of business hours).

 

42.4                        The permitted use of the Private Entrance shall also
comply with the following obligations and restrictions:

 

A.                                    Tenant shall not conduct or solicit
business or distribute advertising, food, beverages or promotional material of
any kind in the public portions of the Building or the sidewalks or plazas
adjoining the Building. Tenant further agrees not to use or permit to be used
the sidewalks or other space anywhere outside of the Private Entrance for any
display, sale or similar undertaking or storage or distribute (or permit to be
distributed) handbills or other matter to customers outside the Private Entrance
or for any advertising purposes whatsoever. In no event shall Tenant use the
Private Entrance in a manner that will result in lines of people outside of the
Private Entrance. Nothing in this Lease shall constitute or give Tenant the
right to maintain an open front store or open window, or opening in the windows
of any kind or variety, through which merchandise or other business may be
transacted with persons on the street.

 

B.                                    Landlord’s prior consent with respect to
any alteration in or to the Private Entrance that is visible from outside of the
Building may be withheld in Landlord’s sole and absolute discretion (it being
agreed that if a Durst Entity shall no longer own or control Landlord,
Landlord’s consent with respect thereto may only be withheld in its reasonable
discretion). Notwithstanding the foregoing, if (a) the named Tenant herein or
its Affiliate, Parent Company, Subsidiary or Successor is the Tenant under this
Lease and is actually occupying (i.e., exclusive of any subtenants or other
occupants other than any Affiliate, Parent Company or Subsidiary thereof or
Permitted Licensees) substantially all of the Premises and (b) Tenant is not
then in default hereunder beyond applicable notice and cure periods, Landlord’s
consent shall not be unreasonably withheld or delayed solely if such proposed
alteration is similar in nature, content and scope to an existing alteration in
or to the Private Entrance theretofore approved by Landlord.

 

C.                                    Tenant will not permit the delivery,
removal or pickup of merchandise, inventory, goods, machinery, or fixtures
through the street entrance of the Private Entrance at any time. All deliveries,
removals and pickups to and from the Office Space shall be made through the
loading dock of the Building in accordance with all of the terms of this Lease.
Tenant shall insure that all of such deliveries, removals and pickups to and
from the Office Space shall be made in accordance with such

 

98

--------------------------------------------------------------------------------


 

reasonable requirements as Landlord may impose from time to time.
Notwithstanding the foregoing, food or other small deliveries (by hand delivery
only, no carts) may be made through the street entrance of the Private Entrance
at any time. Notwithstanding the foregoing, Tenant may use the street entrance
of the Private Entrance for deliveries (i) solely in connection with the
performance of Tenant’s Work (provided that Tenant at its expense shall post one
(1) security guard at such street entrance during such deliveries) and/or
(ii) of office equipment, furniture, construction materials and other large
deliveries to be installed solely in the Ground Floor Space.

 

42.5                        The parties acknowledge that any safety and security
devices, services and programs provided by Landlord, if any, with respect to the
Building, while intended to deter crime and ensure safety, may not prevent theft
or other criminal acts, or ensure safety of persons or property. The risk that
any safety or security device, service or program may not be effective, or may
malfunction, or be circumvented by a criminal, is assumed by Tenant with respect
to Tenant’s property and interests in the Private Entrance, and Tenant shall
obtain insurance coverage with respect to the Private Entrance to the extent
Tenant desires protection against such criminal acts and other losses. Tenant
agrees to reasonably cooperate with any safety or security program developed by
Landlord with respect to the Building or required by applicable Legal
Requirements.

 

42.6                        Tenant shall install a reception
desk(s) (collectively, the “Private Entrance Reception Desk”) in the Private
Entrance as part of Tenant’s Work. Landlord shall provide electricity to the
Private Entrance Reception Desk on a submetering basis in accordance with the
terms of Article 7 of this Lease. Tenant at its expense may connect the Private
Entrance Reception Desk to the telephone and data systems of the Office Space,
and Landlord shall permit Tenant to connect into a telephone/data closet near
the Private Entrance Reception Desk, upon and subject to the applicable terms of
this Lease. Tenant at its expense shall maintain sufficient coverage (i.e., at
least two (2) individuals at all times during business hours and at least one
(1) individual at all other times, plus, in each case, sufficient relief staff
so that the Private Entrance Reception Desk is constantly staffed with at least
two (2) individuals during business hours and at least one (1) individual at all
other times) at the Private Entrance Reception Desk at all times. Tenant shall
be responsible for training all such individuals and ensuring that same are
qualified to perform their responsibilities and to operate the equipment located
at the Private Entrance Reception Desk, and Tenant shall provide to Landlord
reasonable evidence that it has fulfilled such responsibilities within ten
(10) days after written request therefor from time to time during the term of
this Lease. Tenant as part of Tenant’s Work shall install (and subsequently
maintain) a security system with respect to the Private Entrance designated by
Tenant and reasonably approved by Landlord, including a remote monitor of the
Private Entrance, it being agreed that (a) any such security system provided by
Tenant (and all security procedures adopted by Tenant) shall be subject to any
security guidelines adopted by Landlord from time to time for the Building,
(b) any such system is capable of being read by (and is compatible with)
Landlord’s Building-wide security system, (c) such system shall be tied into the
Building’s security and fire alarm systems by Landlord at Tenant’s expense,
(d) such system will not decrease the security standards of the Building below
the levels maintained by Landlord with respect thereto, (e) Tenant at its
expense shall be obligated to employ the security system vendor designated by
Landlord in connection with Tenant’s installation and programming of (and any
modifications by Tenant to) such security system, provided that Tenant shall not
be obligated to pay amounts in excess of competitive market rates for such
services, (f) such security system shall be installed and maintained by Tenant
at its expense, including any charges for any ongoing monitoring services
provided by the applicable vendor and (g) Tenant acknowledges that Landlord
shall not be providing any security with respect to the Private Entrance. Tenant
may also hire its own unarmed security personnel to provide security in the
Private Entrance upon and subject to the other terms of this Lease.

 

42.7                        Tenant shall use, occupy, operate and maintain the
Private Entrance throughout the term as a dignified, first-class establishment
in a high grade and reputable manner and in a manner

 

99

--------------------------------------------------------------------------------

 

which shall not adversely impair the character, appearance or dignity of the
Building. Tenant also agrees that all windows of the Private Entrance shall be
maintained and may not be blocked or obstructed, except solely to the extent
required in connection with an alteration by or on behalf of Tenant in
accordance with the terms hereof or as may be required by applicable Legal
Requirements.

 

42.8                        Notwithstanding anything herein to the contrary,
Tenant shall not install any sign, poster, lettering, digital display or other
item in the Private Entrance that is visible outside the Private Entrance that
has not been approved in writing by Landlord, which approval shall be granted or
denied in Landlord’s sole and absolute discretion. All signs, posters,
lettering, digital displays or other items in the Private Entrance that are
visible outside the Private Entrance shall be professionally designed, prepared
and installed (e.g., no handwritten signs or signs pasted to the windows of the
Private Entrance). All signs, posters, lettering, digital displays or other
items in the Private Entrance that are visible outside the Private Entrance
shall be dignified, professional and consonant with and appropriate to the
image, tone, tenor and operation of a first-class office building in midtown
Manhattan, compatible with the present exterior appearance of the Building and
shall be subject to Landlord’s prior written approval, which approval shall be
granted or denied in Landlord’s sole and absolute discretion.  Notwithstanding
the foregoing, if (a) the named Tenant herein or its Affiliate, Parent Company,
Subsidiary or Successor is the Tenant under this Lease and is actually occupying
(i.e., exclusive of any subtenants or other occupants other than any Affiliate,
Parent Company or Subsidiary thereof or Permitted Licensees) substantially all
of the Premises and (b) Tenant is not then in default hereunder beyond
applicable notice and cure periods, such approval shall not be required with
respect to the updating of video content shown on any digital display that is
visible outside the Private Entrance so long as such content is dignified,
professional and consonant with and appropriate to the image, tone, tenor and
operation of a first-class office building in midtown Manhattan (or if a Durst
Entity shall no longer own or control Landlord, so long as such content is then
permitted on broadcast television pursuant to applicable Legal Requirements), it
being agreed that if Landlord receives any complaint from any third party (or
Landlord in good faith determines) that any such content violates the foregoing
applicable standard, Tenant shall remove such content from such display
immediately after notice from Landlord (which may be oral) and shall not
thereafter use such content in any such display. Any violation by Tenant of this
Section 42.8 shall entitle Landlord to commence an action for injunctive relief
and Landlord shall be entitled to recover its reasonable attorneys’ fees, costs
and expenses in connection therewith. Landlord’s maintenance of an action for
injunctive relief and/or specific performance shall not deprive Landlord of its
right to commence a proceeding against Tenant by reason of Tenant’s breach of a
material obligation of this Lease.

 

42.9                        With respect to the Private Entrance, Tenant shall
throughout the term at Tenant’s expense:

 

A.                                    Maintain the Private Entrance (including
the Private Entrance Storefront) in a clean, orderly and sanitary condition and
free of insects, rodents, vermin and other pests (it being agreed that Landlord
at its expense shall maintain the sidewalks adjacent to the Private Entrance and
remove any snow thereon as and when necessary to keep the same in a safe
condition). Tenant shall employ an exterminator reasonably satisfactory to
Landlord on a regular basis and take whatever precautions that Landlord deems
necessary to prevent any insects, rodents, vermin and other pests from entering
the Private Entrance or permeating into other parts of the Building

 

B.                                    Cause the interior and exterior surfaces
of all glass in the perimeter of the Private Entrance to be thoroughly cleaned
at least once per week. Any glass doors to the Private Entrance shall be cleaned
daily by Tenant. The Private Entrance Storefront shall, at Tenant’s expense, be
kept clean (and, in any event, cleaned at least six (6) times per year),
properly maintained by Tenant and in good order and repair throughout the term.
Tenant shall replace all plate glass and other glass damaged or broken
(including so-called “bulls-eye” fractures) from any cause whatsoever in and
about the Private Entrance

 

100

--------------------------------------------------------------------------------


 

with glass of the same kind and quality (and as may be necessary in connection
therewith, the frames for such glass), other than on account of the negligence
or willful misconduct of Landlord and/or its agents and/or employees. Tenant
shall keep all glass in the Private Entrance and in the perimeter walls thereof,
the frames for such glass, and any lettering and ornamentation on such glass
insured against damages (including temporary repairs) for the benefit of
Landlord and Tenant at Tenant’s expense.

 

42.10                 Supplementing the terms of Section 42.9 hereof, Landlord
at Tenant’s expense equal to Landlord’s then charge therefor shall provide
cleaning services to the Private Entrance (including any additional toilet
room(s) installed by Tenant therein) on business days, it being agreed that the
parties shall agree in good faith following the date hereof upon the cleaning
specifications for such cleaning services. Landlord shall also remove all wet
garbage generated in the Private Entrance at Tenant’s expense equal to
Landlord’s then charge therefor. Tenant agrees that all wet garbage generated in
the Private Entrance shall be disposed of solely in a limited number of
designated receptacles kept in the Private Entrance. Tenant at its expense shall
be responsible for all other cleaning with respect to the Private Entrance not
performed by Landlord, which cleaning shall be performed to the reasonable
satisfaction of Landlord.

 

42.11                 Tenant shall pay for all gas, oil, steam, water and other
utilities (other than electricity, which is covered by the terms of Article 7
hereof) and telecommunications services used or consumed in or upon the Private
Entrance. Tenant shall arrange directly with the public utility company or other
company servicing the area in which the Building is located for all of such
utilities with respect to the Private Entrance. Tenant shall pay for the
installation and cost, on a direct meter basis, of all required utility meters
for the Private Entrance and Tenant shall be responsible for the payment of all
deposits or similar charges required to be paid in connection therewith. Tenant
at its expense is solely responsible for the furnishing of heating, ventilation
and air conditioning to the Private Entrance, and Landlord shall have no
responsibility therefor. Tenant’s installation of any heating, ventilation and
air conditioning system shall be subject to all applicable terms of this Lease.
All electricity used in connection with the operation thereof shall be provided
in accordance with, and subject to the terms of, Article 7 of this Lease. In
addition, Landlord shall furnish through the condenser water risers located on
the ground floor, second floor or cellar level of the Building, if required by
Tenant, up to twelve (12) tons of condenser water for Tenant’s Supplemental
Air-Conditioning System(s) with respect to the Private Entrance in accordance
with the terms of Section 6.6 hereof, provided that (x) Tenant shall deliver a
Condenser Water Notice to Landlord within three hundred sixty-five (365) days
following the date hereof setting forth how many of such tons Tenant desires to
have reserved for its use in the Private Entrance and (y) the charge therefor
shall be equal to the rate set forth in clause (e) of Exhibit M-5 attached
hereto, which charge is subject to increase after the date of this Lease by the
same percentage that the condenser water charge in Section 6.6B hereof shall be
increased. Supplementing the foregoing, Tenant may use the existing
capped/metered supply and return outlet located on the cellar level adjacent to
the gas meter room to obtain hot water at Tenant’s expense.

 

42.12                 Notwithstanding the foregoing, Landlord shall furnish
heating hot water for Tenant’s hot water heaters serving the Private Entrance
through Landlord’s distribution facilities. Tenant shall pay for all such
heating hot water at the Heating Rate. Landlord shall have the capacity to
furnish heating hot water to support a demand of 80,000 BTUs with respect to the
Private Entrance. No later than the date that Tenant has substantially completed
Tenant’s Work, Tenant shall give a BTU Water Notice to Landlord setting forth
the number of such BTUs that Tenant shall require to have reserved for its use
in the Private Entrance. If Tenant elects to reserve heating hot water for its
use in the Private Entrance as set forth above and Tenant thereafter requires
more BTUs than it elected to reserve for its use pursuant to the BTU Water
Notice with respect to the Private Entrance, and provided such additional BTUs
are then available in Landlord’s reasonable discretion, taking into account the
future needs of existing and future occupants of space in the Building (whether
or not such space is then vacant) as well as Landlord’s

 

101

--------------------------------------------------------------------------------


 

existing and future needs in the operation of the Building, Landlord agrees that
it will make such additional BTUs available to Tenant. Provided that Tenant
shall have timely given the BTU Water Notice with respect to the Private
Entrance to Landlord, Landlord shall furnish heating hot water to the Private
Entrance on a twenty-four (24) hours per day, three hundred sixty-five (365)
days per year basis. In connection therewith, (a) such hot water temperature
shall be reset from a minimum of 130 degrees Fahrenheit and shall not be more
than 180 degrees Fahrenheit when the ambient temperature is 5 degrees
Fahrenheit, (b) such heating hot water shall be supplied at a minimum of 10
gallons per minute per therm (100,000 BTU) at twenty (20) degrees delta
temperature and (c) Tenant at its expense shall select heating equipment
accordingly. Landlord shall furnish a Heat Meter to accurately measure the
thermal energy delivered to the Private Entrance from the heating hot water
system, it being agreed that the same Heat Meter may be used to measure the
thermal energy delivered to both the Amenity Premises and the Private Entrance.
The Heat Meter shall be comprised of two matched temperature sensors, and an
insertion flow, inline flow and magnetic flow (or ultrasonic flow meter). The
Heat Meter shall be connected to Landlord’s metering system and Tenant shall pay
monthly to Landlord (without any mark-up), as additional rent, such amounts
(which shall be computed using the Heating Rate), paid by Landlord as may be
billed by Landlord to Tenant therefor on the basis of Tenant’s consumption of
thermal energy in the Private Entrance.

 

42.13                 Landlord shall not be obligated to furnish any services to
the Private Entrance except as otherwise expressly provided herein.

 

42.14                 Subject to applicable Legal Requirements, the terms of
Section 13.3 hereof and Landlord’s prior approval in its sole and absolute
discretion, provided that the named Tenant herein or its Affiliate, Parent
Company, Subsidiary or Successor is the Tenant under this Lease and is actually
occupying (i.e., exclusive of any subtenants or other occupants other than any
Affiliate, Parent Company or Subsidiary thereof or Permitted Licensees) the
entire Premises, Tenant may install a canopy on the exterior of the Private
Entrance.

 

42.15                 In connection with any work, alterations, or repairs
performed by Landlord, Landlord shall have the right to erect and maintain
sidewalk bridges and/or scaffolding on or about the Private Entrance and/or the
Building and Landlord shall not be liable for any damage Tenant may sustain
thereby nor shall (a) Tenant be entitled to any compensation therefor nor
abatement or diminution of rent (except as otherwise expressly provided herein)
or (b) the same release Tenant from its obligations under this Lease, or
constitute an eviction. Whenever Landlord installs a sidewalk bridge and/or
scaffolding in front of the Private Entrance, (i) Landlord shall use
commercially reasonable efforts to otherwise erect the sidewalk bridge and/or
scaffolding in order to avoid a material adverse effect upon the visibility of
the exterior of the Private Entrance and (ii) Landlord shall, upon and subject
to applicable Legal Requirements, install at Tenant’s expense, signage setting
forth the name of Tenant immediately beneath such sidewalk bridge and/or
scaffolding (as the case may be), it being agreed that the size, style and other
features and components thereof shall be reasonably designated by Landlord.
Landlord agrees to use commercially reasonable efforts (subject to force majeure
and delays by Tenant and/or its agents, contractors and/or employees) to
complete in a timely manner any work performed by Landlord that involves the
installation of sidewalk bridge and/or scaffolding in front of the Private
Entrance.

 

42.16                 Tenant agrees that any breach by Tenant of this Article 42
will materially injure Landlord, which intends to rent space in the Building to
other tenants and does not wish to have other tenants of the Building disturbed,
annoyed or inconvenienced. Tenant acknowledges that Landlord’s damages resulting
from any breach of the provisions of this Article 42 are difficult, if not
impossible, to ascertain and concedes that, among other remedies for such breach
permitted by applicable Legal Requirements or the provisions of this Lease,
Landlord shall be entitled to enjoin Tenant from any violation of such
provisions.

 

102

--------------------------------------------------------------------------------


 

ARTICLE 43

 

BUILDING EMERGENCY GENERATOR

 

43.1                        Tenant has been advised by Landlord that Landlord is
installing at its expense one (1) emergency generator (together with all
associated infrastructure, collectively, the “Building Emergency Generator”) on
the twelfth (12th) floor setback of the Building. Landlord shall maintain,
repair and replace the Building Emergency Generator as required in Landlord’s
sole and absolute discretion.

 

43.2                        Tenant hereby advises Landlord that Tenant wishes to
have allocated for Tenant’s sole use zero (0) kilowatts of the capacity of the
Building Emergency Generator (the “Initial Desired Capacity;” the Initial
Desired Capacity, as such amount may be increased by Tenant from time to time
pursuant to the terms of this Article 43, shall be referred to herein as the
“Desired Capacity”). Landlord at Tenant’s expense, upon and subject to all
applicable Legal Requirements, shall install and maintain a dedicated feed from
the twelfth (12th) floor setback of the Building to a location(s) in the Office
Space reasonably approved by Landlord. If Tenant from time to time elects to
increase the Desired Capacity, Tenant shall deliver notice thereof to Landlord
with respect thereto, which notice shall state the requested increase of the
Desired Capacity. If such capacity is then available in Landlord’s reasonable
discretion, taking into account the future needs of existing and future
occupants of space in the Building (whether or not such space is then vacant) as
well as Landlord’s existing and future needs in the operation of the Building,
then Landlord shall make such capacity available solely to Tenant upon and
subject to the applicable terms of this Article 43. Landlord shall not be
obligated to reserve for Tenant any capacity of the Building Emergency
Generator, it being agreed that (a) any capacity which Landlord is reserving for
the future needs of existing and future occupants of space in the Building
(whether or not such space is then vacant) as well as Landlord’s existing and
future needs in the operation of the Building shall not be deemed to be
available, (b) Landlord shall have no liability to Tenant if sufficient capacity
for Tenant shall not be available and (c) any such available capacity shall be
allocated by Landlord to tenants and occupants of the Building on a “first come,
first served” (i.e., non-discriminatory) basis.  Any required short-circuit
and/or coordination studies required in connection with Tenant’s use of the
Building Emergency Generator shall be performed by Tenant at its expense.

 

43.3                        On the date (the “Building Emergency Generator
Date”) that Landlord shall make the Desired Capacity available to Tenant by the
delivery of notice to Tenant, the Desired Capacity shall be purchased by Tenant
from Landlord at a one-time charge of $1,650 per kilowatt (it being agreed that
the charge of $1,650 per kilowatt may be increased by Landlord from time to time
following the date hereof), which amount shall be payable by Tenant to Landlord
as additional rent within thirty (30) days after demand. Tenant shall also be
responsible from and after the Building Emergency Generator Date for Tenant’s
proportionate share (as reasonably determined by Landlord from time to time and
equal to a fraction, the numerator of which is the Desired Capacity from time to
time and the denominator of which is the total capacity of the Building
Emergency Generator that has been allocated by Landlord for the use of tenants
in the Building from time to time) of (x) all maintenance and repair costs
incurred by Landlord in connection with the Building Emergency Generator and
(y) all fuel costs incurred by Landlord in connection therewith, which amounts
shall be payable by Tenant to Landlord as additional rent within thirty (30)
days after demand, which demand shall be accompanied by reasonable supporting
documentation so that Tenant shall be able to verify the amount of such costs.
Notwithstanding anything herein to the contrary, (1) Landlord shall have no
obligation hereunder to provide any electricity to the Building, the Premises or
Tenant during the occurrence of any emergency, (2) Landlord shall have no
liability or responsibility whatsoever for any interruption in the furnishing of
electricity during an emergency and (3) any such interruption shall not entitle
Tenant to any abatement of Rent under this Lease.

 

103

--------------------------------------------------------------------------------


 

43.4                        The rights granted in this Article 43 are given in
connection with, and as part of, the rights created under this Lease are not
separately transferable or assignable from this Lease. Tenant shall not look to
Landlord or Landlord’s agents to supply or provide any material or property in
connection with the Building Emergency Generator, except as otherwise expressly
provided in this Article 43.

 

ARTICLE 44

 

 SETBACKS

 

44.1                        So long as Tenant shall lease the entire second
(2nd) floor of the Building pursuant to the terms of this Lease (it being agreed
that the exclusive license granted to Tenant pursuant to the terms of this
Article 44 shall be immediately terminated, if Tenant shall for any reason no
longer lease the entire second (2nd) floor of the Building), Landlord grants
Tenant an exclusive license (subject to the terms of Section 44.8 hereof) from
the Commencement Date (with respect to the North Second Floor Setback) and the
South Second Floor Setback Possession Date (with respect to the South Second
Floor Setback) through the expiration or sooner termination of this Lease to
use, perform alterations thereto, and maintain and repair, the Setbacks, in each
case upon and subject to the terms of this Article 44. Landlord shall deliver to
Tenant vacant, broom-clean possession of (a) the North Second Floor Setback on
the Commencement Date and (b) the South Second Floor Setback on the South Second
Floor Setback Possession Date. Tenant’s use of the Setbacks shall at all times
be for outdoor seating, entertainment and a reception area, and for such other
lawful purposes as shall have been approved in writing in advance by Landlord in
Landlord’s sole and absolute discretion, but for no other purpose. The grant of
this license is personal to, and for the sole benefit of and use by Tenant or a
subtenant of all or substantially all of the Premises approved by Landlord in
accordance with the terms hereof and, accordingly, this license may not
otherwise be assigned, sublet, licensed, or otherwise transferred in whole or in
part. No third party may use the Setbacks other than the members, shareholders,
partners, employees and invitees of Tenant or such subtenant, nor may Tenant
receive any fees or other payment for the use of such Setbacks. Except as
otherwise expressly provided herein, the Setbacks are provided to Tenant in
their “as is” condition and Landlord makes no representation or warranty,
express or implied, as to the condition, sufficiency, quality, or fitness for
any purpose of the Setbacks (including any representation or warranty as to
whether the Setbacks is suitable for Tenant’s use or whether the Setbacks can be
legally used for the purposes described in this Article 44). Landlord shall have
no liability of any kind or nature directly or indirectly arising from Tenant’s
use, alterations to, or repair or maintenance of, the Setbacks.

 

44.2                        Tenant shall, at its expense, use, perform
alterations thereto, and maintain and repair, the Setbacks during the term of
this Lease in compliance with all applicable Legal Requirements, the Rules and
Regulations, Tenant Alteration Guidelines, any requirements of Landlord’s
insurance underwriters, and any applicable roofing warranties or guaranties
(collectively, the “Setback Requirements”). Except as otherwise expressly
provided herein, Tenant shall, at its expense, obtain and maintain all permits,
licenses, variances, authorizations, and approvals, including any amendment of
the Building’s certificate of occupancy (collectively, the “Setback Permits”)
that may be required to use, perform alterations thereto, and maintain or
repair, the Setbacks in compliance with all Setback Requirements. Landlord (at
Tenant’s expense) shall reasonably cooperate with Tenant in connection therewith
and shall join in any applications required by governmental authorities in
connection with any required amendment to the Building’s certificate of
occupancy, provided, however, that any amendment to such certificate of
occupancy shall not be deemed to change any of the terms of this Article 44 nor
be deemed to impose any additional burdens on Landlord or other tenants in the
Building. Except as otherwise expressly provided herein, the terms of
Section 5.4 hereof shall be fully applicable to the Setbacks.

 

104

--------------------------------------------------------------------------------


 

44.3                        Tenant will not (1) store or keep any equipment,
supplies, refuse, or merchandise on the Setbacks, (2) enclose the Setbacks or
any portion thereof, (3) perform any construction on the Setbacks or thereto
without Landlord’s prior written approval upon and subject to the applicable
terms of this Lease, or (4) place anything on the ledges or railings on the
Setbacks. Notwithstanding the foregoing, certain items such as furniture and
planters may remain on the Setbacks provided that the same are first approved by
Landlord (which approval may be withheld in Landlord’s sole and absolute
discretion) and subsequently installed, secured and maintained by Tenant upon
and subject to the terms of this Article 44 and in compliance with the Setback
Requirements (including that the foregoing items are not in excess of the load
per square foot which the Setbacks was designated to carry and which is allowed
by applicable Legal Requirements).

 

44.4                        Subject to the terms of this Article 44, Tenant’s
use of the Setbacks shall also be subject to the following conditions:
(i) nothing shall be placed, erected or installed on the Setbacks without prior
written approval of Landlord (which approval may be withheld in Landlord’s sole
and absolute discretion), it being understood that any structures, improvements
or planting erected on the Setbacks or alterations made to the Setbacks by
Tenant in violation of the terms and conditions of this clause (i) and/or this
Lease may be removed and/or restored by Landlord at the expense of Tenant;
(ii) no exterior lighting shall be permitted on the Setbacks without the prior
written approval of Landlord, which approval may be withheld in Landlord’s sole
and absolute discretion; (iii) the walls, parapets, balustrades, railings or
other structural elements thereof shall not be painted, covered or otherwise
affected by Tenant, without the prior written approval of Landlord (which
approval may be withheld in Landlord’s sole and absolute discretion); (iv) no
smoking or cooking (or other similar processes) shall be permitted on the
Setbacks; (v) Tenant shall not display, erect or inscribe any signs, signage or
symbols of any kind in, on or about the Setbacks without Landlord’s prior
written consent (which consent may be withheld in Landlord’s sole and absolute
discretion); (vi) Tenant shall not sell or use (or permit to be sold or used)
any alcoholic beverages in connection with the use of the Setbacks; (vii) Tenant
shall be subject to Landlord’s additional requirements imposed from time to time
in connection with Tenant’s use of the Setbacks including the hours Tenant shall
be permitted to use the Setbacks and Tenant’s use of exterior lighting on the
Setbacks; and (viii) at no time shall Tenant’s use of the Setbacks interfere or
adversely affect the normal conduct of business of any other tenants or
occupants of the Building. For purposes of this Section 44.4, the term “signs”
or “signage” shall mean each or every kind of sign, inscription, banner, flag,
awning, canopy, structure, placard, board, stanchion or display. Tenant may
bring into the Setbacks food that has been prepared in advance, provided that
the presence of such food in the Setbacks shall not violate the restrictions set
forth in clause (iv) of this Section 44.4 or cause any unusual or other
objectionable odors to emanate from the Setbacks.

 

44.5                        Tenant shall not, by its use of the Setbacks,
endanger the safety of any person or the property of Landlord or any tenant or
occupant of the Building. Tenant shall use the Setbacks at all times in a safe
and sanitary manner and in a manner that does not disturb the quiet enjoyment of
the other tenants or occupants of the Building. Tenant shall use the Setbacks in
accordance with the Setback Requirements.

 

44.6                        Tenant shall, at its expense, have a duty to take
proactive measures to secure, protect or remove any of Tenant’s property on or
about the Setbacks to avoid potential hazards created by weather, high wind
conditions and other natural events. Landlord may require that Tenant (or, at
Landlord’s option, Landlord), at Tenant’s expense, secure, protect or remove any
of Tenant’s property or take other protective measures on or about the Setbacks,
in either case in a manner determined by Landlord in its sole and absolute
discretion or as otherwise required by Legal Requirements. Landlord shall have
no liability for Tenant’s failure to secure, protect or remove any of Tenant’s
property or take other protective measures as described herein.

 

105

--------------------------------------------------------------------------------


 

44.7                        The terms and provisions set forth in Exhibit M-18
attached hereto are incorporated by reference herein as if set out in full in
this Article 44.

 

44.8                        Notwithstanding anything herein to the contrary,
Landlord and Landlord’s agents may (but shall not be obligated to) enter upon
the Setbacks to perform repairs, installations and/or improvements on and to the
Setbacks upon and subject to the terms of Article 10 hereof. If Landlord must
access mechanical or structural components of the Setbacks, the roof, or the
Building located on or adjacent to the Setbacks, Tenant is solely responsible
for any additional costs incurred by Landlord as a result thereof, including
removing and replacing any planters, patio blocks or other items reasonably
required by Landlord. Tenant shall vacate the Setbacks during the performance of
any work by Landlord thereon (if necessary in Landlord’s discretion) and Tenant
at its expense shall promptly remove any items thereon required by Landlord in
connection therewith. Tenant’s use of the Setbacks shall be subject to all of
Landlord’s rights including Landlord’s right to access and use the Setbacks upon
and subject to the terms of this Section 44.8 in order to (i) install, utilize,
operate, maintain, repair, perform alterations, rebuild, restore and replace the
structural elements, the common elements and façade of the Building,
(ii) temporarily store and launch window washing equipment from the Setbacks,
including lowering and raising such equipment along tracks on the exterior
facade of the Building or any other equipment required in order to comply with
applicable Legal Requirements and (iii) erect, use, lease, maintain, repair,
replace and operate telecommunications equipment and signage.

 

44.9

 

A.                                    All alterations by Tenant to the Setbacks
must be performed under the supervision of Landlord or its property manager or
other designee at the expense of Tenant, unless Landlord or its property manager
expressly advises Tenant in writing that such supervision is not required. Such
supervision, if any, is solely to protect Landlord’s own interests, and Tenant
may not rely thereon for any purpose. Landlord has no liability to Tenant or
anyone else for providing such supervision. Landlord may withdraw its approval
of any alterations by Tenant to the Setbacks in its sole and absolute discretion
if Landlord subsequently determines in good faith that such alterations may or
is reasonably likely to (i) damage the structural integrity of the Setbacks, the
roof, or any other part of the Building, tear or damage the membrane of the
roof, or adversely affect or void any warranty or guaranty applicable to the
Setbacks, the roof, or the Building, or (ii) violate any zoning ordinance or
other applicable Legal Requirements, it being agreed that Landlord shall use
commercially reasonable efforts to make such determination prior to Landlord’s
approval of any alterations by Tenant to the Setbacks. Landlord may require that
Tenant (or, at Landlord’s option, Landlord), at Tenant’s expense, install
additional structural support (in a manner determined by Landlord’s engineer in
its sole and absolute discretion at the expense of Tenant) or other protective
measures to the portion of the Setbacks or Building affected by any alterations
by Tenant to the Setbacks or Tenant’s use of the Setbacks, it being agreed that
Landlord shall use commercially reasonable efforts to make such determination
(or cause Landlord’s engineer to make such determination) prior to Landlord’s
approval of any alterations by Tenant to the Setbacks. In no event may Tenant
rely on any such approvals as being a representation by Landlord that such
installation and operation is permitted by or in accordance with any zoning
ordinance or other Legal Requirements. Notwithstanding anything herein to the
contrary, Tenant shall deliver at least two (2) weeks’ advance notice to
Landlord prior to the commencement of any alteration by Tenant to the Setbacks
to permit Landlord at its option and at its expense to remove any existing
improvements and/or landscaping on the Setbacks installed by or on behalf of
Landlord.

 

B.                                    Tenant shall bear all costs and expenses
associated with any alterations by Tenant to the Setbacks, including all of the
incremental costs related to repairing the Setbacks or the Building in
conjunction with such alterations. Landlord, in its sole and absolute
discretion, may require certain aesthetic specifications concerning the
appearance of the Setbacks, which Tenant shall perform at its cost.

 

106

--------------------------------------------------------------------------------


 

C.                                    All alterations and repairs by Tenant to
the Setbacks must be accomplished in a workmanlike, safe and diligent manner in
accordance with Setback Requirements and as approved by Landlord (which approval
may be withheld in Landlord’s sole and absolute discretion), and must not
interfere with other tenants or occupants of the Building.

 

D.                                    Tenant shall be responsible and liable for
all access to and from the Setbacks through the Premises (other than by Landlord
and/or its agents and/or contractors). Tenant shall install, at its expense,
reasonable security devices and systems to ensure that there is no unauthorized
use of the Setbacks. Neither Landlord, nor any of its agents or employees, shall
be liable for any damage to, or theft of, any materials, supplies or other
property, nor for any injury or damage to persons, in connection with, resulting
from, or relating to, access or use of the Setbacks.

 

E.                                     If during the term of this Lease, the
current tenant of retail space located on the northeast portion of the ground
floor of the Building vacates such space and the tenant buildout thereof is
demolished, Landlord at its expense (and in compliance with all applicable Legal
Requirements and the terms of this Lease, including Section 44.8 hereof), using
materials, standards and finishes of Building Standard quality, quantity, color
and design, shall promptly perform the following work to the North Second Floor
Setback (collectively, “Landlord’s North Setback Work”): provide and install new
railings, a roof membrane and acoustical covers over the existing rooftop units
on the North Second Floor Setback and standard roofing materials (it being
agreed that at Tenant’s option, Tenant at its expense shall install such
standard roofing materials and Landlord shall provide a contribution thereto not
to exceed the reasonable cost of installing standard roofing materials as
reasonably agreed to by the parties in good faith). Prior to the performance by
Landlord of Landlord’s North Setback Work, Tenant shall vacate the North Second
Floor Setback during the performance of such work by Landlord and Tenant shall
promptly remove any items thereon reasonably required by Landlord in connection
therewith (including any landscaping installed by Tenant thereon upon and
subject to the terms hereof).

 

F.                                      Notwithstanding anything herein to the
contrary, Landlord at its expense (and in compliance with all applicable Legal
Requirements), using materials, standards and finishes of Building Standard
quality, quantity, color and design, shall perform the following work to the
South Second Floor Setback (collectively, “Landlord’s South Setback Work;”
together with Landlord’s North Setback Work, “Landlord’s Setback Work”): install
one (1) access point (along with a ramp and stairway) coordinated with Tenant’s
Final Plans. Subject to force majeure and delays by Tenant and/or its agents,
contractors and/or employees, Landlord shall use commercially reasonable efforts
to substantially complete Landlord’s South Setback Work on or prior to the date
that is six (6) months following the date that Tenant occupies the Premises for
the ordinary conduct of its business.

 

G.                                    Landlord’s Setback Work may be performed
in the Premises, the North Second Floor Setback and/or the South Second Floor
Setback (as the case may be) at any time, including during business hours.
Except as otherwise expressly provided herein, Landlord shall file any plans
with respect to Landlord’s Setback Work with the governmental authorities having
jurisdiction and shall pay all required fees and obtain all required Setback
Permits in connection therewith, if any; provided, however, Tenant at its
expense agrees to cooperate with Landlord in connection therewith. Tenant may in
no event request any changes and/or additions to Landlord’s Setback Work. Tenant
at its expense shall reasonably cooperate with Landlord in connection with
Landlord’s performance of Landlord’s Setback Work, including allowing Landlord
to access portions of the Premises that are reasonably necessary to perform
Landlord’s Setback Work upon and subject to the terms of Section 44.8 hereof.
Tenant acknowledges that the performance of Landlord’s Setback Work may disturb
Tenant’s performance of Tenant’s Work and/or Tenant’s quiet enjoyment of, and
access to, the Premises (as the case may be). Tenant hereby accepts such
conditions as modifications and limitations on its right to use the Premises and
hereby waives all claims for damages to its property or its business which may
be caused by the effects of Landlord’s Setback

 

107

--------------------------------------------------------------------------------


 

Work. Notwithstanding the foregoing, Landlord at its expense shall promptly
repair any property of Tenant damaged by the performance of Landlord’s Setback
Work. Landlord shall use commercially reasonable efforts to minimize any
interference with Tenant’s performance of Tenant’s Work and/or Tenant’s use and
occupancy of the Premises (as the case may be) as a result of the performance of
Landlord’s Setback Work. Sections 37.1B, 37.1C and 37.1F shall be fully
applicable to the performance by Landlord of Landlord’s Setback Work, it being
agreed that Sections 37.1D and 37.1E shall be fully applicable solely to
Landlord’s South Setback Work (in either event with any reasonable adjustments
thereto that may be required in good faith in order to effectuate the intent
thereof). Landlord shall deliver to Tenant at least five (5) business days’
advance notice of the South Second Floor Setback Possession Date (which notice
may be delivered prior to the substantial completion of Landlord’s South Setback
Work).

 

44.10                 At the end of the term of the license granted hereby,
Tenant shall surrender the Setbacks to Landlord in good condition, reasonable
wear and tear and damage by fire or other casualty excepted and in accordance
with the terms of Section 13.3 hereof. Tenant hereby agrees that time shall be
of the essence with respect to Tenant’s obligation to vacate and surrender
possession of the Setbacks upon the expiration or sooner termination of the term
of the license granted hereby, and Tenant shall vacate and surrender possession
of the Setbacks at such time and shall remove all of its personal property
therefrom. Tenant’s obligations under this Section 44.10 shall survive the
expiration or earlier termination of this Lease.

 

44.11                 Landlord shall furnish electricity to the Setbacks solely
for exterior lighting and convenience receptacles, which electrical consumption
shall be billed by Landlord to Tenant on a submetering basis upon and subject to
all of the applicable terms of Article 7 hereof, it being agreed that (a) such
electric current shall be measured by the same submeter measuring the furnishing
of electricity to the second (2nd) floor of the Building, (b) if Tenant requires
electric service for any other uses of the Setbacks, any additional riser or
risers required to supply Tenant’s electrical requirements and all other
equipment proper and necessary in connection therewith shall be installed by
Landlord at Tenant’s expense upon request of Tenant in accordance with the
applicable terms of Article 7 hereof and (c) no electrical outlets will be
installed on the Setbacks or roof of the Building except as approved by Landlord
(which approval may be withheld in Landlord’s sole and absolute discretion). In
addition, Landlord shall furnish water to the Setbacks solely for cleaning and
irrigation, which water consumption shall be billed by Landlord to Tenant on a
metered basis, it being agreed that, (i) such water shall be delivered to the
Setbacks by a water bib to be installed by Landlord at Tenant’s expense in a
location designated by Landlord on or prior to the South Second Floor Setback
Possession Date, which Tenant shall maintain and repair at its expense,
(ii) Landlord, at Tenant’s reasonable expense, shall install and maintain a
meter(s) to measure Tenant’s water consumption on the Setbacks and (iii) Tenant
shall reimburse Landlord for the actual out-of-pocket cost of all water consumed
as measured by said meter(s). Except as expressly set forth in this
Section 44.11, Landlord shall not be obligated to furnish any other services to
the Setbacks and any other services thereto shall be furnished by Tenant at its
expense upon and subject to the applicable terms of this Lease.

 

44.12                 Except as otherwise expressly provided herein, Landlord
has no obligation whatsoever with respect to the repair or maintenance of the
Setbacks; provided, however, that, in the case of structural damage to the
Setbacks (including waterproofing), Tenant shall immediately notify Landlord
thereof, and Landlord at its expense shall repair the same during business
hours, except to the extent such structural damage was caused by the negligence
or willful misconduct of Tenant and/or its agents and/or contractors (in which
case Landlord shall repair such damage at Tenant’s expense during business
hours). Subject to the provisions of Section 44.2 hereof, Tenant, at its
expense, shall keep and maintain the Setbacks in good condition, order, and
repair, and shall remove and properly dispose of any debris from the Setbacks,
whether or not generated by Tenant. Tenant shall, at its expense, (i) promptly
repair all non-

 

108

--------------------------------------------------------------------------------


 

structural damage to the Setbacks (except to the extent such non-structural
damage caused by Landlord and/or its agents and/or contractors, in which case
Landlord shall repair such damage at Landlord’s expense), (ii) upkeep and
maintain in good condition any landscaping and plantings installed by Tenant on
the Setbacks, (iii) keep all drains free of debris and all tiles in good
condition, (iv) clean, secure and remove all garbage from the Setbacks following
each and every use of the Setbacks by Tenant, (v) place all garbage for pickup
by Tenant (or at Tenant’s option by Landlord at Landlord’s then standard charge
therefor) in accordance with this Lease or as otherwise instructed by Landlord,
and (vi) promptly pay all violations, fines or other penalties that may be
imposed upon Landlord or Tenant in connection with any failure on Tenant’s part
to dispose of garbage or debris properly. Such repairs and maintenance shall be
performed in such a manner as not to conflict or interfere with the use of other
facilities in the Building and shall be consistent with the manner in which
Tenant must maintain the Premises pursuant to the terms of this Lease. Tenant
shall notify Landlord of any maintenance or repairs of the Setbacks that Tenant
proposes to conduct, and Landlord must approve in writing in advance the
contractors or other parties that Tenant proposes to perform such maintenance or
repairs (which approval shall not be unreasonably withheld or delayed).
Furthermore, in connection with any repairs or maintenance or exercise of its
rights under the license granted hereby, Tenant must not damage, nor permit any
other party to damage, the Setbacks or any other part of the roof or Building.
Landlord has no responsibility or liability for the conduct or safety of any of
Tenant’s engineers, contractors, personnel, or other representatives, or any of
their employees, contractors, or other personnel while on the Setbacks or in any
other part of the Building. Tenant is solely liable for any injury to, or death
of, any such person from any cause.

 

44.13                 Except as otherwise expressly provided herein, Landlord
shall have no obligation to alter, improve, decorate or otherwise prepare the
Setbacks for Tenant’s use thereof. No representation is made by Landlord that
the Setbacks satisfy the requirements of the ADA. Tenant shall use commercially
reasonable efforts to use recycled content for any such alterations,
improvements, or additions to the Setbacks to the extent feasible and
commercially reasonable.

 

44.14                 If Tenant’s liability and property insurance policies
required under this Lease do not cover Tenant’s use, alterations to, or repair
or maintenance of, the Setbacks, then Tenant at its expense shall with respect
to the Setbacks, obtain, maintain, and keep in effect throughout the term of the
license granted hereby insurance with coverages, amounts, and insurers
reasonably acceptable to Landlord, and naming Landlord, its property manager,
and any superior mortgagees and superior lessors as additional insureds
thereunder. Prior to Tenant’s first access to the Setbacks for any reason,
Tenant shall provide to Landlord certificates of insurance evidencing such
insurance coverages. If the cost of Landlord’s insurance increases as a result
of the license granted hereby or any alterations by Tenant to the Setbacks,
Tenant shall pay the cost of such increases to Landlord within thirty (30) days
following written demand from Landlord.

 

44.15                 It is the intention of the parties that Tenant’s use,
alterations to, and repair or maintenance of, the Setbacks shall be at Tenant’s
sole cost and risk (without cost or risk to Landlord, except as otherwise
expressly provided herein) including the risk that Tenant will be unable to use
the Setbacks or perform its proposed alterations thereto as a result of any
structural failure at the Building, or any other reason whatsoever. Landlord
shall not be liable to Tenant for any adverse consequences arising out of
Tenant’s inability to use, perform its proposed alterations to, or repair or
maintain, the Setbacks. Tenant’s indemnity set forth in Article 16 hereof shall
be fully applicable to Tenant’s use, performance of alterations, and repair and
maintenance of, the Setbacks.

 

44.16                 If Tenant defaults beyond any applicable notice and cure
periods with respect to the performance of any of the terms of this Article 44,
Landlord may, in addition to all other rights and remedies that Landlord may
have, revoke Tenant’s right to use the Setbacks immediately upon notice to
Tenant until such default shall have been cured.

 

109

--------------------------------------------------------------------------------

 

44.17                 This Article 44 does not and shall not be deemed to
constitute a lease or a conveyance of the Setbacks by Landlord to Tenant, or to
confer upon Tenant any right, title, estate or interest in the Setbacks. This
Article 44 grants to Tenant only a personal privilege to use the Setbacks during
the term of the license granted hereby upon and subject to the terms and
conditions set forth herein.

 

ARTICLE 45



 TENANT’S CONTRACTION OPTION

 

45.1                        Provided that on the date that Tenant delivers to
Landlord the Contraction Notice and on the Contraction Date, Tenant is not in
default under any of the terms of this Lease beyond the expiration of any
applicable notice and cure periods (it being understood that Landlord may waive
any of such conditions in its sole and absolute discretion), Tenant shall have
the one-time option (the “Contraction Option”) to cancel this Lease solely with
respect to the portion of the Amenity Premises as shown on the floor plan
annexed hereto as Exhibit J (the “Returned Space”) effective as of the
Contraction Date upon and subject to the terms hereinafter set forth. If Tenant
desires to exercise the Contraction Option, Tenant shall deliver to Landlord a
single irrevocable notice (the “Contraction Notice”) of Tenant’s exercise
thereof, which Contraction Notice shall contain the date on which Tenant desires
to surrender possession of the Returned Space (such date, the “Contraction
Date;” the date that Tenant shall actually surrender possession of the Returned
Space in accordance with the terms hereof, which shall be no earlier than the
Contraction Date, shall be referred to herein as the “Actual Returned Space
Surrender Date”), which Contraction Date (i) shall be the final day of the month
and (ii) shall in no event be earlier than (x) twelve (12) months following the
delivery of the Contraction Notice and (y) the fourth (4th) anniversary of the
Rent Commencement Date. In the event that Tenant delivers the Contraction Notice
and thereafter fails to surrender the Returned Space on or before the
Contraction Date, Tenant shall be deemed to be holding over in the Returned
Space and the terms and conditions of Article 22 shall apply solely with respect
to the Returned Space (and not to the balance of the Premises). The balance of
the Premises other than the Returned Space shall be referred to herein
collectively as the “Retained Space” and shall constitute the Premises hereunder
from and after the Actual Returned Space Surrender Date. The parties shall in
good faith agree upon a suitable division of the Private Entrance and Amenity
Premises effective from and after the Contraction Date, recognizing that from
and after the Contraction Date, the Ground Floor Space shall consist of a
portion of the Amenity Premises and the entire Private Entrance.

 

45.2                        Together with Tenant’s delivery of the Contraction
Notice, Tenant shall pay to Landlord by wire transfer to such account of
Landlord as shall be designated by Landlord from time to time, an amount (the
“Contraction Payment”) equal to the sum of (a) six (6) times the Fixed Rent and
additional rent pursuant to Article 4 hereof payable by Tenant under this Lease
with respect to the Returned Space for the month in which the Contraction Date
shall occur (such additional rent amount to be reasonably estimated by the
parties but subject to subsequent adjustment upon and subject to the terms of
Article 4 hereof) and (b) the aggregate unamortized amounts, computed as of the
Contraction Date, of the Work Allowance Amortization Amount, the Broker’s
Commission Amortization Amount and the Free Rent Amortization Amount, such
amounts to be amortized over the Initial Term of this Lease commencing on the
Rent Commencement Date on a straight-line basis with an annual interest factor
equal to eight (8%) percent. For purposes of calculating the amount of the
Contraction Payment, the “Work Allowance Amortization Amount” shall mean the sum
of the work allowance paid by Landlord with respect to the Returned Space; the
“Broker’s Commission Amortization Amount” shall mean the amount of the Broker’s
commission paid by Landlord with respect to the Returned Space; and the “Free
Rent Amortization Amount” shall mean the sum of the free rent received by Tenant
with respect to the Returned Space. The parties shall use commercially
reasonable efforts to calculate the amount of the

 

110

--------------------------------------------------------------------------------


 

Work Allowance Amortization Amount, the Broker’s Commission Amortization Amount
and the Free Rent Amortization Amount no later than one (1) year following the
date hereof. Landlord shall timely deliver to Tenant its proposed calculation of
such amounts (together with reasonably detailed evidence of the costs and
amounts used to calculate such amounts), and Tenant shall, within thirty (30)
days following its receipt thereof, advise Landlord by the delivery of notice if
Tenant reasonably agrees with such calculation. Upon such determination of the
Work Allowance Amortization Amount, the Broker’s Commission Amortization Amount
and the Free Rent Amortization Amount, Landlord and Tenant shall promptly
execute an agreement reasonably satisfactory to Tenant and Landlord specifying
such amounts. Any failure by Tenant to timely pay the Contraction Payment shall,
at Landlord’s option, be deemed to be a material default by Tenant hereunder.

 

45.3                        If Tenant timely delivers Landlord the Contraction
Notice, then this Lease solely with respect to the Returned Space shall expire
on the Contraction Date, and Tenant shall vacate the Returned Space and
surrender the same to Landlord on or before the Contraction Date in accordance
with all of the provisions of this Lease, including the terms of Section 13.3
hereof. In addition, on or before the Contraction Date, Tenant, at its expense
and upon and subject to all of the terms of this Lease, shall (i) separate all
utility or other mechanical connections, if any, within the Returned Space from
the Retained Space, (ii) remove any telecommunication or data wiring or cabling
connecting the Returned Space to the Retained Space, (iii) redistribute any
electricity to the extent necessary so that the Returned Space in the aggregate
has an electrical capacity in compliance with the terms of Article 7 hereof,
(iv) demise the Returned Space, including installing a wall in compliance with
Legal Requirements in the location shown on the floor plan annexed hereto as
Exhibit J and encasing the Escalator in such a manner that the Escalator’s noise
and vibrations shall not impair or interfere with the use or enjoyment by any
tenant of the Returned Space, (v) restore the exterior entrance of the Returned
Space, including the removal of any of Tenant’s signage in front thereof, and
the height of the floor of the Returned Space so that it is identical to that of
the plaza and (vi) perform any other alterations reasonably required by Landlord
in good faith to separately demise the Returned Space (including with respect to
any services to be provided to the Returned Space). The terms of the preceding
two (2) sentences shall survive the termination of this Lease with respect to
the Returned Space. At Landlord’s option, the work set forth in clauses
(iv) through (vi) above shall be performed by Landlord at Tenant’s reasonable
expense.

 

45.4                        All Fixed Rent and additional rent payable by Tenant
hereunder with respect to the Returned Space shall be apportioned as of the
Actual Returned Space Surrender Date. If the amount of any such additional rent
cannot be determined as of the Actual Returned Space Surrender Date, Tenant
shall remain liable for the payment of any such additional rent attributable to
the period through the Actual Returned Space Surrender Date. In addition, Tenant
shall be obligated to cure any default hereunder existing on the Actual Returned
Space Surrender Date with respect to the Returned Space. Such defaults shall be
cured within the periods provided herein, and such liability of Tenant shall
survive the cancellation of this Lease with respect to the Returned Space.

 

45.5                        As of the Actual Returned Space Surrender Date,
Landlord and Tenant each hereby agrees to release the other and its successors
and assigns of and from all claims, demands, actions and causes of action of
every kind and nature whatsoever arising out of this Lease with respect to the
Returned Space, except that nothing herein shall be deemed to constitute a
release of the other party with respect to (i) third party claims against such
party accruing through the Actual Returned Space Surrender Date with respect to
the Returned Space, (ii) any obligation or liability of the other party incurred
hereunder with respect to the Returned Space which remains outstanding and
unsatisfied on the Actual Returned Space Surrender Date, (iii) as otherwise
expressly provided in this Article 45 and (iv) any obligation of the other party
with respect to the Returned Space that expressly survives the expiration or
earlier termination or cancellation of this Lease with respect to the Returned
Space.

 

111

--------------------------------------------------------------------------------


 

45.6                        If Tenant timely delivers the Contraction Notice and
surrenders the Returned Space, the parties agree to enter into a written
amendment to this Lease, in form and substance reasonably satisfactory to
Landlord and Tenant, reflecting the reduction of the Premises. Except for the
subtraction of the Returned Space from the Demised Premises, the terms of this
Lease shall remain in full force and effect

 

45.7                        From and after the delivery of the Contraction
Notice but subject to the applicable terms of Article 10 of this Lease, Tenant
shall grant Landlord and its prospective tenants and their respective agents,
brokers or representatives access to the Returned Space upon advance notice
(which may be telephonic) for the purpose of inspecting the Returned Space.

 

IN WITNESS WHEREOF, Landlord and Tenant have respectively signed and sealed this
Lease as of the date first above written.

 

 

DOLP 1133 PROPERTIES II LLC

 

 

 

By:

The Durst Manager LLC, a New York limited

 

liability company, its Manager

 

 

 

 

By:

SRDA Manager, LLC, a New York limited

 

 

liability company, its Managing Member

 

 

 

 

By:

/s/ Jonathan Durst

 

 

Jonathan Durst, President

 

 

 

 

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

 

 

 

 

 

By:

/s/ Daniel Emerson

 

 

Name: Daniel Emerson

 

 

Title: Executive Vice President and General Counsel

 

112

--------------------------------------------------------------------------------
